Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 1 of 80 PageID #: 336
Envelope: 3067277
Reviewer: Jaiden H.



                                    Case 2:19-cv-01765-MMD                   Document 5             Filed 10/22/19       Page 1    of   3



                          1



                          2

                          3                                             UNITED STATES DISTRICT COURT

                          4                                                       DISTRICT OF NEVADA
                                                                                                 * * *
                          5

                          6        In re:   Marc     J.   Randazza,                                         Case No. 2:19-cv-01765-MMD
                                  Attorney at Law, Bar No. 12265
                          7                                                                                   ORDER OF SUSPENSION
                          8

                          9

                        10    |.            SUMMARY
                        11                  This    is    an attorney     discipline matter. Before the Court                is   Marc       J.     Randazza’s

                        12    response            to the Court’s    Order    to       Show Cause         (“OSC”)   why he should    not be          suspended

                        13    from practice before               this    Court following the Order Approving Conditional Guilty Plea

                        14    Agreement             filed   by the Nevada Supreme Court (“NSC”) on October 10, 2018. (ECF Nos.

                        15    1     (OSC), 3 (the “Response”).) As further explained below, the Court                                   will      suspend Mr.

                        16    Randazza from                 practice before this Court           because     this   Court has neither the obligation,

                        17    resources, nor inclination to monitor Mr. Randazza’s compliance with the probationary

                        18    conditions the              NSC    imposed on him. However, Mr. Randazza may                              file    a   petition for


                        19    reinstatement once he has                  fully   discharged those conditions and can produce a                       certificate


                        20    of    good standing from the               NSC      reflecting the     same.

                        21    |l.           BACKGROUND
                        22                  Mr.    Randazza was suspended by the                     NSC    following his conditional guilty plea to

                        23    a charge that he violated                  “RPC         1.8(a) (conflict of interest: current clients: specific rules)

                        24    and      RPC        5.6 (restrictions on right to practice)."              (ECF No. 3    at 15.)   While Mr. Randazza’s

                        25    suspension was stayed, he                          is    currently subject to several         probationary conditions

                        26    imposed by the NSC.                 (Id.   at 17.) Until at least April 10, 2020, Mr.                Randazza must:           (1)

                        27    “stay out of trouble;” (2) successfully complete                           20 hours    of ethics    CLE   in     addition to his

                        28    normal         CLE     requirements; and (3) seek the advice of an independent and unaffiliated




                                                                                       Page 82
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 2 of 80 PageID #: 337
Envelope: 3067277
Reviewer: Jaiden H.



                                   Case 2:19-cv-01765-MMD                 Document 5                  Filed 10/22/19             Page 2          0f 3




                          1   ethics attorney        in   each relevant         jurisdiction before obtaining                             any conﬂicts       of interest

                          2   waivers.    (Id.   at 3, 15, 17.)


                          3             This Court issued the          OSC as to why Mr.                    Randazza should not be suspended from

                          4   practice    in this   Court on September              6,   2019. (ECF No.               1.)   Mr.       Randazza          timely filed his

                          5   Response on October              3,   2019. (ECF No.           3.) In his           Response, he argues                   that this Court


                          6   should allow him to continue practicing before                           it   because he      is still        allowed to practice law

                          7   before the        Nevada       state courts,      and he        is      currently complying with the probationary

                          8   conditions the        NSC    imposed on him.           (Id.   at 3-5.)         He   also argues that his suspension from

                          9   practice by this Court would either                   be gravely          unjust, or his          misconduct does not               justify


                        10    suspension by          this Court.      (Id.    at 3.)     He       further notes that other federal court                           have

                        11    continued to allow him to practice while he                    is   subject to the        NSC’s probationary conditions.

                        12    (Id.   at 5-6.)


                        13    |l|.      DISCUSSION

                        14              This Court imposes reciprocal discipline on a                             member             of   its   bar   when   that person

                        15    is   suspended or otherwise            disciplined      by a state court unless                   it   determines that the state’s

                        16    disciplinary adjudication             was   improper.         See       In re    Kramer, 282 F.3d 721, 724 (9th                          Cir.


                        17    2002). Specifically, the Court                 will   only decline to impose reciprocal discipline                                  if   the

                        18    attorney subject to discipline presents clear and convincing evidence that:

                        19              (A) the procedure in the otherjurisdiction was so lacking in notice or opportunity to
                                        be heard as to constitute a deprivation of due process; (B) there was such an
                        20              infirmity of proof establishing the misconduct as to give rise to a clear conviction
                                        that the court should not accept as final the other jurisdiction’s conclusion(s) on
                        21              that subject; (C) imposition of like discipline would result in a grave injustice; or (D)
                                        other substantial      reasons justify not accepting the other jurisdiction’s
                        22              conclusion(s).

                        23    LR     IA 11-7(e)(3);       see also    In re    Kramer, 282 F.3d at 724-25 (stating that the attorney

                        24    bears the burden by clear and convincing evidence).

                        25              The Court     will   suspend Mr. Randazza from practice before                                      this   Court because the

                        26    NSC’s     disciplinary adjudication regarding Mr.                             Randazza    following his conditional guilty

                        27    plea appears to have been proper, and he presents no clear and convincing evidence to

                        28    the contrary. Procedurally, Mr.                Randazza             did not submit            a    certified         copy of the    entire


                                                                                                  2




                                                                               Page 83
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 3 of 80 PageID #: 338
Envelope: 3067277
Reviewer: Jaiden H.



                                              Case 2:19-cv-01765-MMD                     Document 5        Filed 10/22/19           Page 3     0f 3




                            A            record from the              NSC   or present any argument as to           why          less than the entire record         will


                                         suffice.        See LR        IA 11-7(e)(3). Substantively, while Mr.                   Randazza does appear           to    be

                                         allowed to practice                in    the   Nevada    state courts,    he       is   also subject to probationary

                                         conditions that this Court has neither the obligation, resources, nor inclination to monitor.

                                         (ECF No. 3             at 17.)     And     the Court sees no substantial reasons not to suspend Mr.

                          Otomﬂmm-hOON



                                         Randazza based on                its    review of the record.    See LR   IA   1   1-7(e)(3).      The Court wi||   therefore

                                         suspend Mr. Randazza.

                                                   That said, Mr. Randazza                is   free to petition the Court for reinstatement under               LR    IA

                                         11-7(i)    assuming he           is     able to successfully complete his term of probation with the                   NSC.

                                         Any    petition for reinstatement               should not be      filed until     Mr.     Randazza has successfully

                        11               discharged each and every probationary condition imposed on him by the NSC, and he

                        12               is   able to present both a certificate of good standing from the                         NSC and evidence sufficient
                        13               to establish that his practice in the                   Nevada    state courts          is fully   unencumbered by any

                        14               probationary or other conditions stemming from his conditional guilty plea or any other

                        15               discipline       imposed on him by the NSC.

                        16               IV.       CONCLUSION
                        17                          It   is   therefore ordered that       Marc    J.   Randazza, Bar No. 12265,              is   hereby suspended

                        18               from practice           in   the United States District Court for the District of Nevada.

                        19                         DATED THIS               22nd day of October 2019.



                                                                                                                   Mpiﬁifﬂhjﬂﬂﬂg
                                                                                                        MIRANDA    M.       DU
                        22                                                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                                                               Page 84
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 4 of 80 PageID #: 339
Envelope: 3067277
Reviewer: Jaiden H.




                                                      Exhibit 17
                              Order 0f Reinstatement, U.S. District Court for the District 0f Nevada
                                                         (June 9, 2020)




                                                            Page 85
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 5 of 80 PageID #: 340
Envelope: 3067277
Reviewer: Jaiden H.



                                                                       Ekse    2:19-cv-01765-MMD *SEALED*                        Document 18       Filed 06/09/20         Page   1 0f 3




                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                           DISTRICT OF NEVADA
                                                                                                                                         ***
                                              O(OWVGDO‘ILOONA




                                                                              In re:   Marc    J.   Randazza,                                      Case No. 2:19-cv-01765-MMD
                                                                          Attorney at Law, Bar No. 12265
                                                                                                                                                                     ORDER




                                                                         l.            SUMMARY
                                                                                       This   is   an attorney   discipline matter. Before the          Court   is   Marc Randazza's       petition


                                                                         for reinstatement (the “Petition”).1                   (ECF No.   14.)   As   further explained below, the Court

                                                                         will    grant Mr. Randazza’s Petition.

                                                                         II.           BACKGROUND
                                                                                       Mr.    Randazza was suspended by the Nevada Supreme Court (“NSC”)                                  following

                                                                         his conditional guilty plea to                a Charge that he violated         “RPC        1.8(a) (conflict of interest:

                                                                         current clients: specific rules) and                  RPC   5.6 (restrictions on right to practice).”         (ECF No. 3

                                                                         at 15.)


                        NNNNNNNNNAAAAAAAAAA
                                                                                       Upon    receiving notice of his suspension by the               NSC, the Court issued an order             to
                                              mVOUCN$mNAO©mN®UTAQJNA




                                                                         show cause why               Mr.   Randazza should          not also be   suspended by          this Court.   (ECF No.   ‘l




                                                                         (“OSC”).) Mr.             Randazza    filed   a response to the       OSC,   arguing he should not be suspended

                                                                         by     this Court.        (ECF No.    3.)   The Court nonetheless suspended him because he remained

                                                                         subject to probationary conditions imposed by the                            NSC. (ECF No. 5         (the   “Suspension

                                                                         Order”).) Mr.         Randazza then           filed   an emergency motion      to alter or     amend    the Suspension

                                                                         Order (ECF No.              8),   which the Court denied (ECF No. 12)?



                                                                                1Mr. Randazza also filed an emergency motion for a hearing on his Petition. (ECF
                                                                         No. 17.) Because the Court will grant the Petition, the Court will deny the emergency
                                                                         motion for a hearing as moot.




                                                                                                                               Page 86
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 6 of 80 PageID #: 341
Envelope: 3067277
Reviewer: Jaiden H.



                                  C%se 2:19-cv—01765-MMD *SEALED* Document 18                                          Filed 06/09/20                Page 2   of 3



                              1                   The     Petition followed.3         (ECF No.          14.) In his Petition, Mr.                   Randazza asks          to   be

                              2      reinstated primarily           because he has successfully discharged the NSC’s probationary

                              3      conditions.          (Id. at 2.) In    most pertinent             part,   he attached a               letter   from the State Bar of

                              4      Nevada confirming             that    he has successfully discharged the probationary conditions the

                              5      NSC         imposed on him.          (Id.    at 16.) Mr.     Randazza also submitted a                         declaration explaining

                              6      he has        Clients with    cases         in this district   who would           like   him     to represent        them    (id.    at 11-


                              7      14),        and some declarations from some                         of his clients explaining they                    would     like       Mr.

                              8      Randazza            to represent      them     (id.     at 19-26). Mr.       Randazza previously submitted a                     current

                              9      certificate of        good standing from the State Bar                      of   Nevada. (ECF No. 10-3.)

                         ‘IO         III.         DISCUSSION
                         11                       Local Rule IA 11-7(i) states that an attorney                           who         is   the subject of an order of

                         12          suspension “may            petition for reinstatement to practice before this court or for modification


                         13          of the order as          may be       supported by good cause and the interests ofjustice."                                   LR     IA 11-

                         14          7(i).   The Rule       further provides:          “if   the attorney        was readmitted by                 the supervising court or

                         15          the discipline imposed by the supervising court                             was modified          or satisfied, the petition          must

                         16          explain the situation with specificity,                           including       a description of any restrictions or

                         17          conditions imposed on readmission by the supervising court.”                                            Id.    However, the decision

                         18          as     to   whether and under what circumstances the attorney                                    will    be reinstated     to practice


                         19          before this Court           is left   to the discretion of the Chief                 Judge, or other reviewing Judge                         if




                         20          the Chief Judge refers the matter to anotherjudge.                                See     id.;   see also LR IA          11-7(a).


                         21                       The Court        will    grant       the      Petition       because         Mr.         Randazza has           sufficiently


                         22          demonstrated he successfully discharged the NSC's probationary conditions and                                                         is   an

                         23          attorney       in    good standing           with the State Bar of                Nevada. (ECF Nos. 10-3, 14                         at 16.)


                         24

                         25                 2The Court issued this order on November 27, 2019, and received a certified mail
                                     receipt indicating it was mailed to Mr. Randazza’s counsel that same day. (ECF No. 13.)
                         25          However, both Mr. Randazza and his counsel claim they never received that order. (ECF
                                     Nos. 15 (minute order explaining in response to a letter from Mr. Randazza’s counsel
                         27          inquiring about a ruling on the emergency motion to alter or amend judgment that the
                                     Court had already issued an order denying it on November 27, 2019), 17 at 4, 17-1 at 3.)
                         28
                                                  3Mr.   Randazza followed up                 with a   lettzer   as well. (ECF No. 16.)




                                                                                           Page 87
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 7 of 80 PageID #: 342
Envelope: 3067277
Reviewer: Jaiden H.



                             C%Se 2319-CV-Ol765-MMD *SEALED* Document 18                                    Filed 06/09/20      Page 3   0f 3




                         1      Moreover, Mr. Randazza’s Petition demonstrates understanding of the Court's prior

                         2      Suspension Order granting him leave                          to petition this    Court for reinstatement once he

                         3      could      show        that    he   is    able to practice    in   Nevada   state courts     unencumbered by any

                         4      probationary conditions.                   (ECF No. 5     at 3.)   The Court thus      finds that Mr.   Randazza has

                         5      shown cause             to    be readmitted      to the   bar of this Court.

                         6      IV.        CONCLUSION
                         7                 It   is   therefore ordered that Mr. Randazza’s             renewed        petition for reinstatement   (ECF

                         8      No. 14)         is   granted.

                         9                 It   is   further ordered that Mr.       Randazza’s emergency motion               for a hearing     (ECF No.

                       10       17)   is   denied as moot.

                       11                  DATED THIS               9t“
                                                                          day of June 2020.                              M_
                       12

                       13
                                                                                              MIRANDA
                                                                                                       /    M.   DU
                       14                                                                     CHIEF UNITED STATES DISTRICT JUDGE

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                                                                                                   3




                                                                                    Page 88
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 8 of 80 PageID #: 343
Envelope: 3067277
Reviewer: Jaiden H.




                                                             Exhibit 18
                              Order of Termination of Proceedings, U.S. Court of Appeals for the Federal Circuit
                                                               (May   28, 2020)




                                                                  Page 89
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 9 of 80 PageID #: 344
Envelope: 3067277
Reviewer: Jaiden H.


                                                                                                     FILED
                                                                                            U-S.COURT OFAPPEALS
                                                                                               THE FEDERAL CIRCUIT


                                                                                                   MAY 2 8 2020

                                                                                           PETER R. MARKSTEINER
                                                                                                   CLERK

                                             NOTE: This order is nonprecedential.


                                   ﬂHm'teh étateﬁ @uurt nt appeals

                                             fur the   erheral              GEirtut’t


                                               IN RE MARC     J.   RANDAZZA,
                                                         Respondent.



                                                        2018-MA014


                                                         ORDER
                                    In light of the court’s January     3,   2020 order and Marc
                              J.   Randazza’s submission received       May 26,   2020,

                                    IT IS   ORDERED THAT:
                                    These proceedings are terminated.
                                                                   FOR THE COURT

                                                                        Peter R. Marksteiner
                                                                      Isl

                                                                      Peter R. Marksteiner
                                                                      Clerk of Court




                                                            Page 90
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 10 of 80 PageID #: 345
Envelope: 3067277
Reviewer: Jaiden H.




                                              Exhibit 19

                       Order 0n Plaintiff s Motion for Sanctions as t0 Marc Randazza
                              Fiddler’s Creek Foundation, Inc.      v.   James Schutt
                                            (December      9,   2013)




                                                     Page 91
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                      Document 6-2 Filed 07/02/21 Page 11 of 80 PageID #: 346
Envelope: 3067277
Reviewer: Jaiden H.

                                                            ‘I




                              IN   THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
                                                                                                                                         C3
                                          IN AND FOR COLLIER COUNTY, FLORIDA
                                                                                                           a                 a»:         E
                                                                                                                     ‘r"
                                                                                            CIVIL ACTI                       :51
                                                                                                                                         "fa

                FIDDLER’S CREEK FOUNDATION,                      INc.,                                               E;      n            g-n
                        Plaintiff,                                                                                    o       3°          gar;
                                                                                            Case No. 13-3 4—CAZ,‘               go.
                                                                                                                               3,
                v.                                                                                                       2 x    .n

                                                                                                                         a"‘ 2‘ EH
                JAMES         SCHUTT                                                                                             3°5',
                         A.
                                                                                                               g                               7
                        Defendant.



                     ORDER 0N PLAINTIFF’S MOTION FOR SANCTIONS AS TO MARC RANDAZZA
                        THIS       CAUSE   having come before the Court on October 30, 2013, upon the Motion For


                Sanctions ﬁled by Plaintiff, Fiddler’s Creek Foundation;                  Inc., as against   Marc   J.     Randazza, Esq.


                (“Randazza”) and Anthony T. Coe (“Coe”), and the Court having heard argument of counsel,


                reviewed the memoranda of law and the excerpts from the August                     9,   2013 deposition of Coe, and


                being otherwise fully advised in the premises,           it is   hereby



                        IT IS   HEREBY ORDERED AND ADJUDGED:

                         1.          The Motion      for Sanctions is granted as against         Randazza as       set forth herein.



                        2.           Per his offer and agreement, Randazza will pay the reasonable costs associated
                                     with the continuation of the deposition of non-party witness Tony Coe;


                         3.          Per his offer and agreement, Randazza agrees to reimburse plaintiff the
                                     reasonable costs associated with the preparation of the Motion and the hearing
                                     on the Motion; and,

                                     Randazza   isnot to engage in any communication regarding this action, in any
                                     fashion, with any patty, witness or attorney related to this action.




                                                                     Page 92
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                    Document 6-2 Filed 07/02/21 Page 12 of 80 PageID #: 347
Envelope: 3067277
Reviewer: Jaiden H.




                        DONE AND ORDERED THIS 0                                ,day of   kWh,     2013   at   Naples, Collier


                County, Florida.



                                                                                         ﬁutw   MW
                                                                                     LA‘UREN BRODIE
                                                                                     CIRCUIT COURT JUDGE


                                                      X
                cc:     All counsel ofrecord                                   -




                                                                     3

                        Brian L. Tannebaum, Esq.          J'
                                                               I
                                                                   7’! L”I I   a

                                                                         69$




                                                                           Page 93
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 13 of 80 PageID #: 348
Envelope: 3067277
Reviewer: Jaiden H.




                   STATE 0F RHODE ISLAND                                                               SUPERIOR             COURT
                  PROVIDENCE/BRISTOL ,sc

                  Ashley       St.   Angelo & Anthony        St.   Angelo     .




                                         v.                                   ;
                                                                                                   CA.      No. PC-2021-00224

                  Aidan Kearney           &   Julianne Kearney



                                     MISCELLANEOUS PETITION FOR ADMISSION PRO HAC VICE
                                             SUPREME COURT ARTICLE H, RULE 9(A)

                               Sean M. McAteer                                                     Marc      J.   Randazza
                                                                            hereby requests that
                                                Petitioner

                   be admitted pro hac Vice          in the    above-case/agency proceeding as counsel with local associate


                   counsel identiﬁed below, 0n the following grounds (Please check appropriate grounds and


                   provide speciﬁcs as noted):


                   W   The case/agency proceeding involves              the following   complex areas of the law,      in   which pro
                   hac Vice counsel concentrates:             (Petitioner shall Speciﬁ) the area   of law at issue and the basis
                   upon which s/he certiﬁes          that the pro    hac vice counsel concentrates     in   said area, including past
                   cases      in this   0r any otherjurisdiction. Detailed information about past cases, including docket
                   sheets,     must be provided. Attach additionalpages ifneeded.)

                   Attorney Randazza concentrates heavily in defamation and First Amendment law.
                   Defendants require this level of experience in these complex areas of law, and
                   specifically requests         Marc   J.   Randazza to represent Defendants.

                   See attached          past cases.




                   ﬂ   Pro hac Vice counsel’s long-standing representation 0f the            client:   (Petitioner shall speciﬁ) all

                   facts t0 support the long—standing attorney—client relationship at issue, including dates                     and
                    extent     0f the representation.        Detailed information about past cases, including docket sheets,
                   must be provided. Attach additionalpages ifneeded.)

                   Mr. Kearney has been represented by Marc J. Randazza and Randazza Legal Group,
                   PLLC. since May of 2020. Mr. Kearney is represented by Attorney Randazza for ongoing
                   First   Amendment and          other various legal advice.




                    Supreme—6 (revised February 2013)




                                                                            Page 94
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 14 of 80 PageID #: 349
Envelope: 3067277
Reviewer: Jaiden H.




                    M The         local bar lacks experience in the ﬁeld involved: (Petitioner shall speciﬁ/ all facts t0

                   support the claim that the local bar lacks the expertise necessary to competently handle                           this

                   case. Attach additionalpages ifneeded.)


                  Attorney Randazza is a member and former President of the First Amendment Lavwers
                  Association. There are no members of this esteemed organization in Rhode Island. A
                  Google search of "rhode island first amendment lawyer" yields only 2 attorneys on the
                  first    page,       in   contrast to the fleet of results for "rhode island criminal defense lawyer".




                   ﬂ     The case/agency proceeding involves complex                legal questions   under the law of a foreign
                   jurisdiction With           which pro hac Vice counsel    is   familiar:   (Petitioner shall speciﬁz all facts to
                   support the claim that the case/agency proceeding involves the existence 0f legal questions
                   involving the law 0f a foreign jurisdiction with which               pro hac vice counsel    is   familiar   and   the
                   basisfor thatfamiliarity. Detailed information about past cases, including docket sheets, must be
                   provided. Attach additional pages ifneeded.)

                  There          is   an associated case    in   the District Court of Leominster, Massachusetts, where
                   Mr. Kearney, a Massachusetts citizen, has obtained a              Harassment Prevention Order
                  against Ms. St.             Angelo. Attorney  Randazza   is admitted in Massachusetts and is

                  counseling Mr.              Kearney on that matter in connection with the defense of this matter.




                    E]   The case/agency proceeding          requires extensive discovery in a foreign jurisdiction convenient
                   to pro         hac vice counsel: (Petitioner Shall     specijjz all facts to    support the need for extensive
                   discovery proceedings in a foreign jurisdiction with which pro hac vice counsel                        is   familiar.
                   Detailed information about past cases, including docket sheets, must be provided.                             Attach
                   additional pages ifneeded.)




                    D    It is   a criminal case, and pro hac Vice counsel    is   defendant’s counsel of choice.

                    Supreme-6 (revised February 2013)




                                                                           Page 95
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 4/22/2021 3:42 PM
                                                                                                                                                                                                                                                                                            Document 6-2 Filed 07/02/21 Page 15 of 80 PageID #: 350
Envelope: 3067277
Reviewer: Jaiden H.
                                                               ....,.
                                                               ::.:.,.                                                                                                                                                                                                                                                                            ·...
                                                                                                                                                                                                                                                                                                                                                   ..:.:.......
                                                                                                                                                                                                                                                                                                                                                             :·'
                                                                                                                                                                                                                                                                                                                                                     , ...., ..                                                                                                                            .,..,.....: ..·,.
                                                                                                                                                                                                                                                                                                                                                       .;.·:-~❖..


                                                                                                                                                                                                                                                                                                                                                                                                          ,,..,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .... , ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 :; ;· '>t ·t,;.



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '    ,,,._'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 , ..., ..
                              •.                 .•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..,
     ,: .....                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,.,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ., .

                         ..
                         .•..
                             ,:   ...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ......,,,.
                                                                                                                                                                                                                                                                                                                                                                                                                             .....'·:                              ·:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . ....'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ......                                                '   ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~; :.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           : .

                                        ."'""'                                                                                                                                                                                                                                                                                                                                                           ...... ,.".                                                ..  .                           •> •

                                                                                                                                                                                                                                                                                                                                                                                                         . ·~   .. ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,··       ,    '
                                                 ' ...
                                                   ..                                                                                                                                                                                                                                                                                                                                                        ". .,..
                                                                                                                                                                                                                                                                                                                                                                                                             ...... ...
                                                                                                                                                                                                                                                                                                                                                                                                                     ·"'                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                            ,.
                                                                                                                                                                                                                                                                                                                                                                                                   ··.,
                                                                                                                                                                                                                                                                                                                                                                                                   "'" ..,
                                                                                                                                                                                                                                                                                                                                                                                                    .:. -·~.                                                                                                        ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,.


                                                  ... ,,                                                                                                                                                                                                                                                                                                                                            .,                                 .:,                              ..   ~

                                                                                                                                                                                                                                                                                                                                                                                                                                                                            , . , ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~:~:,


                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .,    ,
                    .....:
                                                                                                                                                                                                                                                                                                                                                                                 ••: ,     ....,                                                  ...
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                 ·::   '
       --
      •..
      ...
      "'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..,,.
     ., .


                         .,.
                                  ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·.,                        .....•.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..        .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...


              ..
             ,. ,
             .,.                                              ;::'; :
                                                             ..
                                                             ...          ...                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ., . >,   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' '..     ••



                                  ..                                                    ..
                                                                                        ,:•,..
                                                                                         ··•
                                                                                        .....                                        , ..
                                  ,..                "
                                                                                                                                      ,,
                                                                                                                                     ."
                                                                                                                                     ,♦;

                                                                                                                                    : ::'
                                                                                                                                                                                 ..,: ..
                                                                                                                                                                                 : ,:   :~
                                                                                                                                                                                                                                               ,   .                                                                                     :; ;

             .,,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                      .,
                                                                                                                                                                                                           ....                                                                                     ,,, ..
                                                                                                                                                                                                                                                                                              ..., ..:w~
                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                 ...••',:....., ••'
                                                                                                                                                                                                                   ..,                     .
                                                                                                                                                                                                                                         ,..            .,
                                                                                                                                                                                                                  .::,'                                                                     ,;         ♦•




                                                                                                                •"?·.:,:.                                                                                                                                                                              .: , .                                                                                                                                                                                                                                                                                                    ,.
                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;-
                                                                                                      .,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         , ..
                                                                                          .....   ,   .,
                                                                                                  ..,..
                                                                                          ,,,, , .,.
                                                                                                                                                                                                  . ..
                                                                                                                                                                                                  ,

                                                                                        . ·:'. ' .
                                                                                    ..
                                                                                    .,...
                                                                                       .
                                                                                    ~.·.
                                                                                            :,:
                                                                                                                                      ,.
                                                                                                                                                     .
                                                                                                                                                 ,,' ....
                                                                                                                                                          ..                                                                                                                                                                                                                                                                                                                                                                                                               .. .
                                                                               , ,:                                                                   ..'                                                                                                                                                                                                                                                                                                                                                                                                               .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .......,

                                                                                                                                                                       .....
                                                                                                                                                     ::
                                                                                                                           .,.. ,
                                                                         .. ~:··.
                                                                               ·:.. ;?:: ,....                           ,:
                                                                                                                         :  ., .'
                                                                    ....
                                                                      • >·:
                                                                        , ,....
                                                                           •..                                                                                             ...,, .,,
                                                                                                                                                                      • ,. < •
                                                                                                                                                                     .: ,....
                                                                                                                                                                  .,...::,. ~t.:
                                                                                                                                                                 ........
                                                                                                                                                                                ..,,..., .,....
                                                                                                                                                                                     . :·
                                                                                                                                                                                             ..
                                                                                                                                                                   .....
                                                                                                                                                                   ,....
                                                                                                                                                                       ,-:,.     ·.,..

                                                                                            '.
     ..,.'
                                                                                                                                                                                                                           ....
                                                                                                                                                                                                                             ,,                                ...
                                                                                                                                                                                                                                                             .. .,,,.
                                   .....
                                     :::


                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                          '""
                                                                                                                                                                                                                          ,: ;r,                       ,.
         •
                                                           :y.~                                                                                                                                                                    ...
                                                           ·•~;
                                                           , .

                ' .

                                                                                                                                                     ,.
                                                                                                                                                           ..
                                                                                                                                                           .:                     ..                                                                         "
                                                                                                                                                     ',: !
                    ..
                .,, •:.
                          ,.
                                    ..
                                    ...                     ..
                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,.
                           .,
                          .·.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .:, ,:' .....


                                        h:
                                   it:;
                                   ...,
                                   :, ..

     .
     ,.




                                                                   ..,·:.~<r:
                                                                          .
                ..,.,.
                  ,, .




                    .,
                                   .,
                                                                         ....
                                                                    r.,..:•.~
                                                                               ~
                                                                                                             .. ..·.
                                                                                                             ...,
                                                                                                             ,
                                                                                                                        :~•.::                                                                                                                                          .. .,
                                                                                                                                                                                                                                                                        ..,
                                                                                                                                                                                                                                                                               ..                                                .
                                                                                                                                                                                                                                                                                                                                 .
                                                                    .,                                              '~'I•' . ' .
                                                                                                                              .,
                                                                          .:   .,                                                                                                                                                                                                   .,                                                                                                                                                                      ....
                                                                                                                  .,.                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ....
                                                                                                                                                                                                       .,,.                                                             ..,             ...                                                                   .,
                                                                                                                              ..,                                                                                                                                             .., ,..
                                                                                                                                                                                                                                                                                                                      .: : .,.
                                  . ..
                                  .....                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                 ,...
                                                                                                                                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,..
          t:-: .::
          .~•\• ·.::. :•
                                                                                                                                                                                                                                                                                                                                                                     ,   .
          .' ;. :r.;: :··
                                                                                                                                                                                                                                                                                                                                 .•.            .,.:.
                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                 , ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..,
                                                           ,. , ,,,.
                                                              •"····                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' , ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·--
                                                                                                                                                                                                                                                                                                                                      . " ..
                                                                                                                                                                                                                                                                                                                                 .. ....
                                                                                                                                                                                                                                                                                                                                                             ~·. ..,., . ·....
                                                                                                                                                                                                                                                                                                                                                          . ...
                                                                                                                                                                                                                                                                                                                                          ., ..
                                                                                                                                                                                                                                                                                                                                                         ......
                                                                                                                                                                                                                                                                                                                                                           ,. . .                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                            ...: . .        ,.                                                                                                                                            "
                                          ' .                                                                                                                                                                                            . .,                                                                                             '.                                                                ....,'..:·..... ".
                                                                                                                                                                                                                                                                                                                                                                                                                          .....
                                                                                                                                                                .,,
                                                                                                                                                                ·"··
                                                                                                                                                                                                                                                                                                                                                                                                            .....       , ..
                                                                                                      ..
                                                                                                      ...                                   ..,·:.
                                                                                                                                             ..                                                                                                                          "·····
                                                                                                                                              ::
                                                                                                                                                                                                           .,                                                             ...,
                                                                                                           .•
                                                                                                           .,
                                                                                                           ,;
                                                                                                           ....                                       ..
                                                                                                                                                      ,.                                                   ,.
                                                                                                                                                                                                      .. ,,. .,
                                                                                                                                                                                                                                                                                        "                                                                                 '·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...                                         ,.




                                                                                                                                                                                                                                                                                                                                                                    Page 96
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 16 of 80 PageID #: 351
Envelope: 3067277
Reviewer: Jaiden H.




                    STATE OF RHODE ISLAND                                                                                  SUPERIOR COURT

                   PROVIDENCE / BRISTOL, SC


                     ASHLEY ST. ANGELO & ANTHONY ST.
                     ANGELO,                                                                           C.A. No. PC-2021-00224

                                V.


                     AIDAN KEARNEY & IULIANNE
                     KEARNEY

                                               ATTACHMENT TO MISCELLANEOUS PETITION FOR
                                               ADMISSION PRO HAC VICE OF MARC J. RANDAZZA

                              Applicant,     Marc     J.   Randazza, concentrates his practice in First                Amendment       law, the area

                    of law that   is   the central focus of the issues in this case. For example, in Tobinick                     v.   Novella, No.

                    9:14-CV—80781, 2015 U.S. Dist. LEXIS 43628 (S.D.                                 Fla.   Apr. 2, 2015), Applicant defended

                    against defamation and           Lanham Act claims by a practitioner of spurious medical treatments against

                    an attempt, through injunctive                relief, to    take    down and        preclude legitimate criticism of the

                    practitioner.      The docket sheet is        attached.    And,    in analogous proceedings in Massachusetts              under

                    Mass. Gen. Laws, ch. 258E, Applicant defended his                               client against the issuance    of harassment

                    prevention orders that were sought on account of her First Amendment-protected speech. See Liu

                    v.   Hutchings, Docket No.               1681CV1696 (Middlesex Superior                     Ct.,   Mass.) and Valtchanova

                    Georgiou      v.   Hutchings, Docket No.            2047R00259 (Concord                   Dist.   Ct, Mass.) (docket sheets

                    unavailable).       As   First   Amendment law         is   his    primary area of practice, other examples can be

                    provided as necessary.




                              Dated: April Z!          ,
                                                           2021
                                                                                 Marc         J.   Randazzy           L/
                                                                                 Applicant




                                                                                      _ 1 _

                                             Attachment to Miscellaneous Petition for Admission Pro Hac Vice




                                                                                 Page 97
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 17 of 80 PageID #: 352
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd


                  B ER ,CLOSED ,MEDIATION ,MEDREQ ,MOTREF ,REF_DIS COV ,REF_EVENTS ONLY
                                                                                                                                  (NEFS) ,REF_PTRL ,S TAYED


                                                                              U.S. District Court
                                       Southern District of Florida (West Palm Beach)
                                     CIVIL DOCKET FOR CASE #: 9:14-cv-80781-RLR


         Edward Lewis Tobinick,                           MD et a1 V. Novella et a1                              Date Filed: 06/09/2014
         Assigned      Judge Robin L. Rosenberg
                            t0:                                                                                  Date Terminated: 09/30/2015
         Referred t0: Magistrate Judge Bruce E. Reinhart                                                         Jury           Demand:     Plaintiff
         Case in other court: USCA, 15-14889-A                                                                   Nature 0f          Suit:   890 Other Statutory
                                                USCA, 16—16210—A                                                 Actions
                                                 18_ 10 1 75_F                                                   Jurisdiction: Federal Question

         Cause: 15: 1 125 Trademark Infringement (Lanham Act)

         Plaintiff

         Edward Lewis                   Tobinick,            MD                     represented by          Aaron R. Gott
         a medical corporation                                                                              Bona Law, P.C.
         doing business as                                                                                  4275 Executive Square
         The      Institute 0f Neurological                                                                 Suite 200
         Recovery                                                                                           La Jolla, CA 92037
                                                                                                            858-964-4589
                                                                                                            Email: aaron.g0tt@b0na1awpc.com
                                                                                                            TERMINATED: 09/23/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Jarod Bona
                                                                                                            Bona Law, P.C.
                                                                                                            4275 Executive Square
                                                                                                            Suite 200
                                                                                                            La Jolla, CA 92037
                                                                                                            858-964-4589
                                                                                                            Email: jarod.b0na@b0na1awpc.com
                                                                                                            TERMINATED:                09/23/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Mark R. Osherow
                                                                                                            Osherow, PLLC

       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                                          1/64




                                                                                           Page 98
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 18 of 80 PageID #: 353
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd

                                                                                                            2101 N.W. Corporate B1Vd., Suite 410
                                                                                                            Suite 120
                                                                                                            Boca Raton, FL 33431
                                                                                                            561-257-0880
                                                                                                            Email: mark@osherowpllc.com
                                                                                                            TERMINATED: 02/24/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Peter GlenHerman
                                                                                                            The Herman Law Group, PA.
                                                                                                            3020          NE 32nd Avenue, Suite 226
                                                                                                            Fort Lauderdale,           FL 33308
                                                                                                            954-3 15-4874
                                                                                                            Fax: 954-762-2554
                                                                                                            Email: servicepgh@thlglaw.com
                                                                                                            TERMINATED:                01/28/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Salvatore Hazard Fasulo
                                                                                                            Shubin & Bass, PA.
                                                                                                            46 S.W. lst Street
                                                                                                            Third Floor
                                                                                                            Miami, FL 33 130
                                                                                                            305-381-6060
                                                                                                            Fax: 305-381-9457
                                                                                                            Email: sfasulo           @ shubinbass .Com
                                                                                                            TERMINATED:                01/28/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Cullin              Avram O'Brien
                                                                                                            Cullin O'Brien Law,            PA.
                                                                                                            6541          NE let Way
                                                                                                            Ft.   Lauderdale,         FL 33308
                                                                                                            561-676-6370
                                                                                                            Fax: 561-320-0285
                                                                                                            Email: cullin@cullinobrienlaw.com
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Geoffrey Michael Cahen
                                                                                                            Cahen Law, PA.
                                                                                                            1900 Glades Road
                                                                                                            Suite 270

       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                                 2/64




                                                                                           Page 99
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 19 of 80 PageID #: 354
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd

                                                                                                            Boca Raton, FL 33431
                                                                                                            561-922-0430
                                                                                                            Email: geoff@cahen1aw.com
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Reid Alexander Cocalis
                                                                                                            Tripp Scott             PA
                                                                                                            110       SE        6th Street
                                                                                                            15th Floor
                                                                                                            Fort Lauderdale,             FL 33301
                                                                                                            United Sta
                                                                                                            954-525-7500
                                                                                                            Fax: 761-8475
                                                                                                            Email: rac@trippscott.com
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Alexander Daniel Brown
                                                                                                            The Concept Law Group, PA.
                                                                                                            6400 North Andrews Ave, STE 500
                                                                                                            Fort Lauderdale, FL 33309
                                                                                                            United Sta
                                                                                                            754-300-1500
                                                                                                            Fax: 754-300-1501
                                                                                                            Email: abrown@concept1aw.com
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Daniel A. Miller
                                                                                                            Broad and Cassel
                                                                                                            1 North Clematis Street

                                                                                                            Suite         500
                                                                                                            West Palm Beach, FL 33401-5049
                                                                                                            561-832-3300
                                                                                                            Fax: 561-655-1109
                                                                                                            Email: damiller@br0adandcassel.Com
                                                                                                            TERMINATED: 02/24/201 5
                                                                                                            ATTORNEY T0 BE NOTICED
         Plaintiff

         The      Institute 0f Neurological                                         represented by          Mark R. Osherow
         Recovery                                                                                           (See above for address)
         TERMINATED:                     08/01/2014                                                         TERMINATED: 02/24/201 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED
       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                            3/64




                                                                                           Page 100
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 20 of 80 PageID #: 355
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd




                                                                                                            Peter Glen             Herman
                                                                                                            (See above for address)
                                                                                                            TERMINATED:                01/28/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Salvatore Hazard Fasulo
                                                                                                            (See above for address)
                                                                                                            TERMINATED:                01/28/201 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Geoffrey Michael Cahen
                                                                                                            (See above for address)
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Reid Alexander Cocalis
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Alexander Daniel Brown
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Daniel A. Miller
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 02/24/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED
         Plaintiff

         INR PLLC                                                                   represented by          Aaron R. Gott
         a Florida professional limited                                                                     (See above for address)
         liability       company                                                                            TERMINATED:                09/23/20] 5
         doing business as                                                                                  LEAD ATTORNEY
         Institute 0f Neurological                                                                          PRO HAC VICE
         Recovery                                                                                           ATTORNEY T0 BE NOTICED

                                                                                                            Cullin              Avram O'Brien
                                                                                                            (See above for address)
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                             4/64




                                                                                           Page 101
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 21 of 80 PageID #: 356
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd


                                                                                                            Jarod Bona
                                                                                                            (See above for address)
                                                                                                            TERMINATED:            09/23/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Mark R. Osherow
                                                                                                            (See above for address)
                                                                                                            TERMINATED:            02/24/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Peter Glen          Herman
                                                                                                            (See above for address)
                                                                                                            TERMINATED:            01/28/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Salvatore Hazard Fasulo
                                                                                                            (See above for address)
                                                                                                            TERMINATED:            01/28/201 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Geoffrey Michael Cahen
                                                                                                            (See above for address)
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Reid Alexander Cocalis
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Alexander Daniel Brown
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Daniel A. Miller
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 02/24/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED
         Plaintiff

       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                         5/64




                                                                                           Page 102
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 22 of 80 PageID #: 357
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd

         M.D. Edward Tobinick                                                       represented by          Aaron R. Gott
         cm individual                                                                                      (See above for address)
                                                                                                            TERMINATED:                09/23/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Jarod Bona
                                                                                                            (See above for address)
                                                                                                            TERMINATED:                09/23/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Mark R. Osherow
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 02/24/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Peter Glen             Herman
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Salvatore Hazard Fasulo
                                                                                                            (See above for address)
                                                                                                            TERMINATED:                01/28/201 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Cullin              Avram O'Brien
                                                                                                            (See above for address)
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Geoffrey Michael Cahen
                                                                                                            (See above for address)
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Reid Alexander Cocalis
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                             6/64




                                                                                           Page 103
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 23 of 80 PageID #: 358
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd

                                                                                                            Alexander Daniel Brown
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 01/28/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Daniel A. Miller
                                                                                                            (See above for address)
                                                                                                            TERMINATED: 02/24/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED


         V.

         Defendant
         M.D. Steven Novella                                                        represented by Jay Marshall                      Wolman
         cm individual                                                                                      Randazza Legal Group, PLLC
                                                                                                            2764 Lake Sahara Drive
                                                                                                            Suite 109
                                                                                                            Las Vegas, NV 89117
                                                                                                            702-420-2001
                                                                                                            Fax: 305-437-7662
                                                                                                            Email:          jmw@randazza.com
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Marc John Randazza
                                                                                                            Randazza Legal Group,             PLLC
                                                                                                            Suite 109
                                                                                                            2764 Lake Sahara Drive
                                                                                                            Las Vegas, NV 89117
                                                                                                            702-420-2001
                                                                                                            Email:              MJR@randazza.com
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Theresa M. Haar
                                                                                                            Randassa Legal Group
                                                                                                            3625 S. Town Center Drive
                                                                                                            Suite 150
                                                                                                            Las Vegas, NV 89135
                                                                                                            702-420-2001
                                                                                                            Email: tmh@randazza.com
                                                                                                            TERMINATED:                05/22/20] 5
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                             7/64




                                                                                           Page 104
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 24 of 80 PageID #: 359
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd

                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Jason Allan Fischer
                                                                                                            Fischer Law, P.L.
                                                                                                            One Biscayne Tower
                                                                                                            2 Biscayne Boulevard, Suite 2600
                                                                                                            Miami, FL 33131-1815
                                                                                                            (321) 356-0766
                                                                                                            Fax: (305) 397-2772
                                                                                                            Email: ﬁscherlawp1@me.com
                                                                                                            ATTORNEY T0 BE NOTICED
         Defendant
         Yale University                                                            represented by          Andrew H. Marks
         a Conneticut corporation                                                                           Coffey Burlington
         TERMINATED: 09/25/2014                                                                             2699 South Bayshore Drive
                                                                                                            Miami, FL 33133
                                                                                                            305-858-2900
                                                                                                            Fax: 305-858-5261
                                                                                                            Email: amarks @ coffeyburlington .Com
                                                                                                            TERMINATED: 02/24/201 5
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            Jeffrey R.Babbin
                                                                                                            Wiggin and Dana LLP
                                                                                                            265 Church Street
                                                                                                            P.O.BOX 1832
                                                                                                            New Haven, CT 06508-1832
                                                                                                            203-498-4400
                                                                                                            Email: jbabbin@wiggin.com
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED

                                                                                                            John M. Doroghazi
                                                                                                            Wiggin and Dana, LLP
                                                                                                            265 Church Street
                                                                                                            P.O.      BOX 1832
                                                                                                            New Haven, Ct 06508-1832
                                                                                                            203-498-4400
                                                                                                            Email: jdoroghazi@wiggin.com
                                                                                                            LEAD ATTORNEY
                                                                                                            PRO HAC VICE
                                                                                                            ATTORNEY T0 BE NOTICED
       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                            8/64




                                                                                           Page 105
Case Number: PC-2021-00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 25 of 80 PageID #: 360
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF - Live   Database   -   ﬂsd




                                                                                                            Kimberly Jordan Freedman
                                                                                                            Nelson Mullins Broad and Cassel
                                                                                                            2 South Biscayne Blvd.
                                                                                                            2 1 st Floor
                                                                                                            Miami, FL 33131
                                                                                                            305-373-9400
                                                                                                            Email:
                                                                                                            kimberlyfreedman @ nelsonmullins .Com
                                                                                                            TERMINATED: 07/30/20] 5
                                                                                                            ATTORNEY T0 BE NOTICED
         Defendant
         Society for Science-Based                                                  represented by          Edward Samuel Polk
         Medicine, Inc.                                                                                     Cole, Scott         & Kissane, PA.
         a Florida corporation                                                                              9150 South Dadeland Blvd.
         TERMINATED:                     03/] 6/20] 5                                                       Suite 1400
                                                                                                            Miami, FL 33156
                                                                                                            305-350-5338
                                                                                                            Fax: 305-373-2294
                                                                                                            Email: edward.p01k@csklega1.com
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED
         Defendant
         SGU Productions, LLC                                                       represented by          Darren Joel Spielman
         a Connecticut limited                      liability                                               Kain          & Associates, Attorneys at Law,
         company                                                                                            PA.
         TERMINATED:                     09/25/20] 4                                                        900 SE Third Avenue
                                                                                                            Suite 205
                                                                                                            Ft. Lauderdale, FL 333 16
                                                                                                            954-768-9002
                                                                                                            Fax: 954-768-0158
                                                                                                            Email: dspielman@complexip.com
                                                                                                            LEAD ATTORNEY
                                                                                                            ATTORNEY T0 BE NOTICED


         V.

         Epondent
         Geoffrey Michael Cahen                                                     represented by Geoffrey Michael                    Cahen
         Cahen Law, PA.                                                                                     (See above for address)
         1900 Glades Rd., Suite 355                                                                         ATTORNEY T0 BE NOTICED

       https ://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .p1?966 1 48 64856 1 992-L_ 1 _0-1                                                                    9/64




                                                                                           Page 106
Case Number: PC-2021 -00224
                       County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                       PM
Submitted: 4/22/2021 3:42
                                             Document 6-2 Filed 07/02/21 Page 26 of 80 PageID #: 361
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                        CM/ECF - Live Database   -   ﬂsd

         Boca Raton, FL 33431
         5619220430

         @pondent
         Cullin O'Brien                                                       represented by Geoffrey Michael                            Cahen
         6541       NE 21st Way                                                                         (See above for address)
         Ft.   Lauderdale,           FL 33308                                                           ATTORNEY T0 BE NOTICED
         5616766370



          Date Filed                      #       Docket Text

          06/09/2014                        l     COMPLAINT against A11 Defendants. Filing fees                                          $ 400.00 receipt
                                                  number 113C-68 1 1959, ﬁled by Edward Lewis Tobinick, Edward
                                                  Lewis Tobinick, MD, INR PLLC, The Institute 0f Neurological
                                                  Recovery. (Attachments: # l Civil Cover Sheet, # 2 Summ0n(s)
                                                  Novella, Steven, # 3 Summon(s) Yale University, # é Summon(s) SGU
                                                  Productons, # i Summon(s) Society for Science-Based Medicine, Inc.)
                                                  (Brown, Alexander) (Entered: 06/09/2014)

          06/09/2014                        2     Judge Assignment to Judge William                                   J   .   Zloch (yha) (Entered:
                                                  06/ 1 1/20 14)

          06/11/2014                        g     Summons            Issued as t0 Steven Novella, Society for Science-Based
                                                  Medicine,          Inc.,     Yale University. (yha) (Entered: 06/ 1 1/20 14)

          06/ 1 1/2014                      ﬁ     FORM A0 120 SENT TO DIRECTOR OF U.S. PATENT AND
                                                  TRADEMARK (yha) (Entered: 06/ 1 1/20 14)
          06/ 1 1/2014                      5     Clerks Notice t0 Filer                  re:    Electronic Case. Parties               Not Added. The
                                                  Filer failed to           add       all parties   associated with the case.Filer                   is   instructed
                                                  toadd the additional parties by ﬁling a Notice of Entry of Parties. It                                         is

                                                  not necessary t0 re—ﬁle this document. (yha) (Entered: 06/ 1 1/2014)

          06/ 11/2014                       Q     VERIFIED MOTION            Temporary and Preliminary Injunctive
                                                                                           for
                                                  Relief and Incorporated Memorandum ofLaw by Edward Lewis
                                                  Tobinick, MD, INR PLLC, Edward Tobinick. (Attachments: # 1
                                                  Exhibit 1, # 2 Exhibit 2, # Q Exhibit 3, # ﬁ Exhibit 4)(Brown,
                                                  Alexander) Modiﬁed text 0n 6/1 1/2014 (jua). (Entered: 06/1 1/2014)

          06/13/2014                        1     Notice 0f Entry 0f Parties Listed                        NOTE: New                 Filer(s) will   appear
                                                  twice, since they are also a                    new    party in the case.             New
                                                  Filer(s)/Party(s):                 SGU Productions, LLC.                       (Brown, Alexander)
                                                  (Entered: 06/ 1 3/20 1 4)

          06/18/2014                        §     NOTICE of Filing Proposed Summons(es) for SGU Productions, LLC
                                                  by Edward Lewis Tobinick, MD, INR PLLC, Edward Tobinick

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1 _0-1                                                                                10/64




                                                                                        Page 107
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 27 of 80 PageID #: 362
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                           CM/ECF - Live Database   -   ﬂsd

                                                   (Attachments:                # l Summon(s) Proposed)(Brown, Alexander)                          (Entered:
                                                   06/ 1 8/20 1 4)

          06/18/2014                         2     AMENDED NOTICE of Filing Proposed Summons(es) SGU
                                                   Productions,               LLC by Edward Lewis Tobinick, MD, INR PLLC,
                                                   Edward Tobinick (Attachments: # l Summon(s))(Brown, Alexander)
                                                   Modiﬁed text on 6/ 1 8/20 14 (jua). (Entered: 06/ 1 8/20 14)

          06/18/2014                       10      Summons               Issued as t0         SGU Productions, LLC. (jua)               (Entered:
                                                   06/18/2014)

          06/20/2014                      ﬂ        SUMMONS                    (Afﬁdavit) Returned Executed 0n
                                                                                               l Complaint, With a 21
                                                   day response/answer ﬁling deadline by Edward Tobinick, Edward
                                                   Lewis Tobinick, MD, INR PLLC. Society for Science-Based
                                                   Medicine, Inc. served on 6/12/2014, answer due 7/3/2014. (Fasulo,
                                                   Salvatore) (Entered: 06/20/2014)

          07/01/2014                      Q        MOTION for Extension of Time Defendant, Society for Science-
                                                   Based Medicine,                                  Respond
                                                                                        Complaint re l Complaint, by
                                                                                        Inc.'s t0                to
                                                   Society for Science-Based Medicine, Inc.. Attorney Edward Samuel
                                                   Polk added to party Society for Science-Based Medicine, Inc.(pty:dft).
                                                   Responses due by 7/ 18/2014 (Polk, Edward) Modiﬁed relief 0n
                                                   7/1/2014             (jua). (Entered:            07/01/2014)

          07/02/2014                       13      PAPERLESS ORDER granting                                 Q Motion           for Extension of   Time   t0
                                                   Respond                 Defendant Society for Science-Based
                                                                        to Complaint.
                                                   Medicine, Inc. shall ﬁle its response t0 Plaintiffs' Complaint by Noon,
                                                   7/ 14/2014. Signed by Judge William J Zloch on 7/2/2014. (bc)           .




                                                   (Entered: 07/02/2014)

          07/02/2014                       14      ORDER 0f Instructions. Signed by Judge William J. Zloch on
                                                   7/2/20 14. (bc) (Entered: 07/02/20 14)

          07/03/2014                      ﬂ        Corporate Disclosure Statement by Society for Science-Based
                                                   Medicine, Inc. (Polk, Edward) (Entered: 07/03/2014)

          07/ 10/2014                     m        Corporate Disclosure Statement by Edward Lewis Tobinick,                                       MD, INR
                                                   PLLC (Brown, Alexander) (Entered: 07/10/2014)
          07/ 10/2014                     ﬂ        RETURN OF SERVICE by Edward Lewis Tobinick, MD, INR PLLC
                                                   re m Summons Issued t0 SGU Productions (Fasulo, Salvatore)
                                                   Modiﬁed              text   on   7/ 10/2014 (jua). (Entered: 07/ 10/2014)

          07/ 10/2014                     ﬂ        SUMMONS                    (Afﬁdavit) Returned Executed 0n                      1 Complaint, With     a 21
                                                   day response/answer ﬁling deadline by Edward Lewis Tobinick,                                      MD,
                                                   INR PLLC. Yale University served on 6/27/2014, answer due
                                                   7/ 1 8/2014. (Fasulo, Salvatore) (Entered: 07/ 10/20 14)

          07/ 10/2014                     ﬂ        SUMMONS                    (Afﬁdavit) Returned Executed 0n                      l Complaint, With a 21
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                         11/64




                                                                                           Page 108
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 28 of 80 PageID #: 363
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                           CM/ECF   -   Live Database   -   ﬂsd


                                                  day response/answer ﬁling deadline by Edward Lewis Tobinick,                                               MD,
                                                  INR PLLC. Steven Novella served on 6/25/2014, answer due
                                                  7/16/2014. (Fasulo, Salvatore) (Entered: 07/ 10/2014)

          07/10/2014                     E        SUMMONS     (Afﬁdavit) Returned Executed on l Complaint, With a 21
                                                  day response/answer ﬁling deadline by Edward Lewis Tobinick, MD,
                                                  INR PLLC. SGU Productions, LLC                                             served 0n 6/25/2014, answer due
                                                  7/16/2014. (Fasulo, Salvatore) (Entered: 07/10/2014)

          07/14/2014                     2_1      STRICKEN - MOTION TO DISMISS l Complaint, FOR FAILURE
                                                  TO STATE A CLAIM ,MOTION for Summary Judgment MOTION                                             ,


                                                  for    More Deﬁnite Statement by                              Society for Science-Based Medicine,
                                                      Responses due by 7/31/2014 (Attachments: # l Afﬁdavit
                                                  1110..

                                                  Afﬁdavit of Jann Bellamy)(P01k, Edward) Modiﬁed t0 show that this
                                                  document has been stricken per DE    0n 7/ 15/2014 (jua). (Entered:    E
                                                  07/ 14/2014)

          07/14/2014                     Q        STRICKEN -                Statement            of:      Material Facts for          Which There      is   N0
                                                  Genuine Dispute by Society for Science-Based Medicine, Inc. re l
                                                  Complaint,           A
                                                                MOTION TO DISMISS l Complaint, FOR FAILURE
                                                  TO STATE A CLAIM MOTION for Summary Judgment MOTION
                                                  for More Deﬁnite Statement (Polk, Edward) Modiﬁed to show that this
                                                  document has been stricken per DE    0n 7/15/2014 Qua). (Entered:      E
                                                  07/14/2014)

          07/14/2014                     Q        MOTION TO DISMISS l Complaint, FOR FAILURE TO STATE A
                                                  CLAIM ,MOTION for More Deﬁnite Statement MOTION for                                    ,


                                                  Summary Judgment by                           Society for Science-Based Medicine, Inc..
                                                  Responses due by 7/3 1/2014 (Attachments: # 1 Afﬁdavit Afﬁdavit of
                                                  Jann Bellamy)(P01k, Edward) (Entered: 07/ 14/2014)

          07/14/2014                     g        Statement    Undisputed Facts in Support by Society for Science-
                                                                     0f:

                                                  Based Medicine, Inc. re l Complaint,   MOTION TO DISMISS l                   Q
                                                  Complaint, FOR FAILURE TO STATE A CLAIM MOTION for More
                                                  Deﬁnite Statement MOTION for Summary Judgment (Polk, Edward)
                                                  Modiﬁed text on 7/15/2014 Qua). (Entered: 07/14/2014)

          07/14/2014                     E        NOTICE of Striking                        ﬂ
                                                                     MOTION TO DISMISS l Complaint, FOR
                                                  FAILURE TO STATE A CLAIM MOTION for Summary Judgment
                                                  MOTION for More Deﬁnite Statement ﬁled by Society for Science—
                                                  Based Medicine,                    Inc.,   Q Statement, ﬁled by Society                    for Science-
                                                  Based Medicine,     Docket Entries 21 and 22 by Society for
                                                                                     Inc.
                                                  Science-Based Medicine, Inc. (Polk, Edward) (Entered: 07/ 14/2014)

          07/14/2014                     2_6      OPPOSITION to Q Plaintiff's MOTION for Preliminary Injunction and
                                                  Temporary Reliefand Incorporated Memorandum ofLaw by Steven
                                                  Novella. (Attachments: #                        1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, #

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1 _0-1                                                                                 12/64




                                                                                        Page 109
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 29 of 80 PageID #: 364
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF    -   Live Database   -   ﬂsd


                                                 g Exhibit Exhibit C, # Exhibit Exhibit D)(Randazza, Marc) Modiﬁed
                                                                                             A_l



                                                 text 0n 7/15/2014 (jua). (Entered: 07/14/2014)

          07/15/2014                     2_7_    STRICKEN - SUPPLEMENT t0                                         E Response/Reply                 (Other), Errata
                                                 t0 26-1 Signed Declaration ofSteven Novella by Steven Novella
                                                 (Randazza, Marc) Modiﬁed to show that this document has been
                                                 stricken per          DE Q 0n 7/16/2014 (jua). (Entered:                                      07/15/2014)

          07/15/2014                     28      Clerks Notice to Filer re                         ﬂ Supplement. Document Not Captioned;
                                                 CORRECTIVE ACTION REQUIRED The Filer must File a Notice                           -


                                                 0f Striking, then reﬁle the document with the proper caption pursuant
                                                 to   Local Rules. (jua) (Entered: 07/15/2014)

          07/ 15/2014                    22      NOTICE of Striking                        ﬂ Supplement ﬁled by Steven Novella by Steven
                                                 Novella (Randazza, Marc) (Entered: 07/15/2014)

          07/15/2014                     ﬂ       DECLARATION t0 E Response/Reply                             Motion                    (Other), Opposition t0
                                                for Preliminary Injunction by Steven Novella (Randazza, Marc)
                                                Modiﬁed text on 7/16/2014 (jua). (Entered: 07/15/2014)

          07/ 16/2014                    3_1     Defendant'sMOTION for Extension 0f Time t0 File Answer RE:
                                                 Complaints re l Complaint, by Steven Novella. (Randazza, Marc)
                                                 (Entered: 07/ 1 6/20 1 4)

          07/ 16/2014                    32      PAPERLESS ORDER granting Defendant Dr. Steven Novella's
                                                 Motion For Extension Of Time To Respond T0 Complaint [DE 3 1].
                                                 Defendant Dr. Steven Novella shall have until 0n or before noon 0n
                                                 July 23, 2014, to ﬁle an                          Answer        or other responsive pleading. Signed
                                                 by Judge William                  J   .   Zloch 0n 7/16/2014.                         (ary) (Entered: 07/ 16/2014)

          07/ 18/2014                    ﬂ       Corporate Disclosure Statement by Yale University (Marks, Andrew)
                                                 (Entered: 07/1 8/20 1 4)

          07/18/2014                     ﬂ       MOTION t0 Dismiss l Complaint, Pursuant t0 Rule 12(b)(2) and
                                                 Supporting           Memorandum ofLaw by                                    Yale University. Attorney
                                                 Andrew H. Marks added            Yale University(pty:dft). Responses
                                                                                                   t0 party
                                                 due by 8/4/2014 (Attachments: # l Exhibit A (Declaration of David
                                                 Florin), # 2 Exhibit B (Google Maps Printout))(Marks, Andrew)
                                                 (Entered: 07/ 18/2014)

          07/ 18/2014                    3_5     NOTICE 0f Attorney Appearance by Kimberly Jordan Freedman 0n
                                                 behalf of Yale University. Attorney Kimberly Jordan Freedman added
                                                 to party Yale University(pty:dft).                                (Freedman, Kimberly) (Entered:
                                                 07/ 1 8/20 14)

          07/23/2014                     ﬂ       Defendant's           MOTION t0 Dismiss for Lack 0f Jurisdiction l
                                                 Complaint, and Improper Venue by Steven Novella. Responses due by
                                                 8/ 1 1/2014 (Attachments: # l Exhibit Exhibit A, # 2 Exhibit Exhibit B)
                                                 (Randazza, Marc) (Entered: 07/23/2014)
       https://ecf.ﬂsd.uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1_0-1                                                                                      13/64




                                                                                           Page 110
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 30 of 80 PageID #: 365
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF   -   Live Database   -   ﬂsd


          07/23/2014                      ﬂ        NOTICE of Attorney Appearance by Darren Joel            Spielman on behalf
                                                   of SGU          Productions, LLC. Attorney Darren Joel Spielman added t0
                                                   party SGU Productions, LLC(pty:dft).                                           (Spielman, Darren) (Entered:
                                                   07/23/2014)

          07/23/2014                      ﬂ        MOTION for Extension of Time t0 File Answer RE: Complaints re l
                                                   Complaint, by SGU Productions, LLC. (Attachments: # 1 Text of
                                                   Proposed Order)(Spielman, Darren) (Entered: 07/23/2014)

          07/24/2014                      3_9      Plaintiff's          MOTION for Extension of Time to File Response/Reply as
                                                   to   E Response/Reply       by Edward Lewis Tobinick, MD, INR
                                                                                            (Other),
                                                   PLLC, Edward Tobinick. (Attachments: # 1 Text of Proposed Order)
                                                   (Fasulo, Salvatore) (Entered: 07/24/2014)

          07/25/2014                      4O       PAPERLESS ORDER granting                                    ﬂ Motion                for Extension of Time to
                                                                                      Reply to Defendant's Opposition
                                                   File Reply. Plaintiffs shall ﬁle their                                                                         to
                                                   Plaintiffs‘ Motion for Temporary and Preliminary Injunction Relief                                           E
                                                   by Noon, Friday, 8/ 15/2014. Signed by Judge William J Zloch 0n                                 .




                                                   7/25/2014. (bc) (Entered: 07/25/2014)

          07/25/2014                      41       PAPERLESS ORDER granting                                    ﬂ Motion                for Extension of Time t0
                                                   Respond              to   Complaint. Defendant                  SGU Productions, LLC                shall ﬁle its
                                                   response to         Complaint by Noon, Wednesday, 7/30/2014.
                                                                             Plaintiffs'

                                                   Signed by Judge William J. Zloch on 7/25/2014. (bc) (Entered:
                                                   07/25/2014)

          07/28/2014                      ﬂ        MOTION for Extension of Time t0 File Response to Q Society for
                                                   Science—Based Medicine,                 Dismiss by Edward Lewis
                                                                                                Inc's         Motion              to
                                                   Tobinick, MD, INR PLLC, Edward Tobinick. (Attachments: # l Text
                                                   of Proposed Order)(Fasulo, Salvatore) Modiﬁed t0 add link 0n
                                                   7/29/2014 (jua). (Entered: 07/28/2014)

          07/28/2014                      ﬂ        MOTION t0 Appear Pro Hac Vice, Consent t0 Designation, and
                                                   Request t0 Electronically Receive Notices of Electronic Filing for
                                                   John M. Doroghazi. Filing Fee $ 75.00. Receipt # 83539. (ksa)
                                                   (Entered: 07/29/2014)

          07/28/2014                      ﬂ        MOTION t0 Appear Pro Hac Vice, Consent t0 Designation, and
                                                   Request t0 Electronically Receive Notices of Electronic Filing for
                                                   Jeffrey R. Babbin. Filing Fee $ 75.00. Receipt # 83538. (ksa) (Entered:
                                                   07/29/2014)

          07/29/2014                      45       Clerks Notice to Filer re                   ﬂ MOTION                           for Extension 0f Time t0 File
                                                   Response/Reply                   t0   Societyfor Science-Based Medicine, Inc’s Motion
                                                   t0   Dismiss.             Document Not Linked;                           ERROR         —The ﬁled document
                                                   was not linked                to the related docket entry.                          The correction was made by
                                                   the Clerk.            It is   not necessary t0 reﬁle this document. (jua) (Entered:
                                                   07/29/2014)
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                              14/64




                                                                                         Page 111
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 31 of 80 PageID #: 366
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                         CM/ECF   -   Live Database   -   ﬂsd



          07/29/2014                     ﬂ       JOINT SCHEDULING REPORT - Rule 16.1 by Edward Lewis
                                                 Tobinick, MD, INR PLLC, Edward Tobinick (Brown, Alexander)
                                                 Modiﬁed             text     0n 7/29/2014 Qua). (Entered: 07/29/2014)

          07/29/2014                     ﬂ       RESPONSE in Opposition re Q Plaintiffs MOTION for Preliminary
                                                 Injunctionand Temporary Reliefand Incorporated Memorandum 0f
                                                 Law ﬁled by Society for Science-Based Medicine, Inc.. (Polk,
                                                 Edward) (Entered: 07/29/2014)

          07/30/2014                    ﬂ        MOTION TO DISMISS 1 Complaint, FOR FAILURE TO STATE A
                                                 CLAIM MOTION t0 Dismiss for Lack of Jurisdiction l Complaint, (
                                                                 ,


                                                 Responses due by 8/18/2014) by SGU Productions, LLC.
                                                 (Attachments: # l Exhibit A: (Declaration for SGU Productions,
                                                 LLC))(Spielman, Darren) (Entered: 07/30/2014)

          07/30/2014                     ﬂ       RESPONSE t0 Motion re Q Plaintiffs MOTION for Preliminary
                                                 Injunctionand Temporary Reliefand Incorporated Memorandum 0f
                                                 Law ﬁled by Yale University. Replies due by 8/ 1 1/2014. (Freedman,
                                                 Kimberly) (Entered: 07/30/2014)

          07/30/2014                     50      PAPERLESS ORDER granting                                     ﬂ Motion           for Extension 0f        Time      t0
                                                                               have until noon on Friday, 8/15/14 t0
                                                 File Response/Reply. Plaintiffs
                                                 ﬁle their Response t0 Defendant Society for Science-Based Medicine,
                                                 Inc.'s Motion T0 Dismiss (DE 2_3 ). Signed by Judge William J Zloch                                           .




                                                 0n 7/30/2014. (wjz3) (Entered: 07/30/2014)

          07/30/2014                             Reset Deadline per                   DE 50        as t0      E MOTION TO DISMISS l
                                                 Complaint, FOR FAILURE TO STATE A CLAIM MOTION for More
                                                 Deﬁnite Statement MOTION for Summary Judgment Responses due                                  .




                                                 by 8/15/2014.                 (jua) (Entered:            07/31/2014)

          07/31/2014                     51      PAPERLESS ORDER granting                                     ﬂ and ﬂ Motions            toAppear Pro Hac
                                                 Vice. Attorneys John                      M. Doroghazi and Jeffrey                  R. Babbin are
                                                 permitted t0 appear 0n behalf 0f Defendant Yale University. Signed by
                                                 Judge William J Zloch on 7/3 1/2014. (bc) (Entered: 07/3 1/2014)
                                                                                .




          07/3 1/2014                    2       ORDER for Pre-Trial Conference. Pretrial Conference set for
                                                 7/31/2015               at   9:30   AM in Fort Lauderdale Division before Judge
                                                 William J Zloch. Pretrial Stipulation due by Noon, 7/ 17/2015 Signed
                                                                     .                                                                                     .




                                                 by Judge William J Zloch on 7/3 1/2014. (bc) (Entered: 07/3 1/2014)
                                                                                      .




          07/3 1/2014                    ﬂ       ORDER REFERRING CASE to Mediation. Signed by Judge William
                                                 J.   Zloch 0n 7/31/2014. (bc) (Entered: 07/31/2014)

          07/3 1/2014                    ﬂ       Order 0n Trial Instructions. Signed by Judge William                                         J   .   Zloch on
                                                 7/31/2014. (bc) (Entered: 07/31/2014)

          08/01/2014                     ﬂ       First    AMENDED COMPLAINT against A11 Defendants, ﬁled by
       https://ecf.ﬂsd.uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1_0-1                                                                                        15/64




                                                                                          Page 112
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 32 of 80 PageID #: 367
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                         CM/ECF   -   Live Database   -   ﬂsd

                                                   Edward Tobinick, Edward Lewis Tobinick, MD, INR PLLC.
                                                   (Attachments: # l Exhibit 1, # 2 Exhibit 2, # ﬁ Exhibit 3, # gt Exhibit
                                                   4, # Q Exhibit 5)(Fasulo, Salvatore) (Entered: 08/01/2014)

          08/04/2014                      56       PAPERLESS ORDER denying                                     as ﬂ ﬂ x and ﬂ Motions
                                                                                                                    moot             ,      ,
                                                                                                                                                                     t0
                                                  Dismiss per              Plaintiffs' First            Amended Complaint ﬂ Signed by Judge      .




                                                  William J. Zloch 0n 8/4/2014. (bc) (Entered: 08/04/2014)

          08/05/2014                               Initial    Disclosure(s) of Rule 26 Disclosures                                       by Society   for Science-
                                                   Based Medicine,                     Inc. (Polk,       Edward) (Entered: 08/05/2014)

          08/05/2014                               ORDER REASSIGNING CASE to Judge Robin L. Rosenberg for all
                                                   further proceedings, Judge William J Zloch                               .            no longer assigned   t0 case
                                                   Signed by Judge William                      J.      Zloch on 8/5/2014. (mb) (Entered:
                                                   08/06/2014)

          08/08/2014                              MOTION to Dismiss for Lack 0f Jurisdiction 5_5 Amended Complaint
                                                  by SGU Productions, LLC. Responses due by 8/25/2014
                                                  (Attachments: # l Exhibit A: (Declaration for SGU Productions,
                                                   LLC))(Spielman, Darren) (Entered: 08/08/2014)

          08/08/2014                               RESPONSE in Opposition re Q Plaintiff's MOTION for Preliminary
                                                            and Temporary Reliefand Incorporated Memorandum 0f
                                                   Injunction
                                                  Law ﬁled by SGU Productions, LLC. (Spielman, Darren) (Entered:
                                                  08/08/2014)

          08/08/2014                               REPLY to Response to Motion re Q Plaintiff‘s MOTION for
                                                   Preliminary Injunction and Temporary Relief and Incorporated
                                                  Memorandum ofLaw ﬁled by Edward Lewis Tobinick, MD, INR
                                                  PLLC, Edward Tobinick. (Attachments: # 1 Exhibit 1)(Fasulo,
                                                   Salvatore) (Entered: 08/08/2014)

          08/08/2014                               Plaintiff's         MOTION for Hearing re Q Plaintiff‘s MOTION for
                                                   Preliminary Injunction and Temporary Relief and Incorporated
                                                  Memorandum ofLaw by Edward Lewis                                                Tobinick,     MD, INR PLLC,
                                                   Edward Tobinick.                     (Fasulo, Salvatore) (Entered: 08/08/2014)

          08/08/2014                               VACATED ORDER OF REFERENCE; Referring Q Plaintiff's
                                                                          -


                                                   MOTION for Preliminary Injunction and Temparary Relief and
                                                  IncorporatedMemorandum ofLaw ﬁled by Edward Lewis Tobinick,
                                                   MD, Edward Tobinick, INR PLLC; Q Motion referred t0 Magistrate
                                                   Judge Dave Lee Brannon. Signed by Judge Robin L. Rosenberg on
                                                   8/8/2014. (ral) Modiﬁed to show that this order has been vacated per
                                                   DE     L6
                                                           on 1/23/2015 (jua). (Entered: 08/11/2014)

          08/11/2014                               REPLY in  Support of re Q Plaintiffs MOTION for Preliminary
                                                  Injunction and Temporary Reliefand Incorporated Memorandum 0f
                                                  Law ﬁled by Edward Lewis Tobinick, MD, INR PLLC, Edward

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt.pl?966 14864856   1992-L_1 _0-1                                                                                  16/64




                                                                                          Page 113
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 33 of 80 PageID #: 368
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                    CM/ECF    -   Live Database   -   ﬂsd

                                                  Tobinick. (Fasulo, Salvatore)                       Modiﬁed                text   on   9/ 19/2014 (yar).
                                                  (Entered: 08/1 1/20 14)

          08/11/2014                     ﬂ        Defendant's            MOTION to Dismiss ﬂ Amended Complaint by Steven
                                                  Novella. Responses due by 8/28/2014 (Attachments: # 1 Exhibit
                                                  Exhibit A, # g Exhibit Exhibit B, # 3 Exhibit Exhibit C, # Exhibit                                A_l



                                                  Exhibit D)(Randazza, Marc) (Entered: 08/ 1 1/2014)

          08/13/2014                     ﬂ        MOTION to Dismiss ﬂ Amended Complaint Pursuant t0 Rule 12(b)
                                                  (2)and Supporting Memorandum ofLaw by Yale University.
                                                  Responses due by 9/2/2014 (Attachments: # l Exhibit A (Florin
                                                  Declaration), # 2 Exhibit B (Google Maps))(Freedman, Kimberly)
                                                  (Entered: 08/ 1 3/20 1 4)

          08/14/2014                     ﬂ        VACATED ORDER REFERRING Q Plaintiffs MOTION for
                                                                        -


                                                  Preliminary Hearing re Q Plaintiffs MOTION for Preliminary
                                                  Injunction and Temporary Reliefand Incorporated Memorandum 0f
                                                  Law ﬁled by Edward Lewis Tobinick, MD, Edward Tobinick, INR
                                                  PLLC. Motion referred t0 Judge Dave Lee Brannon. Signed by Judge
                                                  Robin L. Rosenberg 0n 8/14/2014. (jua) Modiﬁed t0 show that this
                                                  order has been vacated per DE
                                                  08/15/2014)
                                                                                                         m
                                                                                   0n 1/23/2015 (jua). (Entered:


          08/15/2014                     ﬂ        Unopposed             MOTION for Leave t0 File Sur—Reply t0 Plaintzﬁs' Reply
                                                  inSupport 0f Their Motion for Temporary and Preliminary Injunctive
                                                  Reliefby Yale University. (Attachments: # l Exhibit Sur—Reply)
                                                  (Freedman, Kimberly) (Entered: 08/ 1 5/20 14)

          08/15/2014                     Q        REPLY to Response t0 Motion re Q Plaintiffs MOTION for
                                                  Preliminary Injunction and Temporary Relief and Incorporated
                                                  Memorandum ofLaw ﬁled by Edward Lewis Tobinick, MD, INR
                                                  PLLC, Edward Tobinick. (Brown, Alexander) (Entered: 08/ 15/2014)

          08/15/2014                      70      ENDORSED ORDER: Being fully advised in the premises, the Court
                                                  GRANTS Defendant Yale University's unopposed Motion for Leave t0
                                                  File a Sur—Reply to Plaintiffs'                     Reply            in    Support 0f Their Motion for
                                                  Temporary and Preliminary Injunctive Relief 6_8 Defendant shall                          .




                                                  separately ﬁle and serve its Sur—Reply to Plaintiffs‘ Reply forthwith.
                                                  Signed by U.S. Magistrate Judge Dave Lee Brannon on 8/15/2014.
                                                  (jsOO) (Entered: 08/15/2014)

          08/15/2014                     ﬂ        RESPONSE/REPLY            Reply t0 Response to Motion (Sur-Reply)
                                                                                      t0 6_4

                                                  by Yale University. (Freedman, Kimberly) (Entered: 08/15/2014)

          08/15/2014                     2        RESPONSE t0 Motion re                    Q          Plaintiff's            MOTION for Hearing re Q
                                                  Plaintiff's        MOTION for Preliminary Injunction and Temporary Relief
                                                  and Incorporated Memorandum ofLaw ﬁled by Yale                                               University.



       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1 _0-1                                                                           17/64




                                                                                     Page 114
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 34 of 80 PageID #: 369
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                    CM/ECF   -   Live Database   -   ﬂsd

                                                 Replies due by 8/25/2014. (Freedman, Kimberly) (Entered:
                                                 08/15/2014)

          08/18/2014                     _7_3_   REPLY to Response t0 Motion re Q Plaintiffs MOTION for
                                                 Preliminary Injunction and Temporary Reliefand Incorporated
                                                 Memorandum ofLaw ﬁled by Edward Lewis                                              Tobinick,        MD, INR
                                                 PLLC, Edward Tobinick. (Fasulo, Salvatore)                                         (Entered: 08/18/2014)

          08/18/2014                     H       MOTION TO DISMISS ﬂ Amended Complaint FOR FAILURE TO
                                                 STATE A CLAIM ,MOTION for Summary Judgment MOTION for                                               ,


                                                 More Deﬁnite Statement by                         Society for Science-Based Medicine, Inc..
                                                 Responses due by 9/5/2014 (Attachments: # l Afﬁdavit Afﬁdavit 0f
                                                 Jann Bellamy, # 2 Exhibit Sunbiz report, # é Exhibit Statement of
                                                 Undisputed Facts) (Polk, Edward) (Entered: 08/ 1 8/20 14)

          08/20/2014                     E       NOTICE of Mediator Selection:                            Sanford Lewis Bohrer selected.
                                                 (Fasulo, Salvatore) (Entered: 08/20/2014)

          08/22/2014                     E       RESPONSE in Opposition re 5_9 MOTION t0 Dismiss      Lack of                                        for
                                                 Jurisdiction          ﬁ
                                                               Amended Complaint ﬁled by Edward Lewis Tobinick,
                                                 MD, INR PLLC, Edward Tobinick. (Attachments: # l Exhibit A -
                                                 Afﬁdavit of Edward Tobinick, MD)(Brown, Alexander) (Entered:
                                                 08/22/20 14)

          08/25/2014                     ﬂ       RESPONSE in Opposition re                           Q Defendant's MOTION                                t0   Dismiss   ﬁ
                                                 Amended Complaint ﬁled by Edward Lewis Tobinick, MD, INR
                                                 PLLC, Edward Tobinick. (Attachments: # l Exhibit A - Afﬁdavit                                                      0f
                                                 Edward Tobinick, MD)(Brown, Alexander)                                            (Entered: 08/25/2014)

          08/28/2014                     B       RESPONSE in Opposition re                           ﬂ MOTION
                                                                                                       Amended                     to   Dismiss      5_5
                                                 Complaint Pursuant t0 Rule 12(b)(2) and Supporting Memorandum 0f
                                                 Law ﬁled by Edward Lewis Tobinick, MD, INR PLLC, Edward
                                                 Tobinick. (Attachments:                 # l Exhibit                  A     -   Afﬁdavit of Edward Tobinick,
                                                 MD)(Brown, Alexander)                    (Entered: 08/28/2014)

          08/29/2014                     B       ORDER Setting Calendar Call and Trial Date:                                            (   Trial set for
                                                  10/26/2015 09:00                 AM in West Palm Beach Division before Judge
                                                 Robin L. Rosenberg, Status Conference/Calendar Call set for
                                                 10/21/2015 09:00                  AM
                                                                      before Judge Robin L. Rosenberg), ORDER
                                                 REFERRING CASE to Magistrate Judge Dave Lee Brannon for
                                                 Scheduling Matters and Pretrial Discovery Matters. Signed by Judge
                                                 Robin L. Rosenberg on 8/28/2014. (jua) (Entered: 08/29/2014)

          09/02/2014                    ﬂ        REPLY to Response t0 Motion re                             ﬂ MOTION                        to   Dismiss for Lack 0f
                                                 Jurisdiction          é; Amended Complaint ﬁled by                                 SGU Productions, LLC.
                                                 (Spielman, Darren) (Entered: 09/02/2014)

          09/04/2014                     8_1     RESPONSE in Opposition re                           ﬂ MOTION TO DISMISS ﬁ Amended
       https://ecf.ﬂsd.uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1_0-1                                                                                         18/64




                                                                                    Page 115
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 35 of 80 PageID #: 370
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                        CM/ECF   -   Live Database   -   ﬂsd

                                                   Complaint FOR FAILURE TO STATE A CLAIM MOTION for
                                                   Summary Judgment MOTION for More Deﬁnite Statement ﬁled by
                                                   Edward Lewis Tobinick, MD, INR PLLC, Edward Tobinick.
                                                   (Attachments: # l Exhibit Afﬁdavit of Edward Tobinick, MD)(Brown,
                                                   Alexander) (Entered: 09/04/2014)

          09/04/2014                      Q        Statement     Undisputed Facts in Opposition t0 SMG's Motion t0
                                                                      0f:

                                                   Dismiss 0r for Summary Judgment by Edward Lewis Tobinick, MD,
                                                   INR PLLC, Edward Tobinick re       MOTION TO DISMISS          ﬂ                                   ﬂ
                                                   Amended Complaint FOR FAILURE TO STATE A CLAIM MOTION
                                                   for Summary Judgment MOTION for More Deﬁnite Statement
                                                   (Brown, Alexander) (Entered: 09/04/2014)

          09/05/2014                      Q        STRICKEN - REPLY t0 Response t0 Motion re                                         ﬂ Defendant's
                                                   MOTION to Dismiss ﬂ Amended Complaint Reply in Support 0f
                                                   Defendant's Motion t0 Dismiss ﬁled by Steven Novella. (Randazza,
                                                   Marc) Modiﬁed to show that this document has been stricken per DE
                                                   g on 9/8/2014                (jua). (Entered:            09/05/2014)

          09/05/2014                      E        REPLY t0 Response t0 Motion re                                ﬂ Defendant's MOTION              to   Dismiss
                                                   ﬂ Amended Complaint Errata      Reply in Support ofMotion t0
                                                                                                             -


                                                   Dismiss ﬁled by Steven Novella. (Randazza, Marc) (Entered:
                                                   09/05/2014)

          09/05/2014                      g        NOTICE of Striking                    Q Reply
                                                                                  Response t0 Motion ﬁled by Steven
                                                                                                           t0
                                                   Novella by Steven Novella (Randazza, Marc) (Entered: 09/05/2014)

          09/08/2014                      g        REPLY to Response t0 Motion re                                ﬂ MOTION           t0   Dismiss   ﬁ
                                                   Amended Complaint Pursuant t0 Rule 12(b)(2) and Supporting
                                                   Memorandum ofLaw ﬁled by Yale University. (Freedman, Kimberly)
                                                   (Entered: 09/08/2014)

          09/08/2014                      8_7      ORDER SETTING DISCOVERY PROCEDURE. Signed by
                                                   Magistrate Judge                   Dave Lee Brannon 0n 9/8/2014.                      (sa) (Entered:
                                                   09/08/2014)

          09/15/2014                      g        MOTION for Extension of Time t0 File Response/Reply as to ﬂ
                                                   MOTION TO DISMISS ﬁ Amended Complaint FOR FAILURE TO
                                                   STATE A CLAIM MOTION for Summary Judgment MOTION for
                                                   More Deﬁnite Statement                     ,   Q Statement, ﬂ Response                   in Opposition t0
                                                   Motion, by Society for Science-Based Medicine,                                     Inc.. (Polk,   Edward)
                                                   (Entered: 09/ 1 5/20 1 4)

          09/15/2014                      89       PAPERLESS ORDER granting                                  ﬂ Motion           for Extension 0f Time to
                                                   File Response/Reply. Defendant's time t0 ﬁle a reply in support 0f its
                                                   Motion        t0                    ﬁ
                                                                       is extended by 3 days t0 September 18, 2014.
                                                                      Dismiss
                                                   Signed by Judge Robin L. Rosenberg 0n 9/ 15/2014. (bkd) (Entered:
                                                   09/15/2014)

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856 1992-L_1 _0-1                                                                            19/64




                                                                                        Page 116
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 36 of 80 PageID #: 371
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                         CM/ECF   -   Live Database   -   ﬂsd


          09/15/2014                                             DE 89 as to ﬂ MOTION TO DISMISS ﬂ Amended
                                                   Set Deadline per
                                                   Complaint FOR FAILURE TO STATE A CLAIM MOTION for
                                                   Summary Judgment MOTION for More Deﬁnite Statement Replies                                         .




                                                   due by 9/18/2014.                    (jua) (Entered:          09/16/2014)

          09/18/2014                      ﬂ        REPLY to Plaintiffs                    Oppositon t0 re                  ﬂ MOTION TO DISMISS ﬂ
                                                   Amended Complaint FOR FAILURE TO STATE A CLAIM MOTION
                                                   for Summary Judgment MOTION for More Deﬁnite Statement ﬁled
                                                   by Society for Science-Based Medicine, Inc.. (Polk, Edward) Modiﬁed
                                                   text 0n 9/ 19/2014 (yar). (Entered: 09/ 18/2014)

          09/25/2014                      9_1      ORDER granting ﬂ Motion t0 Dismiss. Plaintiffs' Complaint is
                                                   Dismissed as t0 Defendant SGU Productions. Signed by Judge Robin
                                                   L. Rosenberg                0n 9/25/2014.            (jua) (Entered:               09/25/2014)

          09/25/2014                      2        ORDER granting ﬂ Motion t0 Dismiss. Plaintiffs‘ Complaint is
                                                   Dismissed as t0 Defendant Yale University. Signed by Judge Robin L.
                                                   Rosenberg 0n 9/25/2014. (jua) (Entered: 09/25/2014)

          09/30/2014                      ﬂ        SPECIAL MOTION to                         Strike        Anti-SLAPP MOTION by Steven
                                                   Novella. Responses due by 10/17/2014 (Attachments: # 1 Exhibit, # 2
                                                   Exhibit, # Q Exhibit)(Randazza, Marc) Modiﬁed relief 0n 10/ 1/2014
                                                   (jua). (Entered:               09/30/2014)

          10/01/2014                      94       Clerks Notice to Filer re                  ﬂ Defendant's MOTION                          for   Summary
                                                   Judgment Anti-SLAPP. Wrong Motion Relief(s) Selected; ERROR -
                                                   The Filer selected the wrong motion relief(s) when docketing the
                                                   motion. The correction was made by the Clerk. It is not necessary t0
                                                   reﬁle this document but future motions ﬁled must include applicable
                                                   reliefs. (jua) (Entered:                 10/01/20 14)

          10/06/2014                      ﬁ        Plaintiffs           MOTION for Reconsideration re ﬂ Order 0n Motion t0
                                                   Dismiss/Lack 0f Jurisdiction by Edward Lewis Tobinick, MD, INR
                                                   PLLC, The Institute of Neurological Recovery, Edward Tobinick.
                                                   (Brown, Alexander) (Entered: 10/06/2014)

          10/07/2014                      ﬂ        RESPONSE in Opposition re                              ﬁ     Plaintiff‘s           MOTION for
                                                   Reconsideration re                   ﬂ Order 0n Motion      Dismiss/Lack of   t0
                                                   Jurisdiction ﬁled                by   SGU   Productions, LLC. (Spielman, Darren)
                                                   (Entered: 10/07/2014)

          10/07/2014                      ﬂ        Defendant's              MOTION for Hearing re ﬂ Motion to Strike Anti-SLAPP
                                                   Motion by Steven Novella. (Randazza, Marc) (Entered: 10/07/2014)

          10/09/2014                      ﬂ        NOTICE 0f Attorney Appearance by Reid Alexander Cocalis 0n
                                                   behalf 0f Edward Lewis Tobinick, MD, INR PLLC, The Institute 0f
                                                   Neurological Recovery,                    Edward Tobinick. Attorney Reid Alexander
                                                   Cocalis added t0 party                   Edward Lewis Tobinick, MD(pty:p1a), Attorney

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                       20/64




                                                                                         Page 117
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 37 of 80 PageID #: 372
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                  CM/ECF   -   Live Database   -   ﬂsd

                                                 Reid Alexander Cocalis added to party INR PLLC(pty:p1a), Attorney
                                                 Reid Alexander Cocalis added to party The Institute of Neurological
                                                 Recovery(pty:pla), Attorney Reid Alexander Cocalis added to party
                                                 Edward         T0binick(pty:pla). (Cocalis, Reid) (Entered: 10/09/2014)

          10/10/2014                             REPLY to Response t0 Motion re                            ﬁ         Plaintiffs   MOTION for
                                                 Reconsideration re 9_1 Order on Motion to Dismiss/Lack 0f
                                                 Jurisdiction ﬁled by Edward Lewis Tobinick, MD, INR PLLC, The
                                                 Institute 0f Neurological Recovery, Edward Tobinick. Replies due by
                                                 10/20/2014. (Brown, Alexander) Modiﬁed text 0n 10/10/2014 (jua).
                                                 (Entered: 10/ 10/2014)

          10/13/2014                   H OO      Plaintiffs        MOTION for Extension 0f Time Seven (7) Day Partially
                                                 Unopposed re              ﬂ Motion       to Strike         by Edward Lewis Tobinick,              MD,
                                                 INR PLLC, The Institute0f Neurological Recovery, Edward Tobinick.
                                                 Responses due by 10/30/2014 (Attachments: # l Text of Proposed
                                                 Order)(Brown, Alexander) (Entered: 10/13/2014)

          10/13/2014                   H     H   RESPONSE in Opposition re
                                                 0f Time Seven (7) Day Partially Unopposed re
                                                                                                    m       Plaintiffs
                                                                                                   Motion t0 Strike
                                                                                                                              MOTION for Extension
                                                                                                                                  ﬂ
                                                 ﬁled by Steven Novella. (Attachments: # l Exhibit, # 2 Exhibit, # 3
                                                 Exhibit,       # é Exhibit)(Randazza, Marc) (Entered:                             10/ 13/2014)

          10/14/2014                   p—x
                                             N   JOINT        MOTION to Strike DE   and DE
                                                 for Extension 0f Time To File Response re
                                                                                                         m
                                                                                                and JOINT MOTION
                                                                                              Motion t0 Strike by
                                                                                                                             m
                                                                                                                             ﬂ
                                                 Edward Lewis Tobinick, MD, INR PLLC, The Institute 0f
                                                 Neurological Recovery, Edward Tobinick. Responses due by
                                                 10/3 1/2014 (Attachments: # l Text of Proposed Order)(Brown,
                                                 Alexander). Added MOTION to Strike on 10/ 15/2014 (jua). (Entered:
                                                  10/14/2014)

          10/15/2014                   103       Clerks Notice to Filer re
                                                 File    Response          re   ﬂ Motion
                                                                                         m         Joint
                                                                                                  t0 Strike.
                                                                                                            MOTION for Extension of Time To
                                                                                                                       Motion with Multiple       Reliefs
                                                 Filed as        One Relief; ERROR The Filer         -                     selected only one relief event
                                                 and     failed t0 select the additional corresponding events for                             each   relief
                                                 requested in the motion. The docket entry was corrected by the Clerk.
                                                 It is not necessary to reﬁle this document but future ﬁlings must

                                                 comply with the                instructions in the          CM/ECF Attorney User's Manual.
                                                 (jua) (Entered: 10/15/2014)

          10/16/2014                             ORDER granting                    m
                                                                            Motion to Strike DE 100 and DE 101 and
                                                                                       Joint
                                                 Joint Motion for Extension 0f Time to Respond t0    SPECIAL                           ﬂ
                                                 MOTION to Strike Anti-SLAPP MOTION ( Responses due by
                                                 10/16/2014). Clerk's Ofﬁce is Directed t0 Terminate   Motion for
                                                 Extension 0f Time. Signed by Judge Robin L. Rosenberg on
                                                                                                                                         m
                                                  10/16/2014. (jua) (Entered: 10/16/2014)

          10/16/2014                  ﬂ          RESPONSE in Opposition re
       https://ecf.ﬂsd.uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1_0-1
                                                                                                    2 Motion               t0 Strike   (Anti-SLAPP
                                                                                                                                                            21/64




                                                                                   Page 118
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 38 of 80 PageID #: 373
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                        CM/ECF   -   Live Database   -   ﬂsd

                                                  Motion) ﬁled by Edward Lewis Tobinick, MD, INR PLLC, The
                                                  Institute 0f Neurological Recovery, Edward Tobinick. (Attachments: #

                                                  l Afﬁdavit A -Dr. Tobinick, # 2 Exhibit 1- Tobinick CV, # i Exhibit 2-
                                                  05/8/ 13 Article Embrel for Stroke, #   Exhibit 3- 05/ 17/13 Corresp to 4_1



                                                  Novella, # i Exhibit 4 Journal Article, # Q Exhibit 5 Journal Article, #
                                                  Z Exhibit 6 Journal Article, # § Exhibit 7 Journal Article, # 2 Exhibit 8
                                                  Journal Article, #                 m
                                                                         Exhibit 9 Journal Article, #     Exhibit 10 Journal        ﬂ
                                                  Article, #         Q
                                                                Exhibit 11 Journal Article, # 1_3 Exhibit 12 Journal
                                                  Article, #         ﬂ
                                                                Errata 13 Journal Article, # l; Exhibit 14 Journal Article,
                                                  # Lg Exhibit 15 Journal Article, #                            ﬂ
                                                                                          Exhibit 16 Journal Article, # 1_8
                                                  Exhibit 17 Journal Article, #                         ﬂ
                                                                                     Exhibit 18 Journal Article, #                                E
                                                  Exhibit 19 Journal Article, #                         a
                                                                                     Exhibit 20J0urna1 Article, #                                 Q
                                                  Exhibit 21 Journal Article, #                         Q
                                                                                     Exhibit 22 - Journal Article, #                               a
                                                  Exhibit 23 - Journal Article, #                        g
                                                                                      Exhibit 24 — Journal Article, #                               E
                                                  Exhibit 25 - Journal Article, # 2_7 Exhibit 26 — Journal Article, #                               ﬂ
                                                  Exhibit 27 - Journal Article, #                        Q
                                                                                      Exhibit 28 — Journal Article, #                               ﬂ
                                                  Exhibit 29 - Journal Article, # 3_1 Exhibit 30 - Journal Article, #                               2
                                                  Exhibit 31 - Journal Article, #                        ﬂ
                                                                                      Exhibit 32 - South Hampton news
                                                  release, #         ﬂ
                                                                Exhibit 33 - Holmes presentation, #        Exhibit 34 -             ﬁ
                                                  Novella Blog "Another lawsuit t0 suppress legitiate criticism, #                                   E
                                                  Exhibit 35 - Tripp Scott letter, # 3_7 Exhibit 36 - Skeptics guide blog
                                                  472, # 3_8 Exhibit 37 - SGU blog 472, # 3_9 Exhibit 38 - LA Times
                                                  Article, #         ﬂ
                                                                Exhibit 39 — Ken Chaite Letter, #       Exhibit 40 - clinical   ﬂ
                                                  tria1.gov, #        ﬂ
                                                                 Exhibit 41- clinical tria1.gov, #     Exhibit 42- Daily        ﬂ
                                                  Mail online article, #                 ﬂ
                                                                            Exhibit 43-Novella Declaration, # 4_5 Exhibit
                                                  44- Osinoff Letter, #                  ﬂ
                                                                            Exhibit 45-Stipulated Settlement, # 4_7 Exhibit
                                                  46 -Web page, #                ﬂ
                                                                       Exhibit B-Sunbiz Page)(Coca1is, Reid) (Entered:
                                                   10/ 16/2014)

          10/24/2014                    1   ON
                                                  REPLY to Response t0 Motion re                    Reply in    ﬂ Motion        t0 Strike
                                                  Support ofAnti-SLAPP Motion ﬁled by Steven Novella. (Randazza,
                                                  Marc) (Entered: 10/24/2014)

          10/27/2014                    107       ENDORSED ORDER SETTING TELEPHONIC SCHEDULING
                                                  CONFERENCE:                        Telephonic Scheduling Conference set for 4:30 P.M.
                                                  on Friday, November                    7,   2014. At least 48 hours before the conference,
                                                  Plaintiff's        counsel shall provide the Court
                                                  (brann0n@ﬂsd.uscourts.gov), and opposing counsel With a dial-in
                                                  conference call number. Because of the expedited nature of the
                                                  conference, the parties are relieved of Local Rule 16.1(b)'s conference
                                                  report requirement.                  The    parties       must be prepared        at their   assigned time
                                                  but    may have                   minutes before their conference begins, as the
                                                                            t0 wait 15
                                                  Court       sets    two cases per 30-minute time slot. Signed by U.S.
                                                  Magistrate Judge                   Dave Lee Brannon 0n 10/27/2014.                    (jsOO) (Entered:
                                                   10/27/2014)


       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1 _0-1                                                                         22/64




                                                                                       Page 119
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 39 of 80 PageID #: 374
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                         CM/ECF   -   Live Database   -   ﬂsd

          10/29/2014                                      ORDER granting in part Defendant Novella's 9_7 Motion for Hearing
                                                          on   his   ﬂ Special Motion        (Anti—SLAPP Motion) and setting
                                                                                                to Strike
                                                          hearing for November 20, 2014. Signed by Judge Robin L. Rosenberg
                                                          0n 10/28/2014. (cgn) Modiﬁed t0 show that the motion was granted in
                                                          part on 10/29/2014 (jua). (Entered: 10/29/2014)

          10/29/2014                                      Set Hearing per          DE
                                                          SLAPP MOTION. Motion Hearing
                                                                                          M    as t0       ﬂ SPECIAL MOTION
                                                                                                                        set for
                                                                                                                                                to Strike Anti-
                                                                                                                                   11/20/2014 08:30    AM in
                                                          West Palm Beach Division before Judge Robin L. Rosenberg.                                     (jua)
                                                          (Entered: 10/29/2014)

          11/07/2014                    109               Minute Entry for proceedings held before U.S. Magistrate Judge Dave
                                                          Lee Brannon: Telephonic Scheduling Conference held on 11/7/2014.
                                                          Peter Herman and Reid Cocalis present for Plaintiffs. Marc Randazza,
                                                          Edward Polk, and Daren Spielman present for Defendants. The Court
                                                          Will enter pretrial scheduling and mediation orders. (Digital/Time in
                                                          Court: 16:31:42          /    8 mins.) 0300) (Entered: 11/07/2014)

          11/12/2014                     H
                                               bx
                                                     O    PRETRIAL SCHEDULING ORDER: Amended Pleadings               due by
                                                          5/11/2015. Discovery due by 8/3/2015. Joinder of Parties due by
                                                          5/11/2015. Motions due by 8/17/2015. Pretrial Stipulation due by
                                                          9/28/2015. Signed by Magistrate Judge Dave Lee Brannon on
                                                          11/12/2014. (sa) (Entered: 11/12/2014)

          11/12/2014                     HHH              ORDER REFERRING CASE t0 Mediation. Signed by Magistrate
                                                          Judge Dave Lee Brannon 0n 11/12/2014.                                   (sa) (Entered:   11/12/2014)

          11/18/2014                     H H [\J          NOTICE of Telephonic                Appearance by Society for Science-Based
                                                          Medicine, Inc. re
                                                          Modiﬁed       text
                                                                                        M
                                                                               0n 11/19/2014
                                                                                            Order 0n Motion for Hearing, (Polk, Edward)
                                                                                                          (jua). (Entered:           11/18/2014)

          11/20/2014                                      PAPERLESS MINUTE ENTRY for proceedings                                           held before Judge
                                                          Robin L. Rosenberg: Motion Hearing held 0n 11/20/2014 re                                     ﬂ
                                                          Motion t0 Strike ﬁled by Steven Novella. APPEARANCES: Marc
                                                          Randazza; Reid Cocalis; Darren Spielman; Edward Polk (telephonic).
                                                          Order t0 Follow Court Reporter: Karl Shires, 561-5 14-3728 /
                                                          Karl_Shires@ﬂsd.uscourts.gov (mno) (Entered: 11/20/2014)

          12/12/2014                     H
                                               p—x
                                                     .b   Notice 0f Supplemental Authority re                               H MOTION TO DISMISS             5_5

                                                          Amended Complaint FOR FAILURE TO STATE A CLAIM MOTION
                                                          for Summary Judgment MOTION for More Deﬁnite Statement by
                                                          Society for Science-Based Medicine, Inc. (Attachments:                                   # 1 Exhibit
                                                          Case law) (Polk, Edward) (Entered: 12/12/2014)

          12/30/2014                     y—L
                                               p—t   U1
                                                          ORDER denying ﬂ Motion for Reconsideration. Signed by Judge
                                                          Robin L. Rosenberg 0n 12/30/2014. (cgn) (Entered: 12/30/2014)

          01/23/2015                     H H O\           Order Vacating          Q Order Referring Motion,                         6_7   Order Referring

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                             23/64




                                                                                          Page 120
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 40 of 80 PageID #: 375
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                       CM/ECF   -   Live Database   -   ﬂsd

                                                          Motion. Signed by Judge Robin L. Rosenberg 0n 1/23/2015.                                  (jua)
                                                          (Entered: 01/23/2015)

          01/23/2015                     H Hﬂ             ORDER granting in part and denying in part ﬂ Motion t0 Dismiss.
                                                          Signed by Judge Robin L. Rosenberg 0n 1/23/2015. (cgn) (Entered:
                                                          01/23/2015)

          01/23/2015                     HH         OO    ORDER Setting Status Conference:                                Telephonic Status Conference set
                                                          for 1/28/2015 01:00           PM in West Palm Beach Division before Judge
                                                          Robin L. Rosenberg. Signed by Judge Robin L. Rosenberg on
                                                          1/23/2015. (cgn) (Entered: 01/23/2015)

          01/26/2015                                      NOTICE by Edward Lewis Tobinick, MD, The Institute                                 of
                                                          Neurological Recovery, Edward Tobinick re      Order Setting Status
                                                          Conference Notice 0f Telephom'c Attendance (Cocalis, Reid) (Entered:
                                                                                                                                  E
                                                          0 1/26/20 1 5)

          01/26/2015                                      ORDER converting H Defendant Society for Science-Based
                                                          Medicine, Inc.s Motion t0 Dismiss           Amended Complaint, for More
                                                          Deﬁnite Statement,            0r for Summary Judgment t0 a Motion for
                                                          Summary Judgment. Signed by Judge Robin L. Rosenberg 0n
                                                          1/26/2015. (cgn) (Entered: 01/26/2015)

          01/26/2015                    H           H     ORDER Setting Hearing 0n Motion ﬂ Motion for Summary
                                                          Judgment: Motion Hearing                    set for    2/6/2015 08:30        AM in West Palm
                                                          Beach Division before Judge Robin L. Rosenberg. Signed by Judge
                                                          Robin L. Rosenberg on 1/26/20 1 5. (cgn) (Entered: 0 1/26/20 1 5)

          01/26/2015                                      NOTICE by          Steven Novella re              ﬂ
                                                          Notice 0f Telephonic Appearance (Randazza, Marc) (Entered:
                                                                                                                      Order Setting Status Conference

                                                          O 1/26/20 1 5)

          01/26/2015                    p—x
                                              [\J
                                                    U.)
                                                          NOTICE by    Steven Novella re                    m
                                                                                            Order Setting Hearing 0n Motion
                                                          Notice 0f Telephom'c Appearance (Randazza, Marc) (Entered:
                                                          01/26/2015)

          01/26/2015                                      STIPULATIONfor Substitution 0f Counselfor                                 the Plaintiﬁs   by The
                                                          Institute   0f Neurological Recovery, Edward Lewis Tobinick,                              MD,
                                                          Edward Tobinick, INR PLLC                       (Miller, Daniel) (Entered: 01/26/2015)

          01/27/2015                    H [\J U]          NOTICE by          Society for Science—Based Medicine, Inc. Telephonic
                                                          Appearance (Polk, Edward) (Entered: 01/27/2015)

          01/28/2015                    H [\J ON          ORDER of substitution 0f counsel for Plaintiffs.
                                                                                                         Signed by Judge
                                                          Robin L. Rosenberg 0n 1/28/2015. (cgn) (Entered: 01/28/2015)

          01/28/2015                                      PAPERLESS MINUTE ENTRY for proceedings                                      held before Judge
                                                          Robin L. Rosenberg: Status Conference held on 1/28/2015.
                                                          Appearances: Plaintiff:Dan Miller, Esq; Mark Osherow, Esq; Dr.

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                        24/64




                                                                                        Page 121
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 41 of 80 PageID #: 376
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                       CM/ECF   -   Live Database   -   ﬂsd

                                                          Tobinick. Defense:            Marc Randazza, Esq. and Edward Polk, Esq.
                                                          (Telephonic), Motion for hearing on Preliminary Injunction Granted.
                                                          Order setting hearing to follow. Court Reporter: Pauline Stipes, 561-
                                                          803-3434 / Pauline_Stipes@ﬂsd.uscourts.gov (mno) (Entered:
                                                          01/28/2015)

          01/29/2015                    H [\J m           SCHEDULING ORDER re:                          hearing 0n              Q Plaintiffs' Veriﬁed Motion
                                                          forTemporary and Preliminary Injunctive Relief. Signed by Judge
                                                          Robin L. Rosenberg on 1/29/2015. (cgn) (Entered: 01/29/2015)

          01/29/2015                    129               PAPERLESS ORDER granting                           Q Motion              for Hearing.   A hearing on Q
                                                          Plaintiffs'Veriﬁed Motion for Temporary and Preliminary Injunctive
                                                          Relief Will be set in accordance With the Court‘s  Scheduling
                                                          Order. Signed by Judge Robin L. Rosenberg 0n 1/29/2015. (cgn)
                                                                                                                                        ﬂ
                                                          (Entered: 01/29/2015)

          02/03/2015                    H
                                              U.)
                                                    O     NOTICE of Filing January                 2015 Notice Letter in Further
                                                                                                      30,
                                                          Opposition to Motion to            Dismiss Amended Complaint by Edward
                                                          Lewis Tobinick,           MD, INR PLLC, The Institute 0f Neurological
                                                          Recovery, Edward Tobinick re
                                                          (Osherow, Mark) Modiﬁed text on 2/4/2015
                                                                                                            m         Order, (Attachments:
                                                                                                                                    (jua). (Entered:
                                                                                                                                                    #l   Exhibit)


                                                          02/03/20 1 5)

          02/04/20 1 5                  H           H     Initial   Disclosure(s) 0f Witness Disclosurefor Hearing 0n Re:                                 Q
                                                          Plaintiff's   MOTION for Preliminary Injunction and Temporary Relief
                                                          and Incorporated Memorandum ofLaw ﬁled by Edward Lewis
                                                          Tobinick, MD, Edward Tobinick, INR PLLC by INR PLLC, The
                                                          Institute 0f Neurological Recovery, Edward Lewis Tobinick, MD,
                                                          Edward Tobinick (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, #
                                                          é Exhibit, # i Exhibit)(Osherow, Mark) (Entered: 02/04/2015)

          02/04/20 1 5                  p—A
                                                    [\J
                                                          STIPULATION re
                                                          PLLC, The        Institute
                                                                                        Q  Order Regarding Injunction Hearing by
                                                                                        of Neurological Recovery, Edward Lewis
                                                                                                                                                            INR

                                                          Tobinick,     MD, Edward Tobinick (Osherow, Mark)                                  (Entered:
                                                          02/04/2015)

          02/04/20 1 5                  p—x
                                              DJ    U.)
                                                          Witness Listfor Hearing 0n Plaintiﬁ‘k Motion for Preliminary
                                                          Injunction by Society for Science-Based Medicine, Inc... (Polk,
                                                          Edward) (Entered: 02/04/2015)

          02/05/2015                    p—A
                                                    .p    Initial   Disclosure(s) 0f Witnesses for Hearing        Motion for          0n   Plaintiff's

                                                          Preliminary Injunction by Steven Novella (Randazza, Marc) (Entered:
                                                          02/05/20 1 5)

          02/05/2015                    p—x
                                              DJ U1
                                                          NOTICE by Edward Lewis                      Tobinick,             MD, INR PLLC, The Institute
                                                          0f Neurological Recovery, Edward Tobinick re
                                                          Supplemental Authority (Attachments: # 1 Exhibit) (Osherow, Mark)
                                                                                                                                       m      Order, ofFiling


                                                          (Entered: 02/05/2015)

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                               25/64




                                                                                        Page 122
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 42 of 80 PageID #: 377
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                      CM/ECF   -   Live Database   -   ﬂsd


          02/05/2015                                    NOTICE by Edward Lewis                       Tobinick,             MD, INR PLLC, The Institute
                                                        of Neurological Recovery, Edward Tobinick re       Order, ofFiling
                                                        Supplemental Aﬁ‘idavit (Attachments: # l Exhibit, # 2 Exhibit, # Q
                                                                                                                                         m
                                                        Exhibit, # é Exhibit, # é Exhibit, # Q Exhibit, # Z Exhibit, # g Exhibit,
                                                        # 2 Exhibit, #         m
                                                                           Exhibit, #     Exhibit, # ﬂ   Exhibit, #              Q
                                                                                                                        Exhibit, #                    Q           ﬂ
                                                        Exhibit, #       Q
                                                                       Exhibit, # 1_6 Exhibit, #     Exhibit, #           ﬂ
                                                                                                                1_8 Exhibit, # 1_9

                                                        Exhibit, # 2_O Exhibit, # 2_1 Exhibit, #     Exhibit, #           2
                                                                                                                    Exhibit, #                    ﬂ           a
                                                        Exhibit, #       g
                                                                       Exhibit, #           E
                                                                                      Exhibit, #     Exhibit, #           ﬂ
                                                                                                                    Exhibit, #                    ﬂ           Q
                                                        Exhibit, # 3_O Exhibit, # 3_1 Exhibit, #     Exhibit, #           ﬂ
                                                                                                                    Exhibit)                      ﬂ
                                                        (Osherow, Mark) (Entered: 02/05/2015)

          02/05/2015                    H
                                              U.)
                                                    ﬂ   Supplemental MOTION TO DISMISS                                       Response to
                                                                                                                               9_0   Reply   to
                                                        Motion,    ﬂ
                                                                  MOTION TO DISMISS                                      ﬁ
                                                                                                                   Amended Complaint FOR
                                                        FAILURE TO STATE A CLAIM                               MOTION for Summary Judgment
                                                        MOTION for More Deﬁnite Statement FOR FAILURE TO STATE A
                                                        CLAIM and, MOTION for Summary Judgment by Society for
                                                        Science-Based Medicine,              Inc..        Responses due by 2/23/2015 (Polk,
                                                        Edward) (Entered: 02/05/20 1 5)

          02/05/2015                    p—x
                                                    m   NOTICE of Filing Afﬁdavit of Mark Crislip by                                     Society for Science-
                                                        Based Medicine, Inc. re
                                                        Reply t0 Response to Motion,
                                                                                            m
                                                                                      Supplemental MOTION TO DISMISS
                                                                                                         ﬂ
                                                                                           MOTION TO DISMISS                                              ﬂ
                                                                                                                                                                  ﬂ
                                                        Amended Complaint FOR FAILURE TO STATE A CLAIM MOTION
                                                        for Summary Judgment MOTION for More Deﬁnite Statement FOR
                                                        FAILURE TO STA,                 ﬂ
                                                                                 MOTION TO DISMISS Amended                                   ﬂ
                                                        Complaint FOR FAILURE TO STATE A CLAIM MOTION for
                                                        Summary Judgment MOTION for More Deﬁnite Statement
                                                        (Attachments: # l Afﬁdavit 0f Mark Crislip, # 2 Exhibit, # Q Exhibit, #
                                                        é Exhibit, # i Exhibit, # Q Exhibit, # Z Exhibit, # § Exhibit, # 2
                                                        Exhibit, #       m
                                                                      Exhibit) (Polk, Edward) Modiﬁed text on 2/6/2015 Qua).
                                                        (Entered: 02/05/2015)

          02/05/2015                                    RESPONSE/REPLY t0                   M
                                                                                Statement, 0f Undisputed Facts by Edward
                                                        Lewis Tobinick, MD, INR PLLC, The Institute 0f Neurological
                                                        Recovery, Edward Tobinick. (Osherow, Mark) (Entered: 02/05/20 1 5)

          02/05/2015                    140             SUPPLEMENTAL MEMORANDUM in Support of M MOTION TO
                                                        DISMISS ﬁ Amended Complaint FOR FAILURE TO STATE A
                                                        CLAIM MOTION for Summary Judgment MOTION for More
                                                        Deﬁnite Statement by Society for Science-Based Medicine, Inc. (See
                                                        DE 13—7 for image)(jua) (Entered: 02/06/2015)
          02/06/2015                    141                                                    MOTION TO DISMISS
                                                        Clerks Notice to Filer re 13—7 Supplemental
                                                        9_0 Reply t0 Response t0 Motion, H MOTION TO DISMISS 5_5
                                                        Amended Complaint FOR FAILURE TO STATE A CLAIM MOTION
                                                        for Summary Judgment MOTION for More Deﬁnite Statement FOR
                                                        FAILURE TO STA. Wrong Event Selected; ERROR The Filer                                         -


       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                             26/64




                                                                                        Page 123
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 43 of 80 PageID #: 378
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                      CM/ECF   -   Live Database   -   ﬂsd

                                                   selected the          wrong        event.   The document was re-docketed by                         the Clerk,
                                                   see [de#140].             It is    not necessary to reﬁle this document. (jua) (Entered:
                                                   02/06/2015)

          02/06/2015                    142        PAPERLESS MINUTE ENTRY for proceedings                                                  held before Judge
                                                   Robin L. Rosenberg: Motion Hearing held 0n 2/6/2015 re                                          ﬂ
                                                                                              ﬁ
                                                   MOTION TO DISMISS Amended Complaint FOR FAILURE TO
                                                   STATE A CLAIM MOTION for Summary Judgment MOTION for
                                                   More Deﬁnite Statement ﬁled by                             Society for Science-Based Medicine,
                                                   Inc.Appearances: A11 counsel 0f record. Order t0 ﬁle. Court Reporter:
                                                   Pauline Stipes, 561-803-3434 / Pauline_Stipes@ﬂsd.uscourts.gov (sjn)
                                                   (Entered: 02/06/2015)

          02/06/2015                    143        PAPERLESS ORDER amending
                                                   ORDER re:             hearing 0n
                                                                           Q
                                                                                                              the Court's
                                                                                        Veriﬁed Motion for Temporary and
                                                                                               Plaintiffs'
                                                                                                                                    m SCHEDULING
                                                   Preliminary Injunctive Relief. The mediation deadline, which was
                                                   previously set as April 1, 2015, shall now be March 18, 2015. Signed
                                                   by Judge Robin L. Rosenberg on 2/6/2015. (cgn) (Entered:
                                                   02/06/2015)

          02/06/2015                               NOTICE by Edward Lewis                            Tobinick,             MD, INR PLLC, Edward
                                                   Tobinick 0f Clariﬁcation Regarding Plaintiﬂs‘Argument at February
                                                   6, 2015  Hearing 0n Defendant, Societyfor Science-Based Medicine,
                                                   Inc.'s Converted Motionfor Summary Judgment (DE 74) (Miller,

                                                   Daniel) (Entered: 02/06/20 1 5)

          02/ 10/2015                   H .p U1    Initial     Disclosure(s) of
                                                   Disclosure(s), ﬁled
                                                                                             Amended Witness
                                                                       by Edward Lewis Tobinick, MD, Edward
                                                                                                                                 Disclosure Re:   m    Initial



                                                   Tobinick, INR PLLC, The Institute of Neurological Recovery by INR
                                                   PLLC, The Institute 0f Neurological Recovery, Edward Lewis
                                                   Tobinick, MD, Edward Tobinick (Attachments: # l Exhibit, # 2
                                                   Exhibit, # 3 Exhibit, # é Exhibit, # i Exhibit)(Osherow, Mark)
                                                   (Entered: 02/ 1 0/20 1 5)

          02/12/2015                    H 4; O\    ORDER Setting Hearing 0n Motion Q Plaintiffs MOTION for
                                                   Preliminary Injunction and Temporary Relief and Incorporated
                                                   Memorandum ofLaw Motion Hearing       :                                     set for   3/23/2015 09:30   AM in
                                                   West Palm Beach Division before Judge Robin L. Rosenberg. TWO (2)
                                                   days are allotted for the hearing. Signed by Judge Robin L. Rosenberg
                                                   on 2/12/2015. (cgn) (Entered: 02/12/2015)

          02/20/2015                               Initial     Disclosure(s) of Witnesses for Hearing on Plaintiffs                                 Motion     for
                                                   Preliminary Injunction Supplemental Disclosures by Steven Novella
                                                   (Attachments: # l Exhibit) (Randazza, Marc) (Entered: 02/20/20 15)

          02/24/20 1 5                  18 STIPULATIONfor Substitution 0f Counsel by Edward Lewis
                                                   Tobinick,         MD (Cahen, Geoffrey) (Entered: 02/24/2015)
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856 1992-L_1 _0-1                                                                              27/64




                                                                                       Page 124
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 44 of 80 PageID #: 379
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF   -   Live Database   -   ﬂsd

          02/24/2015                                      Attorney      Mark R. Osherow; Andrew H. Marks and Daniel A.                                  Miller
                                                          terminated per         DE      ﬂ    .   Qua) (Entered: 02/25/2015)

          02/26/2015                    149               MOTION to Appear Pro Hac Vice, Consent to Designation, and
                                                          Request t0 Electronically Receive Notices of Electronic Filing for
                                                          Jarod Bona. Filing Fee $ 75.00. Receipt # 3406. (ksa) (Entered:
                                                          02/26/20 1 5)

          02/26/2015                    150               ENDORSED ORDER granting                              m
                                                          Consent t0 Designation, and Request t0 Electronically Receive
                                                                                                                            Motion    t0   Appear Pro Hac Vice,

                                                          Notices 0f Electronic Filing.                   The Clerk               shall provide electronic
                                                          notiﬁcation 0f        all                 Bona, co-counsel for
                                                                                        electronic ﬁlings t0 Jarod
                                                          Plaintiff, at jarod.bona@bona1awpc.com. Signed by U.S. Magistrate
                                                          Judge Dave Lee Brannon 0n 2/26/2015. (jsOO) (Entered: 02/26/2015)

          03/04/2015                    H           H     MOTION to Continue Hearing by Steven Novella. Responses due by
                                                          3/23/2015 (Randazza, Marc) (Entered: 03/04/2015)

          03/05/2015                    p—A
                                                    [\J
                                                          ORDER granting in part and denying in part    Motion t0 Continue
                                                          Hearing 0n Q Plaintiffs MOTION for Preliminary Injunction and
                                                                                                                                       m
                                                          Temporary Relief and Incorporated Memorandum ofLaw ﬁled by
                                                          Edward Lewis Tobinick, MD, Edward Tobinick, INR PLLC. Motion
                                                          Hearing reset for 3/30/2015 09:30                        AM
                                                                                                in West Palm Beach Division
                                                          before Judge Robin L. Rosenberg. Signed by Judge Robin L.
                                                          Rosenberg on 3/5/2015. (cgn) (Entered: 03/05/2015)

          03/06/2015                    H
                                                    U)
                                                          FINAL MEDIATION REPORT by                                     Sanford Lewis Bohrer, Esq.
                                                          Disposition: Case did not settle.(Cahen, Geoffrey) (Entered:
                                                          03/06/20 15)

          03/10/2015                    H           .p    FINAL MEDIATION REPORT by                                     Sanford Bohrer. Disposition: Case
                                                          did not settle.(B0hrer, Sanford) (Entered: 03/ 10/2015)

          03/11/2015                    155               PAPERLESS ORDER.                    In anticipation of the hearing scheduled for
                                                          March 30-31, 2015, 0n Q Plaintiff's                           MOTION for Preliminary
                                                          Injunction and Temporary Relief, the parties are required to submit
                                                          proposed ﬁndings of fact and conclusions of law t0 the court. They
                                                          should be emailed in Word format t0 Rosenberg@ﬂsd.uscourts.gov no
                                                          later than noon 0n Friday, March 27, 2015. Signed by Judge Robin L.
                                                          Rosenberg on 3/11/2015. (cgn) (Entered: 03/11/2015)

          03/12/2015                    H
                                              kl]   ON
                                                          MOTION t0 Appear Pro Hac Vice, Consent t0 Designation, and
                                                          Request t0 Electronically Receive Notices 0f Electronic Filing for
                                                          Aaron R. Gott. Filing Fee $ 75.00. Receipt # 75.00. (ksa) (Entered:
                                                          03/ 1 2/20 15)

          03/ 16/2015                   i                 ORDER granting in part ﬂ Converted Motion for Summary
                                                          Judgment. The Clerk 0f Court                       is   Directed to Terminate the Society for

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                             28/64




                                                                                          Page 125
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 45 of 80 PageID #: 380
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                       CM/ECF   -   Live Database   -   ﬂsd

                                                          Science—B ased Medicine, Inc. from the Instant Suit. Signed by Judge
                                                          Robin L. Rosenberg on 3/16/2015. (jua) (Entered: 03/16/2015)

          03/18/2015                    158               ENDORSED ORDER granting                           m
                                                          Consent to Designation, and Request t0 Electronically Receive
                                                                                                                         Motion   to   Appear Pro Hac Vice,

                                                          Notices 0f Electronic Filing. The Clerk shall provide electronic
                                                          notiﬁcation 0f     all               Aaron R. Gott, co-counsel for
                                                                                     electronic ﬁlings t0
                                                          Plaintiffs, at aaron.gott@b0na1awpc.com. Signed by U.S. Magistrate
                                                          Judge Dave Lee Brannon 0n 3/18/2015. (jsOO) (Entered: 03/18/2015)

          03/24/2015                    H
                                              U‘l
                                                    \D    MOTION for Leave to File Rebuttal Report by Steven Novella.
                                                          (Attachments: #       l Exhibit) (Randazza, Marc)                        (Entered: 03/24/20 15)

          03/24/2015                   ﬂ                  MOTION t0 Exclude              Testimony ofDefendant Novella's Expert
                                                          Witnesses by Edward Lewis Tobinick, MD, INR PLLC, Edward
                                                          Tobinick. (Cahen, Geoffrey) Modiﬁed text 011 3/25/2015 Qua).
                                                          (Entered: 03/24/2015)

          03/25/20 1 5                  H           H     NOTICE by       Steven Novella re                ﬂ MOTION
                                                                                                          Leave to File
                                                          Rebuttal Report Notice 0f Correction (Randazza, Marc) (Entered:
                                                                                                                                       for


                                                          03/25/2015)

          03/25/2015                    1_62              RESPONSE in Opposition re
                                                          Report ﬁled by Edward Lewis Tobinick,
                                                                                                        ﬁ MOTION
                                                                                                              MD,
                                                                                                       INR PLLC, Edward
                                                                                                                                  for    Leave   to File Rebuttal


                                                          Tobinick. Replies due by 4/6/2015. (Attachments: # l Exhibit A)
                                                          (Cahen, Geoffrey) (Entered: 03/25/2015)

          03/25/2015                    p—A         U.)
                                                          RESPONSE in Opposition re                     ﬂ MOTION
                                                          Testimony ofDefendant Novella's Expert Witnesses ﬁled by Steven
                                                                                                                                  in    Limine   t0   Exclude

                                                          Novella. Replies due by 4/6/2015 (Randazza, Marc) (Entered:
                                                                                                               .




                                                          03/25/2015)

          03/25/20 1 5                 g            A     MOTION in Limine t0 Exclude Expert Witnesses by Steven Novella.
                                                          (Randazza, Marc) (Entered: 03/25/2015)

          03/25/20 1 5                  H ON U1           REPLY in    Support re 15_9 MOTION for Leave t0 File Rebuttal Report
                                                          ﬁled by Steven Novella. (Randazza, Marc) Modiﬁed text on 3/26/2015
                                                          (jua). (Entered: 03/25/2015)


          03/26/2015                    166               PAPERLESS ORDER denying          Defendant Novella's 15_9 MOTION for
                                                          Leave t0 File Rebuttal Report and granting Plaintiffs'      MOTION to
                                                          Exclude Testimony 0f Defendant Novella‘s Expert Witnesses. The
                                                                                                                                             m
                                                          Court's prior   ﬂ Order was clear and unambiguous and did not
                                                          provide for rebuttal experts. Thus, Dr. Page cannot testify at the
                                                          hearing. Additionally, and as Defendant Novella has conceded, he
                                                          failed t0comply with the deadlines associated With expert Witnesses,
                                                          such that none of his Witnesses may testify as experts at the hearing.



       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1 _0-1                                                                              29/64




                                                                                       Page 126
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 46 of 80 PageID #: 381
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                            CM/ECF   -   Live Database   -   ﬂsd

                                                   Signed by Judge Robin L. Rosenberg on 3/26/2015. (cgn) (Entered:
                                                   03/26/2015)

          03/26/2015                    167        PAPERLESS ORDER denying                                        Without prejudice Defendant Novella's
                                                   ﬂ MOTION       in Limine t0 Exclude Expert Witnesses. The Court is
                                                   mindful of the legal principles governing the admissibility 0f expert
                                                   testimony under Fed. R. CiV.                              P.   702. Defendant Novella can argue his
                                                   position With respect t0 the admissibility of expert testimony to the
                                                   Court       at thetime of the hearing, without any prejudice that otherwise
                                                   may      exist if this case was tried before a jury. The Court may determine
                                                   that such objections                      may be better presented through           cross—
                                                   examination 0f the Witnesses rather than exclusion 0f the Witnesses
                                                   and/or expert opinions. At the hearing, the Court will determine What
                                                   weight t0 give the testimony, including but not limited to determining
                                                   Whether the testimony should be considered that 0f a fact witness 0r an
                                                   expert witness.                T0    the extent the Court allows the witnesses t0 testify
                                                   as experts, the Court will consider all argument of counsel regarding
                                                   the admissibility of any expert testimony and/or opinions 0f expert
                                                   Witnesses at that time as well. Signed by Judge Robin L. Rosenberg on
                                                   3/26/20 1 5. (cgn) (Entered: 03/26/20 1 5)

          03/30/2015                    168        PAPERLESS MINUTE ENTRY for Motion Hearing held on
                                                   3/30/2015,             Day      1    re   Q   Plaintiff‘s      MOTION for Preliminary Injunction
                                                   and Temporary Relief and Incorporated Memorandum ofLaw ﬁled by
                                                   Edward Lewis Tobinick, MD, Edward Tobinick, INR
                                                   PLLCAppearances: Plaintiff: Jarod Bona, Esq., Aaron Gott, Esq.,
                                                   Geoffrey Cahen, Esq.; Defendant: Marc Randazza, Esq. Theresa Barr,
                                                   Esq. Witnesses: Vivian Topp, Dr. Steven Best, Dr. Tracy Ignatowski,
                                                   Dr.    Edward Tobinick (sworn and        Motion Hearing as t0   testiﬁed).                      _6_


                                                             MOTION for Preliminary Injunction and Temporary Relief
                                                   Plaintiff's

                                                   and Incorporated Memorandum ofLaw Will resume tomorrow
                                                   Tuesday 3/3 1/2015 at 9:00                             AM
                                                                                 in West Palm Beach Division before
                                                   Judge Robin L. Rosenberg. Court Reporter: Pauline Stipes, 561-803-
                                                   3434 / Pauline_Stipes@ﬂsd.uscourts.gOV (sjn) (Entered: 03/30/2015)

          03/30/2015                    17 O       MOTION t0 Appear Pro Hac Vice, Consent t0 Designation, and
                                                   Request t0 Electronically Receive Notices of Electronic Filing for
                                                   Theresa M. Haar. Filing Fee $ 75.00. Receipt # 3685. (ksa) (Entered:
                                                   04/0 1/20 15)

          03/3 1/2015                   169        PAPERLESS MINUTE ORDER for proceedings                                           held before Judge
                                                   Robin L. Rosenberg. Evidentiary Hearing held 0n 3/31/2015, Day 2.
                                                   Appearances: Plaintiff: Jarod Bona, Esq., Aaron Gott, Esq., Geoffrey
                                                   Cahen, Esq.; Defendant: Marc Randazza, Esq. Theresa Barr, Esq.
                                                   Witnesses: Dr. Edward Tobinick and Dr. Steven Novella (sworn and
                                                   testiﬁed).Closing arguments presented t0 the Court. Court Denies                                 DE
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                    30/64




                                                                                             Page 127
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 47 of 80 PageID #: 382
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                     CM/ECF   -   Live Database   -   ﬂsd


                                                 Q Motion         for Preliminary Injunction for the reasons stated                                          0n the
                                                 record, detailed order t0 follow. Motions terminated:                                             Q   Plaintiffs
                                                 MOTION for Preliminary Injunction and Temporary Relief and
                                                            Memorandum ofLaw ﬁled by Edward Lewis Tobinick,
                                                 Incorporated
                                                 MD, Edward Tobinick, INR PLLC. Court Reporter: Pauline Stipes,
                                                 561—803-3434              /   Pauline_Stipes@ﬂsd.usc0urts.g0v                                   (sjn) (Entered:
                                                 03/3 1/20 1 5)

          04/02/2015                   171       ENDORSED ORDER granting                                  ﬂ
                                                 Consent to Designation, and Request t0 Electronically Receive
                                                                                                                       Motion     to   Appear Pro Hac Vice,

                                                 Notices 0f Electronic Filing.                       The Clerk               shall provide electronic
                                                 notiﬁcation of            all     electronic ﬁlings t0 Theresa                        M.       Haar, co-counsel for
                                                 Defendant Steven Novella, at tmh@randazza.com. Signed by U.S.
                                                 Magistrate Judge Dave Lee Brannon 0n 4/2/2015 (jsOO) (Entered:                             .




                                                 04/02/2015)

          04/02/20 1 5                 H   [\J
                                                 MEMORANDUM OPINION AND ORDER on Q Plaintiffs MOTION
                                                                          and Temporary Relief and Incorporated
                                                 for Preliminary Injunction
                                                 Memorandum ofLaw ﬁled by Edward Lewis Tobinick, MD, Edward
                                                 Tobinick, INR PLLC. The Motion is DENIED. Signed by Judge Robin
                                                 L. Rosenberg on 4/2/2015. (cgn) (Entered: 04/02/2015)

          05/11/2015                   H
                                           U.)
                                                 MOTION for Leave t0 File Second Amended Complaint re i
                                                 Amended Complaint by Edward Lewis                                           Tobinick,          MD, INR PLLC,
                                                 The     Institute of          Neurological Recovery, Edward Tobinick. Responses
                                                 due by 5/29/2015 (Attachments: # 1 Exhibit, # z Exhibit A, # g
                                                 Exhibit B, # é Exhibit C, # i Exhibit D, # Q Exhibit E, # 1 Exhibit F, #
                                                 § Exhibit G, # 2 Exhibit H, #    Exhibit I, #        m
                                                                                                 Exhibit J #     Exhibit              ﬂ                  ,    Q
                                                 K, #     Q
                                                         Exhibit L, #    Exhibit M, #ﬂ    Exhibit N)(Cahen, Geoffrey)  ﬂ
                                                 Modiﬁed text 0n 5/12/2015 (jua). (Entered: 05/ 1 1/2015)

          05/12/2015                   H   .5    NOTICE of Good Faith Conference With S.D. Fla. L.R. 7.1(a)(3)                                                        by
                                                 Edward Lewis Tobinick, MD, INR PLLC, The Institute of
                                                 Neurological Recovery, Edward Tobinick re
                                                 Amend/Correct                 i Amended Complaint ﬁled by Edward Lewis
                                                                                                                                      m MOTION                t0


                                                 Tobinick,         MD, Edward Tobinick, INR PLLC, The Institute of
                                                 Neurological Recovery (Cahen, Geoffrey)                                        Modiﬁed           text   0n   5/ 14/2015
                                                 (jua). (Entered:              05/12/2015)

          05/ 13/2015                  H ﬂ U]    MOTION for Sanctions under 28                        U.S.C. §1927 by Steven Novella.
                                                 (Attachments: #               l   Exhibit,    # 2 Exhibit)(Randazza, Marc) (Entered:
                                                 05/ 13/2015)

          05/ 15/2015                  H ﬂ ON    Defendant's           MOTION for Attorney Fees and Costs by Society for
                                                 Science-Based Medicine,        Responses due by 6/1/2015
                                                                                           Inc..
                                                 (Attachments: # l Exhibit Billing document, # 2 Exhibit Billing
                                                 document, # Q Exhibit Billing document, # Exhibit Billing                      A_l




       https://ecf.ﬂsd.uscourts .gov/cgi-bin/DktRpt.pl?966 14864856 1992-L_1_0-1                                                                                           3 1/64




                                                                                     Page 128
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 48 of 80 PageID #: 383
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                       CM/ECF   -   Live Database   -   ﬂsd


                                                   document, # i Exhibit Billing document, # Q Exhibit Billing
                                                   document) (Polk, Edward) (Entered: 05/ 1 5/20 1 5)

          05/15/2015                    H    ﬂ     Corrected             MOTION to Amend/Correct ﬂ Amended Complaint,
                                                   Motion for Leave t0 File Second Amended Complaint by Edward
                                                                                                                                                               Q
                                                   Lewis Tobinick, MD, INR PLLC, The Institute 0f Neurological
                                                   Recovery, Edward Tobinick. Responses due by 6/1/2015
                                                   (Attachments: # l Exhibit, # 2 Exhibit A, # 3 Exhibit B # Exhibit C,                        ,
                                                                                                                                                     A_l



                                                   # Q Exhibit D, # Q Exhibit E, # Z Exhibit F, # § Exhibit G, # 2 Exhibit
                                                   H, #     m
                                                           Exhibit I, #   Exhibit J #   ﬂ Exhibit K, #           Q
                                                                                                           Exhibit L, #
                                                                                                            ,                              Q                       ﬂ
                                                   Exhibit M, #               Q
                                                                    Exhibit N)(Cahen, Geoffrey) (Entered: 05/ 15/2015)

          05/ 19/2015                   H    m     MOTION for Extension 0f Time to ﬁle responsive pleading by Steven
                                                   Novella. Responses due by 6/5/2015 (Randazza, Marc)                                            Modiﬁed relief
                                                   0n 5/19/2015 (jua). (Entered: 05/19/2015)

          05/19/2015                    1    9     MOTION for Clerks Entry 0f Default as to Steven Novella by INR
                                                   PLLC, The               Institute 0f Neurological Recovery, Edward Lewis
                                                   Tobinick,            MD,      Edward Tobinick. (Cahen, Geoffrey) (Entered:
                                                   05/ 1 9/20 15)

          05/ 19/2015                   180        ORDER by Clerk 0f Non—Entry 0f Default re i9 Motion for Clerks
                                                   Entry of Default as to Steven Novella. Reason: Responsive pleading
                                                   (i.e. Motion for Extention 0f Time to File Answer to Complaint,

                                                   Motion         t0     Dismiss Complaint,   has been ﬁled. Signed by
                                                                                                          etc)                                             DEPUTY
                                                   CLERK           0n 5/19/2015. (jua) (Entered: 05/19/2015)

          05/20/2015                    181        PAPERLESS ORDER granting i8 Motion for Extension                                                  of Time to
                                                   File Response.   Defendant Novella's response is due 14 days after the
                                                   Court decides the pending                     ﬂ
                                                                                    Corrected MOTION for Leave t0 File
                                                   Second Amended Complaint. Signed by Judge Robin L. Rosenberg 0n
                                                   5/20/20 1 5. (cgn) (Entered: 05/20/20 1 5)

          05/20/2015                    182        PAPERLESS ORDER denying
                                                   Filean Amended Complaint in light 0f the ﬁling 0f the
                                                                                                            as   moot
                                                                                                           Corrected
                                                                                                                               the   m   Motion
                                                                                                                                               m   for     Leave   t0


                                                   Motion. Signed by Judge Robin L. Rosenberg 0n 5/20/2015. (cgn)
                                                   (Entered: 05/20/2015)

          05/22/2015                    Q          NOTICE by   Steven Novella Notice 0f Change 0f Counsel (Randazza,
                                                   Marc) (Entered: 05/22/2015)

          05/22/2015                               Attorney Theresa M. Haar terminated. Notice of Termination delivered
                                                   by US Mail to Theresa Haar. (ls) (per DE #      (Entered:                         ﬂ)
                                                   05/26/20 1 5)

          05/27/2015                    M          RESPONSE in Opposition re                            ﬂ MOTION
                                                   U.S.C. §1927 ﬁled by Edward Lewis Tobinick, MD, INR PLLC,
                                                                                                                                     for Sanctions    under 28
                                                                                                                                                               The
                                                   Institute 0f Neurological Recovery. Replies due by 6/8/2015.


       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                                   32/64




                                                                                        Page 129
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 49 of 80 PageID #: 384
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                    CM/ECF   -   Live Database   -   ﬂsd

                                                      (Attachments: #            l Exhibit A, # 2 Exhibit B # 3 Exhibit C)(Cahen,,



                                                      Geoffrey) (Entered: 05/27/20 1 5 )

          05/30/2015                    H     m U]    MOTION for Extension of Time t0 File Response/Reply/Answer as to
                                                      i6 Defendant's MOTION for Attorney Fees and Costs by Edward
                                                      Lewis Tobinick,             MD, INR PLLC, The Institute 0f Neurological
                                                      Recovery, Edward Tobinick. (Cahen, Geoffrey) (Entered: 05/30/20 1 5)

          06/01/2015                    H     W O\    MOTION for Extension of Time t0 File Response/Reply/Answer
                                                      Plaintiﬂ‘s Corrected                       Second Amended
                                                                                      Motionfor Leave                        t0 File
                                                      Complaint by Steven Novella. (Attachments: # l Text 0f Proposed
                                                      Order Proposed Order Granting Motion for Extension of Time)
                                                      (Randazza, Marc) (Entered: 06/01/2015)

          06/01/2015                    H     mﬂ      MOTION for Extension 0f Time to File Response/Reply/Answer by
                                                      Steven Novella. (Randazza, Marc) (Entered: 06/01/2015)

          06/02/20 1 5                  p—A
                                                00    RESPONSE in Opposition re
                                                      Amend/Correct             ﬂ
                                                                      Amended Complaint,
                                                                                                      ﬂ       Corrected
                                                                                               Motion for Leave t0 File        m     MOTION to

                                                      Second Amended Complaint ﬁled by Steven Novella. Replies due by
                                                      6/ 12/2015 (Attachments:
                                                                      .                     # l Exhibit Exhibit                        1,   # 2 Exhibit Exhibit   2)
                                                      (Randazza, Marc) (Entered: 06/02/20 1 5)

          06/02/2015                    H     W \D    WITHDRAWAL 0f Motion by Steven Novella re                                              18_7   MOTION for
                                                      Extension of Time to File Response/Reply/Answer ﬁled by Steven
                                                      Novella,     E
                                                                   MOTION for Extension 0f Time t0 File
                                                      Response/Reply/Answer Plaintiﬁ‘s Corrected Motion for Leave t0 File
                                                      Second Amended Complaint ﬁled by Steven Novella (Randazza, Marc)
                                                      (Entered: 06/02/20 1 5)

          06/02/2015                                  ORDER denying without prejudice
                                                      by Judge Robin L. Rosenberg 0n 6/2/2015. (cgn) (Entered:
                                                                                                                   m          Motion        for Sanctions. Signed


                                                      06/02/2015)

          06/02/2015                    191           PAPERLESS ORDER granting in part and denying
                                                      for Extension of            Time   to File      Response/Reply                   t0   ﬂ ﬂ in part    Motion
                                                                                                                                                 Defendant's
                                                      MOTION for Attorney Fees and Costs ﬁled by Society for Science—
                                                      Based Medicine, Inc. Plaintiffs' Response is due by 6/8/2015.
                                                      Defendant Society's Reply is due by 6/25/2015. Signed by Judge
                                                      Robin L. Rosenberg 0n 6/2/2015. (cgn) (Entered: 06/02/2015)

          06/03/2015                    H       [\J
                                                      Joint   MOTION to Modify Brieﬁng Schedule re
                                                      Set/Reset Deadlines/Hearings,, by Steven Novella. (Randazza, Marc)
                                                                                                                                            m   Scheduling Order,


                                                      (Entered: 06/03/2015)

          06/04/2015                    H       U)
                                                      ORDER granting ﬂ Special Motion to Strike (Anti—SLAPP Motion).
                                                      Signed by Judge Robin L. Rosenberg on 6/4/2015. (cgn) (Entered:
                                                      06/04/2015)

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856 1992-L_1 _0-1                                                                                33/64




                                                                                      Page 130
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 50 of 80 PageID #: 385
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                          CM/ECF   -   Live Database   -   ﬂsd

          06/05/2015                    m          Joint     MOTION t0 Stay Proceedings andfor Status Conference by
                                                   Edward Lewis Tobinick, MD, INR PLLC, The Institute of
                                                   Neurological Recovery, Edward Tobinick. Responses due by
                                                   6/22/2015 (Cahen, Geoffrey). Added MOTION for Hearing on
                                                   6/8/2015 (jua). (Entered: 06/05/2015)

          06/08/2015                    195        Clerks Notice to Filer re                   m          Joint
                                                  for Status Conference. Motion with Multiple Reliefs Filed as One
                                                                                                                   MOTION to Stay Proceedings and

                                                  Relief; ERROR - The Filer selected only one relief event and failed to
                                                   select the additional corresponding events for each relief requested in
                                                   the motion. The docket entry was corrected by the Clerk. It is not
                                                   necessary to reﬁle this document but future ﬁlings must comply With
                                                   the instructions in the                  CM/ECF Attorney User's                          Manual.   (jua)
                                                   (Entered: 06/08/2015)

          06/08/2015                    196        PAPERLESS ORDER granting the                                         M
                                                   Proceedings and for Status Conference. The case is stayed for 10 days,
                                                                                                                                  Joint   MOTION to Stay

                                                   except With respect t0                   i6
                                                                             Defendant's MOTION for Attorney Fees
                                                   and Costs. Status Conference set for 6/18/2015 11:00      in West                             AM
                                                   Palm Beach Division before Judge Robin L. Rosenberg. Thirty (30)
                                                   minutes are scheduled for the status conference. Signed by Judge
                                                   Robin L. Rosenberg on 6/8/2015. (cgn) (Entered: 06/08/2015)

          06/08/2015                    1    ﬂ     RESPONSE in Opposition re                               ﬂ
                                                   Fees and Costs ﬁled by Edward Lewis Tobinick, MD, INR PLLC, The
                                                                                                                   Defendant's            MOTION for Attorney

                                                   Institute of Neurological Recovery, Edward Tobinick. Replies due by
                                                   6/ 18/2015 (Attachments:
                                                                         .                      # l Exhibit A)(Cahen, Geoffrey)                           (Entered:
                                                   06/08/2015)

          06/15/2015                    198        AMENDED PAPERLESS ORDER SETTING STATUS
                                                   CONFERENCE.                          Status Conference set for 6/18/2015 11:00                         AM in
                                                   West Palm Beach Division before Judge Robin L. Rosenberg. Thirty
                                                   (30) minutes are scheduled for the status conference. Counsel                                              may
                                                   appear Via telephone but must ﬁle a notice of telephonic appearance at
                                                   least     one day prior t0 the hearing. Please call ﬁva (5) minutes prior
                                                                        (1)
                                                   to the hearing. Toll-Free Number: 1(877)873-8018. Access Code:
                                                   9890482. Security Code: 4008. Signed by Judge Robin L. Rosenberg
                                                   on 6/15/2015. (cgn) (Entered: 06/15/2015)

          06/ 16/2015                   1    9     NOTICE by Edward Lewis                            Tobinick, MD, INR PLLC, The Institute
                                                   of Neurological Recovery,                        Edward Tobinick re 198 Order,, 0f
                                                   Telephonic Appearance (Cahen, Geoffrey) (Entered: 06/16/2015)

          06/16/2015                    20—0       NOTICE by  Steven Novella re 198 Order,, Notice 0f Telephonic
                                                   Appearance (Randazza, Marc) (Entered: 06/16/2015)

          06/ 18/2015                   201        PAPERLESS MINUTE ENTRY for proceedings                                                    held before Judge
                                                   Robin L. Rosenberg: Status Conference held on                                            6/ 18/2015.
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                                 34/64




                                                                                          Page 131
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 51 of 80 PageID #: 386
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                      CM/ECF   -   Live Database   -   ﬂsd

                                                   Appearances: A11 counsel of recordOrder t0 follow. Court Reporter:
                                                   Pauline Stipes, 561—803-3434                          /   Pauline_Stipes@ﬂsd.uscourts.gov               (sjn)
                                                   (Entered: 06/1 8/20 1 5)

          06/18/2015                               ORDER denying
                                                   Amended Complaint; denying
                                                                                        m   Corrected
                                                                                                          m  MOTION t0 Amend/Correct ﬁ
                                                                                                               Joint MOTION t0 Modify Brieﬁng
                                                   Schedule; and setting deadlines. Signed by Judge Robin L. Rosenberg
                                                   0n 6/ 18/2015. (cgn) (Entered: 06/18/2015)

          06/18/2015                               Reset Answer
                                                   due 6/25/2015.
                                                                                Due Deadline
                                                                                  (jua) (Entered:
                                                                                                       per    DEﬂ
                                                                                                          06/19/2015)
                                                                                                                               :   Steven Novella response


          06/24/2015                               REPLY to Response t0 Motion re                              m
                                                   Attorney Fees and Costs ﬁled by Society for Science-Based Medicine,
                                                                                                                           Defendant's    MOTION for

                                                   Inc.. (Polk, Edward) (Entered: 06/24/2015)


          06/25/2015                               ANSWER and Afﬁrmative Defenses to Amended Complaint by
                                                   Steven Novella. (Randazza, Marc) (Entered: 06/25/2015)

          06/26/20 1 5                             MOTION for Sanctions by Steven Novella. (Attachments: # 1 Exhibit
                                                    1 -   Letter Enclosing Draft                 Motion         to       Bona, # Z Exhibit 2 - ECF 157       -


                                                   Order       RE MSJ, # 3 Exhibit 3 - ECF                               172 - Order RE Preliminary
                                                   Injunction)(Randazza, Marc) (Entered: 06/26/20 1 5)

          06/26/20 1 5                             MOTION for Summary Judgment by Steven Novella. Responses due
                                                   by 7/13/2015 (Attachments: # 1 Exhibit 1 - March 31, 2015 Excerpted
                                                   Transcript, # 2 Exhibit 2 - Tobinick Witness Disclosure, # 3 Exhibit 3 -
                                                   NYT Appendix, # 4 Exhibit 4 - Shepard Declaration, # i Exhibit 5 -
                                                   Amgen Statement, # Q Exhibit 6 - AMA Opinion, # Z Exhibit 7 -
                                                   AAOS Article, # § Exhibit 8 — March 30, 2015 Excerpted Transcript, #
                                                   2 Exhibit 9 — NewsOk.com Article)(Randazza, Marc) (Entered:
                                                   06/26/2015)

          07/01/2015                               ORDER Setting Hearing on Motion
                                                   Judgment Motion Hearing is set for 7/ 15/2015 at 2:30 PM in West
                                                                         :
                                                                                                                         M MOTION          for   Summary

                                                   Palm Beach Division before Judge Robin L. Rosenberg. The Court has
                                                   set aside thirty (30) minutes for the hearing. Counsel may appear Via
                                                   telephone but must ﬁle a notice 0f telephonic appearance at least one
                                                   (1) day prior t0 the hearing. Instructions for Tele Conference, please
                                                   call ﬁve (5) minutes prior to the hearing.T011-Free Number:
                                                   1(877)873-8018, Access Code: 9890482, Security Code (4008).
                                                   Signed by Judge Robin L. Rosenberg 0n 7/1/2015. (sjn) (Entered:
                                                   07/0 1/20 1 5)

          07/01/2015                    M          Defendant's               MOTION t0 Continue Hearing Date by Steven Novella.
                                                   Responses due by 7/20/2015 (Randazza, Marc) (Entered: 07/01/2015)

          07/06/2015                    ﬂ          MOTION For Relief Pursuant t0 Fed. R. CiV. P. 56(d) re                                         M
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                            35/64




                                                                                        Page 132
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 52 of 80 PageID #: 387
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                           CM/ECF   -   Live Database   -   ﬂsd

                                                        MOTION for Summary Judgment by Edward Lewis Tobinick, MD,
                                                        INR PLLC, The             0f Neurological Recovery, Edward Tobinick.
                                                                                    Institute
                                                        (Attachments: # l Exhibit A, # 2 Exhibit B # 3 Exhibit C, # Exhibit          ,
                                                                                                                                                         A_l



                                                        D, # § Exhibit E, # Q Exhibit F)(Cahen, Geoffrey) (Entered:
                                                        07/06/2015)

          07/07/20 1 5                  [\J
                                              p—x
                                                    O   MOTION for Extension of Time t0 File Response/Reply/Answer as to
                                                        ﬂ  MOTION for Sanctions by Edward Lewis Tobinick, MD, INR
                                                        PLLC, The          Institute of        Neurological Recovery, Edward Tobinick.
                                                        (Attachments: #            l Exhibit A, # 2 Exhibit B)(Cahen, Geoffrey)
                                                        (Entered: 07/07/2015)

          07/07/20 1 5                  NH H            MOTION for Extension of Time t0 File Response/Reply/Answer as to
                                                        M
                                                        MD,
                                                           MOTION for Summary Judgment by Edward Lewis Tobinick,
                                                              INR PLLC, The Institute                          0f Neurological Recovery,              Edward
                                                        Tobinick. (Attachments: # 1 Exhibit A)(Cahen, Geoffrey) (Entered:
                                                        07/07/2015)

          07/08/2015                    212             PAPERLESS OMNIBUS ORDER. The
                                                        by Steven Novella               is
                                                                                                                                    ﬂ MOTION
                                                                                             denied Without prejudice, as the Court believes
                                                                                                                                                    for Sanctions


                                                        that the issues raised therein                      would be more                suitably decided after the
                                                        conclusion of
                                                        to File
                                                                               the case. Plaintiffs'
                                                                  Response/Reply/Answer as
                                                                                                                   mm
                                                                                                                    MOTION
                                                                                                                      MOTION
                                                                                                                      to
                                                                                                                                             for Extension of   Time
                                                                                                                                                 for Sanctions is
                                                        therefore denied as moot.


                                                        Plaintiffs‘     ﬂ MOTION  For Relief Pursuant t0 Fed. R. CiV. P. 56(d) is
                                                        granted, insofar as the following: (1) the Court Will defer ruling 0n the
                                                        M   MOTION for Summary Judgment by Steven Novella; (2)
                                                        discovery, including written and expert discovery, will continue until
                                                        August 3, 2015; (3) accordingly, Defendant Novella must respond to
                                                                          discovery requests Within ﬁfteen (15) days 0f their
                                                        Plaintiffs‘ written

                                                        service as contemplated at the status conference, unless he believes
                                                        that doing so         would contravene
                                                                                        the Federal or Local Rules; (4) the
                                                        discovery deadline    extended until August 17, 2015 only for the
                                                                                        is

                                                        deposition 0f Jay Novella, see DE 209 EX. 1 para. 5; (5) the
                                                        MOTION for Summary Judgment by Steven Novella Will be deemed
                                                                                                                                                         M
                                                        ﬁled 0n August 17, 2015 and Plaintiffs Will have the time
                                                                                                 ,


                                                        contemplated by the Federal and Local Rules t0 respond t0                                       it.




                                                                                             MOTION to Continue
                                                        In line With this ruling, 208 Defendant's
                                                        Hearing Date is granted and
                                                        Time t0 File Response/Reply/Answer as t0
                                                                                                 MOTION for Extension 0f
                                                                                                           Plaintiffs'

                                                                                                    MOTION for
                                                                                                                                    mM
                                                        Summary Judgment is denied as moot. The Court will reset the
                                                        hearing on the summary judgment motion by separate order. Signed by
                                                        Judge Robin L. Rosenberg 0n 7/8/2015. (cgn) (Entered: 07/08/2015)

          07/ 14/2015                   E               MOTION to Extend Deadline for Expert Depositions by Steven
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                                 36/64




                                                                                         Page 133
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 53 of 80 PageID #: 388
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                    CM/ECF   -   Live Database   -   ﬂsd

                                                         Novella. (Attachments: # l Exhibit 1                           -Email from John Rennie, # 2
                                                         Exhibit 2 - Email from Jenn Mackay,                            # 3 Exhibit 3 - Email from
                                                         Stephen Page)(Randazza, Marc) (Entered: 07/ 14/2015)

          07/14/2015                    [\J
                                              H     A    Defendant's      MOTION Withdraw and Reﬁle Motion for Summary
                                                         Judgment     or, in the Alternative,               For Leave t0 File a Supplemental
                                                         Memorandum re            M    MOTION for Summary Judgment by Steven
                                                         Novella. (Randazza, Marc) (Entered: 07/ 14/20 1 5)

          07/15/2015                                     PAPERLESS ORDER granting the A3 MOTION                                     t0   Extend Deadline
                                                         for Expert Depositions and the                  M
                                                                                            Defendant's MOTION t0
                                                         Withdraw and Reﬁle Motion for Summary Judgment. Defendant may
                                                         Withdraw his motion for summary judgment. Expert discovery is
                                                         extended until August 18, 2015. N0 rebuttal experts Will be allowed.
                                                         The deadline for dispositive motions is extended t0 August 25, 2015.
                                                         Signed by Judge Robin L. Rosenberg on 7/15/2015. (cgn) (Entered:
                                                         07/15/2015)

          07/21/2015                    N     p—L
                                                    O\
                                                         NOTICE of Attorney Appearance by Jason Allan Fischer on behalf of
                                                         Steven Novella. Attorney Jason Allan Fischer added t0 party Steven
                                                         Novella(pty:dft). (Fischer, Jason) (Entered: 07/21/2015)

          07/23/20 1 5                  [\J
                                              p—A
                                                    ﬂ    Defendant's      MOTION for Extension 0f Time to File Motion for
                                                         Protective Orderby Steven Novella. Responses due by 8/10/2015
                                                         (Randazza, Marc) (Entered: 07/23/2015)

          07/24/20 1 5                  ﬂ
                                        [\J
                                                         MOTION to Appear Pro Hac Vice, Consent t0 Designation, and
                                                         Request to Electronically Receive Notices 0f Electronic Filing for Jay
                                                         Marshall Wolman. Filing Fee $ 75.00. Receipt # 2—914. (ksa) (Entered:
                                                         07/28/2015)

          07/27/20 1 5                  N     p—A
                                                    00
                                                         NOTICE by Yale University OfRequest For Removal From Service
                                                         List   And Request T0 Stop Electronic                         Service (Freedman, Kimberly)
                                                         (Entered: 07/27/2015)

          07/27/20 1 5                  [\J
                                              H \O       Defendant's      MOTION for Protective Order by Steven Novella.
                                                         (Attachments: # 1 Exhibit 1 - Response to lst RPDs, # 2 Exhibit 2 -
                                                         Response to lst RFAs, # 3 Exhibit 3 - Response to 1st Rogs, # é
                                                         Exhibit 4 - SGU Notice 0f Subpoena for Documents, # i Exhibit 5 —
                                                         Randazza Declaration)(Randazza, Marc) (Entered: 07/27/2015)

          07/29/20 1 5                  [\J [\J
                                                    H    ORDER granting               m   Motion       to   Appear Pro Hac Vice, Consent
                                                         Designation, and Request t0 Electronically Receive Notices 0f
                                                                                                                                                  to


                                                         Electronic Filing. Signed by Judge Robin L. Rosenberg                             0n 7/29/2015.
                                                         (jua) (Entered:       07/30/2015)

          07/30/2015                                     Attorney Kimberly Jordan Freedman terminated. (nkl) (Entered:
                                                         07/30/2015)

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856 1992-L_1 _0-1                                                                    37/64




                                                                                      Page 134
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 54 of 80 PageID #: 389
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                       CM/ECF   -   Live Database   -   ﬂsd

          08/04/2015                    222             ENDORSED ORDER SETTING DISCOVERY HEARING: Upon
                                                        notice   by Defendant's counsel 0f a discovery dispute requiring Court
                                                        intervention, a discovery hearing                     is set           for 2:00   pm.   011   Thursday,
                                                        August    2015, 4th Floor, Courtroom 3 in West Palm Beach Division.
                                                                  6,
                                                        Signed by U.S. Magistrate Judge Dave Lee Brannon 011 8/4/2015.
                                                        (jsOO) (Entered: 08/04/2015)

          08/04/2015                    [\J [\J
                                                  U.)
                                                        MOTION for Telephonic Appearance re 222 Endorsed Order,
                                                        Set/Reset Hearings,, by Steven Novella. (Randazza, Marc) (Entered:
                                                        08/04/20 15)

          08/04/2015                    224             ENDORSED ORDER granting                             ﬂ
                                                        Appearance. Counsel for Defendant, Steven Novella, may appear
                                                                                                                         Motion     for Telephonic


                                                        telephonically at the discovery hearing 0n August 6, 2015 at 2:00                                       pm.
                                                        Defendant's ounsel shall forthwith provide the Court
                                                        (brannon@ﬂsd.uscourts.gov) With a dial-in conference call number.
                                                        Signed by U.S. Magistrate Judge Dave Lee Brannon on 8/4/2015.
                                                        (jsOO) (Entered: 08/04/2015)

          08/06/2015                    N         U1
                                                        MOTION for Leave t0 Appear Telephonically at Discovery Hearing.
                                                        Attorney: Jarod Bona, Esq. by Edward Lewis Tobinick, MD, INR
                                                        PLLC, The Institute 0f Neurological Recovery, Edward Tobinick.
                                                        Responses due by 8/24/2015 (Cahen, Geoffrey) (Entered: 08/06/2015)

          08/06/2015                    226             ENDORSED ORDER granting                             ﬂ
                                                                                             Motion for Telephonic
                                                        Appearance. Counsel for Plaintiff, Jarod Bona, may appear
                                                        telephonically at the discovery hearing at 2:00 pm. EST 0n August 6,
                                                        2015 Mr. Bona shall use the conference phone number provided by
                                                             .




                                                        Defendant's counsel. Signed by U.S. Magistrate Judge Dave Lee
                                                        Brannon on 8/6/2015. (jsOO) (Entered: 08/06/2015)

          08/06/2015                    m               ORDER denying i6 Motion for Attorney Fees. Signed by Judge
                                                        Robin L. Rosenberg 0n 8/6/2015. (cgn) (Entered: 08/06/2015)

          08/06/2015                    228             Minute Entry for proceedings held before U.S. Magistrate Judge Dave
                                                        Lee Brannon: Discovery Hearing held 0n 8/6/2015. Plaintiff, Edward
                                                        Lewis Tobinick, present with his counsel, Geoffrey Cahen and Aaron
                                                        Gott. Jay       Wolman present for Defendant.                            Written order memorializing
                                                        court rulings to follow. (Digital/Time in Court: 14:03:31/ 51 mins.)
                                                        0500) (Entered: 08/06/2015)

          08/07/2015                    [\J [\J \O
                                                        ORDER MEMORIALIZING COURT RULINGS AT DISCOVERY
                                                        HEARINGDenying                  as   Moot       m      Motion
                                                        Motion for Protective Order; Granting in Part and Denying in Part
                                                                                                                                  for Extension 0f      Time   to ﬁle
                                                                                                                                                                  m
                                                        Motion for Protective Order. Signed by Magistrate Judge Dave Lee
                                                        Brannon 0n 8/7/20 15. (sa) (Entered: 08/07/20 1 5)

          08/07/2015                    23 O            NOTICE Regarding                Search Terms by Steven Novella re                             ﬂ   Order on

       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                               38/64




                                                                                        Page 135
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 55 of 80 PageID #: 390
Envelope: 3067277
Reviewer: Jaiden H.
       21/04/2021                                                                        CM/ECF   -   Live Database   -   ﬂsd

                                                         Motion                      Order on Motion for Protective Order,
                                                                  for Extension of Time,
                                                         (Randazza, Marc) Modiﬁed text on 8/7/2015 Qua). (Entered:
                                                         08/07/20 1 5)

          08/ 1 1/2015                  231              NOTICE by Edward Lewis                       Tobinick,             MD, INR PLLC, The Institute
                                                         0f Neurological Recovery,                Edward Tobinick Notice 0f inability                  to
                                                         serve Witness Jay Novella with Subpoenafor Deposition                 and
                                                         Production ofDocuments (Cahen, Geoffrey) (Entered: 08/11/2015)

          08/ 14/2015                   232              ORDER SETTING DISCOVERY HEARING: Upon notice by
                                                         Plaintiffs'     counsel of a discovery dispute requiring Court intervention,
                                                         a discovery hearing            is set 0n Monday, August 17, 2015,
                                                                                                 for 4:00 P.M.
                                                         4th Floor, Courtroom 3 in West Palm Beach Division. Signed by U.S.
                                                         Magistrate Judge Dave Lee Brannon 0n 8/ 14/2015. (er) (Entered:
                                                         08/ 1 4/20 15)

          08/17/2015                    2 3              MOTION for Leave t0 Appear Telephonically                                   .   Attorney: Jarod   Bona
                                                         by Edward Lewis Tobinick, MD, INR PLLC, The Institute 0f
                                                         Neurological Recovery, Edward Tobinick. Responses due by 9/3/2015
                                                         (Cahen, Geoffrey) (Entered: 08/ 17/2015)

          08/17/2015                    234              ENDORSED ORDER granting                             ﬂ
                                                         Appearance. Attorney Jarod Bona may appear telephonically at the
                                                                                                                          Motion   for Telephonic


                                                         Discovery Hearing at 4:00 pm. EST on August 17, 2015. Plaintiff's
                                                         counsel shall forthwith provide the Court (brann0n@ﬂsd.uscourts.gov)
                                                         with a dial-in conference call number. Signed by U.S. Magistrate
                                                         Judge Dave Lee Brannon 0n 8/17/2015. (jsOO) (Entered: 08/17/2015)

          08/17/2015                    [\J
                                              U.)   U]
                                                         MOTION for Telephonic Appearance re 232 Endorsed Order,
                                                         Set/Reset Hearings,, by Steven Novella. (Randazza, Marc) (Entered:
                                                         08/ 1 7/20 15)

          08/17/2015                    236              ENDORSED ORDER granting                             E
                                                         Appearance. Defendant's counsel may appear at the Discovery
                                                                                                                          Motion   for Telephonic


                                                         Hearing 0n August 17, 2015 by telephone. Defense counsel shall use
                                                         the conference phone number provided by Plaintiff‘s counsel. The
                                                         Court appreciates that the parties are in the process 0f attempting to
                                                         resolve the outstanding discovery issues Without the neeed for Court
                                                         intervention. Counsel shall contact chambers before the start 0f the
                                                         hearing if the parties come t0 a resolution 0n these issues. Signed by
                                                         U.S. Magistrate Judge Dave Lee Brannon 0n 8/17/2015. (jsOO)
                                                         (Entered: 08/ 1 7/20 1 5)

          08/ 17/2015                   237              Minute Entry for proceedings held before U.S. Magistrate Judge Dave
                                                         Lee Brannon: Discovery Hearing held 0n 8/ 17/2015. Plaintiff, Edward
                                                         Lewis Tobinick, present with his counsel, Geoffrey Cahen and Jarod
                                                         Bona. Jay Wolman and Marc Randazza present for Defendant. Denise
                                                         Savage present for third party, Jay Novella. Written order
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                         39/64




                                                                                        Page 136
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 56 of 80 PageID #: 391
Envelope: 3067277
Reviewer: Jaiden H.
       2 1/04/2021                                                                      CM/ECF   -   Live Database   -   ﬂsd

                                                   memorializing court rulings to follow. (Digital/Time in Court:
                                                    16:05:57/ 41 mins.) (jsOO) (Entered: 08/17/2015)

          08/17/2015                               MOTION in Limine t0 Preclude Plaintiﬁ‘s' Experts by Steven Novella.
                                                   (Attachments: #                 1 Exhibit     1 -      Tobinick Witness Disclosure, # 2 Exhibit
                                                   2  Glassman Expert Report, # Q Exhibit 3 - Expert Report Vivian H.
                                                       -


                                                   Topp, # é Exhibit 4 - Updated Topp Expert Report, # i Exhibit 5 -
                                                   Page - Expert Report, # Q Exhibit 6 - Butchart Article, # Z Exhibit 7 -
                                                   Prelim. Inj. Hearing Transcript Part 1,#                                    § Exhibit   8   -
                                                                                                                                                   Best Expert
                                                   Report,        # 2 Exhibit 9
                                                                          American Academy of Neurology Code of
                                                                                         -


                                                   Professional Conduct, #                   m
                                                                              Exhibit 10 - Feb 2015 Ignatowski Expert
                                                   Report, #            ﬂ
                                                                Exhibit 11 Ignatowski Trial Expert Report, # 1_2 Exhibit
                                                                           —


                                                   12 Ignatowkski et a1 Author's Reply t0 Whitlock, # 1_3 Exhibit 13 —
                                                      -


                                                   Declaration 0f Marc J Randazza, #                             ﬂ
                                                                                         Exhibit 14 - Osinoff Expert
                                                   Report, #            Q
                                                                Exhibit 15 - CA Board of Medicine Second Amended
                                                   Accusation, #               m
                                                                    Exhibit 16 - Cass Expert Report, #    Exhibit 17 -                      ﬂ
                                                   Twomey CV, #                ﬂ
                                                                     Exhibit 18 - Twomey Report, #      Exhibit 19 -                       ﬂ
                                                   Twomey - Frostbite Study)(Randazza, Marc) (Entered: 08/17/2015)
          08/18/2015                               ORDER Memorializing Court Rulings at Discovery Hearing. Signed
                                                   by Magistrate Judge Dave Lee Brannon on 8/18/2015.                                               (asl) (Entered:
                                                   08/ 1 8/20 15)

          08/18/2015                    ﬂ          EMERGENCY MOTION for Protective Order by Steven Novella.
                                                   (Attachments: #l Exhibit 1                         - Proposed Standing Protective Order)
                                                   (Randazza, Marc) Modiﬁed                           text on 8/19/2015 (jua). (Entered:
                                                   08/ 1 8/20 1 5)

          08/18/2015                               Second         MOTION for Leave t0 File Supplemental Complaint by INR
                                                   PLLC, Edward Tobinick. (Attachments: # l Exhibit A, # 2 Exhibit B,
                                                   # 3 Exhibit C)(Cahen, Geoffrey) (Entered: 08/ 18/2015)

          08/18/2015                    242        Clerks Notice t0 Filer re
                                                   Emergency Document
                                                                                             m MOTION
                                                                                             Filed Electronically;
                                                                                                                               for Protective
                                                                                                                                     ERROR
                                                                                                                                                   Order
                                                                                                                                                    -
                                                                                                                                                              .




                                                                                                                                                        Emergency
                                                   matters        may        not be ﬁled electronically, they must be ﬁled in the
                                                   conventional paper format in the division Where the judge                                             is

                                                   chambered. The Clerk contacted Chambers and corrected the docket
                                                   text t0 indicate the document is an emergency matter. It is not
                                                   necessary t0 reﬁle this document but future ﬁlings must comply With
                                                   the CM/ECF Administrative Procedures and Local Rules. (jua)
                                                   (Entered: 08/ 19/2015)

          08/18/2015                               ORDER granting                       m
                                                                        Emergency Motion for Protective Order. Signed
                                                   by Magistrate Judge Dave Lee Brannon 0n 8/ 18/2015. (jua) (Entered:
                                                   08/ 19/2015)

          08/19/2015                    m          Consent         MOTION for Status Conference by Steven Novella.
                                                   (Randazza, Marc) (Entered: 08/ 1 9/20 15)
       https://ecf.ﬂsd .uscourts .gov/cgi-bin/DktRpt .pl?966 14864856   1992-L_1 _0-1                                                                                 40/64




                                                                                        Page 137
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 57 of 80 PageID #: 392
Envelope: 3067277
Reviewer: Jaiden H.
       210412021                                               CMIECF - Live Database   -   ﬁsd



          08/20/20 15         245    PAPERLESS ORDER denying
                                     the reasons previously stated
                                                                               E
                                                                           0n the record
                                                                                        Motion for Leave       t0 File for all of
                                                                                                  at the Court's Status
                                     Conference 0n June 18, 2015 as well as the timing 0f the Motion in
                                                                           ,



                                     relation t0 the dispositive motion deadline, Which is imminent, and
                                     trial, Which is two months hence. Signed by Judge Robin L. Rosenberg

                                     on 8/20/2015. (bkd) (Entered: 08/20/20 15)

          08/20/2015          246    PAPERLESS ORDER denying
                                     light
                                                                               as   moot          ﬂ
                                                                                   Motion for Conference
                                             0f docket entry 245. Signed by Judge Robin L. Rosenberg on
                                                                                                                               in


                                     8/20/20 1 5 (bkd) (Entered: 08/20/20 1 5)
                                                   .




          08/21/2015          N q    NOTICE of Attorney         Appearance by Cullin Avram O‘Brien on behalf
                                     0f Edward Lewis Tobinick,           MD. Attorney             Culljn   Avram O'Brien
                                     added    to party   Edward Lewis Tobinjck, MD(pty:p1a).                  (O'Brien, Cullin)
                                     (Entered: 08/21/2015)

          08/21/2015          248    ORDER SETTING TELEPHONIC DISCOVERY HEARING: Upon
                                     notice   by   Plaintiffs counsel of a discovery dispute requiring Court
                                     intervention, a telephonic discovery hearing is set for 4: 15 P.M.                   on
                                     Monday, August 24, 2015, 4th Floor, Courtroom 3 in West Palm
                                     Beach Division. Plaintiff‘s counsel shall forthwith provide the Court
                                     (brannon@ ﬂsd.uscourts.gov) and opposing counsel With a dial—in
                                     conference call number. Signed by U.S. Magistrate Judge Dave Lee
                                     Brannon on 8/21/2015. (jsOO) (Entered: 08/21/2015)

          08/24/2015          249    Minute Entry for proceedings held before U.S. Magistrate Judge Dave
                                     Lee Brannon: Discovery Hearing held on 8/24/2015. Plaintiff, Edward
                                     Lewis Tobinick, present With his counsel, Cullin O'Brien, along With
                                     Geoffrey Cahen, Aaron Gott, and Jarod Bona. Jay Wolman present for
                                     Defendant. Written order memorializing court rulings t0 follow.
                                     (Digital/Time in Court: 16:13:46/ 32 mins.) (jsOO) (Entered:
                                     08/24/2015)

          08/25/20 15         ﬂ      ORDER Memorializing Court Rulings at Discovery Hearing. Signed
                                     by Magistrate Judge Dave Lee Brannon 0n 8/25/2015.                        (jua) (Entered:
                                     08/25/2015)

          08/25/2015          m      Renewed MOTION for Summary Judgment by Steven Novella.
                                     Responses due by 9/11/2015 (Attachments: # l Exhibit 1 - TX of
                                     Prelim Inj HIg March 3 l # g Exhibit 2 — Defense Exhibit 82 (AMA
                                                                    ,


                                     Opinion), # i Exhibit 3 - Defense Exhibit 83 (AAOS Aﬁicle), # ﬂ
                                     Exhibit 4 - Rennie Expert Report, # §_ Exhibit 5 — Rennie Depo TX, # Q
                                     Exhibit 6 — Mackay Expert Report, # 1 Exhibit 7 — NYT Appendix, # §
                                     Exhibit 8 — Plaintiffs Rule 26 Disclosures, # 2 Exhibit 9 — Page Depo
                                     TX, #   mExhibit 10 - MedScape Comments, #                       ﬂ
                                                                                        Exhibit 11 - Barrett
                                     June 20 Letter, #     Q
                                                           Exhibit 12 - Feb. 15 Email t0 Barrett, #   Exhibit        ﬂ
                                     13 - AJS Deal. ISO MS], # 1_4 Exhibit 14 - Defense Exhibit 1 (Amgen
       hupsjrecrﬁsdmcamsguvlcgimmmmplme148648561992—L_1_o—1                                                                      41164




                                                               Page 138
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 58 of 80 PageID #: 393
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                       CMIECF - Live Database   -   ﬁsd

                                       Statement),      #   1_5   Exhibit 15     -   TX of Prelim Inj Hrg March 30, #           m
                                       Exhibit 16   -   NewsOk.com Article, #                      ﬂ     Exhibit 17   -


                                       Strokebreakthroughcom About Page, #     Exhibit 18 —          ﬂ
                                       Strokebreakthroughcom Homepage, #                            ﬂ
                                                                              Exhibit l9 - May 8 Email t0
                                       Barrett, #Q Supplement Statement 0f Undisputed Facts)(Randazza,
                                       Marc) (Entered: 08/25/2015)

          08/26/20 15         N U1 N   MOTION for Extension of Time t0 File Response/Reply/Answer as to
                                       23—8 MOTION in Limjne t0 Preclude Plainriﬂs' Experts by Edward
                                       Lewis Tobinjck,            MD, INR PLLC, The Institute of Neurological
                                       Recovery, Edward Tobinick. (Cahen, Geoffrey) (Entered: 08/26/2015)

          08/26/2015          253      PAPERLESS ORDER granting Plaintiffs'             Motion for Extension of
                                                                                                           25_2
                                       Time to Respond to Defendant Novella's          Motion in Limine toﬂ
                                       Preclude Plaintiffs' Experts. Plaintiffs' response t0 the motion in limine
                                       shall be ﬁled by 9/1 1/2015. Signed by Judge Robin L. Rosenberg 0n
                                       8/26/2015. (dzs) (Entered: 08/26/2015)

          08/26/2015          254      ORDER SETTING TELEPHONIC DISCOVERY HEARING: Upon
                                       notice by Defendant's counsel 0f a discovery dispute requiring Court
                                       intervention, a telephonic discovery hearing is set for 2:00 RM. 0n
                                       Thursday, August 27, 2015, 4th Floor, Courtroom 3 in West Palm
                                       Beach Division. Defendant‘s counsel shall forthwith provide the Court
                                       (brann0n@ ﬂsd.uscourts.g0v) and opposing counsel With a dial—in
                                       conference call number. Signed by U.S. Magistrate Judge Dave Lee
                                       Brannon on 8/26/2015. 0300) (Entered: 08/26/2015)

          08/27/2015          255      Minute Entry for proceedings held before U.S. Magistrate Judge Dave
                                       Lee Brannon: Discovery Hearing held 0n 8/27/2015. Aaron Gott and
                                       Jarod Bona present for Plaintiff. Jay Wolman and Marc Randazza
                                       present for Defendant. Written order memorializing court rulings t0
                                       follow. (Digital/Time in Court: 14:02:05/ 41 mins.) @300) (Entered:
                                       08/27/2015)

          08/27/20 15         ﬂ        ORDER Memorializing Court Rulings at Discovery Hearing. Signed
                                       by Magistrate Judge Dave Lee Brannon on 8/27/2015. Qua) (Entered:
                                       08/27/2015)

          08/28/2015          E        ORDER Setting Status Conference for 9/25/2015
                                       Palm Beach Division before Judge Robin L. Rosenberg. Signed by
                                                                                                                  10:00   AM in West
                                       Judge Robin L. Rosenberg 0n 8/28/2015. Qua) (Entered: 08/31/2015)

          08/3 1/2015         ﬂ        MOTION Motion for Rule 60(b) Relief from June 4, 2015
                                       for Sanctions re           m
                                                          Order 011 Motion t0 Strike by Edward Tobinjck.
                                                                                                                            Order and

                                       Attorney Cullin Avram O'Brien added to party Edward
                                       Tobinick(pty:pla). (Attachments:   # l Exhibit, # g Exhibit, # a Exhibit,
                                       # A Exhibit, # é Exhibit, # Q Exhibit, # 1 Exhibit, # § Exhibit, # 2
                                       Exhibit, # 1_Q Exhibit, #          ﬂ
                                                                   Exhibit, #                       Q
                                                                                  Exhibit, # L1 Exhibit, # lg
       hupsjrecrﬁsdmcamsguvlcgimmmmpmea148648561992—L_1_o—1                                                                             42/64




                                                                      Page 139
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 59 of 80 PageID #: 394
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                   CMIECF- Live Database-   ﬁsd

                                       Exhibit #    l_5          # 1_6 Exhibit, # 1_7 Exhibit, # 1_8 Exhibit, # _9
                                                          Exhibit,
                                       Exhibit,   # 2_0 Exhibit # 2_1 Exhibit, # 2_2 Exhibit, # 2_3 Exhibit, # _4
                                       Exhibit,   # 2_5 Exhibit, # 2_6 Exhibit, # 2_7 Exhibit, # 2_8 Exhibit, # _2_9
                                       Exhibit,   # ﬂ   Exhibit, #    ﬂEXhibitXO' Brien, Cullin) (Entered:
                                       08/3 1/20 1 5)

          08/3 1/2015         ﬁ        MOTION Rule 37 Motion for Sanctions by Edward Tobinjck.
                                       (Attachments: #  l Exhibit, # 2 Exhibit, # é Exhibit, # i Exhibit, # é
                                       Exhibit, # g Exhibit, # Z Exhibit, # § Exhibit, # 2 Exhibit, #   Exhibit,        m
                                       #   ﬂ          ﬂ
                                               Exhibit, #      Exhibit,   #Q            ﬂ
                                                                                 Exhibit,        #               ﬂ
                                                                                                         Exhibit, #     Exhibit, #
                                       _m Exhibit,  #ﬂ        Exhibit, #ﬂ           #ﬂ
                                                                               Exhibit,               Exhibit, #E     Exhibit, # 2;
                                       Exhibit,   #Q      Exhibit,   #a          #a
                                                                          Exhibit,               Exhibit,    #g   Exhibit, #   E
                                       Exhibit,   #ﬂ      Exhibit,   #A          #ﬂ
                                                                          Exhibit,               Exhibit,    #ﬂ   Exhibit, #   ﬂ
                                       Exhibit,   #ﬂ      Exhibit,   #ﬂ          #ﬂ
                                                                          Exhibit,               Exhibit,    #ﬂ   Exhibit, #   E
                                       Exhibit,   #ﬂ      Exhibit,   # ﬂ EXhibit)(O'Brien,               Cullin) (Entered:
                                       08/3 1/20 l 5)

          09/01/2015          260      CORRECTED MOTION for Rule 37                               Edward Tobinick.
                                                                                             Sanctions by
                                       (Attachments: # l Exhibit, # g Exhibit, # g Exhibit, # A Exhibit, # é
                                       Exhibit, # Q Exhibit, # 1 Exhibit, # § Exhibit, # 2 Exhibit, # 1_0 Exhibit,
                                       #   ﬂExhibit, #     ﬂ Exhibit, #    Q Exhibit, #              ﬂ
                                                                                            Exhibit, #             ﬂ
                                                                                                          Exhibit, #
                                       E  Exhibit, #      ﬂExhibit, #     EExhibit, # 1_9 Exhibit, #              E
                                                                                                        Exhibit, # 2_1
                                       Exhibit, #   Q   Exhibit, #    ﬂ Exhibit, #          g
                                                                                      Exhibit, #              g
                                                                                                     Exhibit, #                E
                                       Exhibit, #   g   Exhibit, #    ﬂ Exhibit, #          Q
                                                                                      Exhibit, #              ﬂ
                                                                                                     Exhibit, # 3_1
                                       Exhibit, #   ﬂ   Exhibit, #    ﬂ Exhibit, #          ﬂ
                                                                                      Exhibit, #              g
                                                                                                     Exhibit, #                E
                                       Exhibit, # _3_7_ Exhibit, # §_8_ EXhibit)(O'Brien, Cullin) Modiﬁed relief
                                       on 9/1/2015      (iua). (Entered:      09/01/2015)

          09/01/20 15         N ON H   CORRECTED MOTION for Rule 60(1)) Relief from June 4, 2015
                                       Order and for Sanctions re         ﬂ
                                                                  MOTION Motion for Rule 60(b)
                                       Relief from June 4, 2015 Order and for Sanctions re                       ﬂ    Order 0n
                                       Motion             by Edward Tobinick. (Attachments: # l Exhibit, # g
                                                  to Strike
                                       Exhibit, # g Exhibit, # é Exhibit, # i Exhibit, # Q Exhibit, # l Exhibit,
                                       # § Exhibit, # 2 Exhibit, #     m
                                                                      Exhibit, #             Q
                                                                                    Exhibit, #      Exhibit, # g                Q
                                       Exhibit, # 1_4 Exhibit, #      ﬂ
                                                                    Exhibit, #    Exhibit, #m     Exhibit, #  ﬂ                ﬂ
                                       Exhibit, #   ﬂ Exhibit, #      ﬂ
                                                                    Exhibit, #              A
                                                                                  Exhibit, # 2_2_ Exhibit, # _2_;
                                       Exhibit, #   ﬂ Exhibit, #      g
                                                                    Exhibit, #    Exhibit, #E     Exhibit, #  ﬂ                E
                                       Exhibit, #   Q Exhibit, # 1Q Exhibit, #              ﬂ
                                                                                  EXhibit)(0'Brien, Cullin)
                                       Modiﬁed relief 0n 9/1/2015 Qua). (Entered: 09/0 1/2015)

          09/0 1/20 15        N N      RESPONSE in Opposition re               m     Motion          for Reconsideration ﬁled
                                       Steven Novella. Replies due by 9/ 1 1/2015. (Attachments: # l Exhibit
                                                                                                                                   by

                                       1 - Declaration 0f Dr. Steven Novella)(Randazza, Marc) (Entered:

                                       09/0 1/20 1 5)

          09/01/2015          _ﬂ;      RESPONSE in Opposition re 2&9. Motion for Sanctions    ﬁled by
                                       Steven Novella. Replies due by 9/ 11/2015. (Attachments: # l Exhibit
       hupsjrecfﬁsdmcumuguvlcgimmmmmee148648561992—L_1_o—1                                                                          43/64




                                                                 Page 140
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 60 of 80 PageID #: 395
Envelope: 3067277
Reviewer: Jaiden H.
       ZIMIZOZI                                                       CNHECF — Live Database   —   ﬂsd

                                             l -   Declaration of Dr. Steven Novella)(Randazza, Marc) (Entered:
                                             09/0 1/20 15)

          09/02/20 15                        MOTION to Stay A11 Deadlines Pending Resolution of Outstanding
                                             Motions for Rule. 60(b) Relief, Rule 37 Relief, and for Sanctions re
                                             ﬂ   Motion for Sanctions,        ﬂ
                                                                             Motion for Reconsideration by Edward
                                             Tobinick. (O'Brien, Cullin) Modiﬁed relief 0n 9/2/2015 (jua).
                                             (Entered: 09/02/20 1 5)

          09/02/20 15         265            PAPERLESS ORDER denying
                                             by Judge Robin L. Rosenberg on 9/2/2015.
                                                                                      M        Plaintiffs'    Motion   t0 Stay.
                                                                                                          (dzs) (Entered:
                                                                                                                                  Signed

                                             09/02/2015)

          09/02/20 15         [Q
                                   0‘.
                                         a   NOTICE of Errata by
                                             to
                                                                        Steven Novella re
                                               Motion (Attachments: # l Errata Exhibit
                                                                                                         aAResponse in Opposition
                                                                                                            - Stephen Barrett
                                                                                                                              Email)
                                             (Randazza, Marc) Modiﬁed text on 9/3/2015                     (jua). (Entered:
                                             09/02/2015)

          09/02/2015          N ON -J        SUPPLEMENT t0           ﬂ
                                                                     Response in Opposition t0 Motion by Steven
                                             Novella (Attachments: # l Exhibit 1 - Emails, # g Exhibit 2 - Emails,
                                             # é Exhibit 3 - Emails, # ﬂ Exhibit 4 - Emails, # é Exhibit 5 — Emails, #
                                             Q Exhibit 6 - Emails, # 1 Exhibit 7 - Emails and Article, # 3 Exhibit 8 -
                                             Emails, # 2 Exhibit 9 — Movement Disorders Team webpage, #                           m
                                             Exhibit 10 - Emails, #     ﬂ
                                                                        Exhibit 11 - Emails and Demand Letter)
                                             (Randazza, Marc) (Entered: 09/02/2015)

          09/07/20 15         N a 00         NOTICE by         Steven Novella re     E         Order, Set/Reset Hearings Notice
                                             0f Telephonic Appearance (Randazza, Marc) (Entered: 09/07/2015)

          09/08/2015          NO NO          REPLY to Response to Motion re           ﬂ
                                                                                    Motion for Reconsideration
                                             ﬁled by Edward Tobinick. (Attachments: # l Exhibit Ex. 32, # 2
                                             Exhibit EX. 33, # i Exhibit EX. 34, # i Exhibit Ex. 35, # é Exhibit Ex.
                                             36, # Q Exhibit Ex. 37, # 1 Exhibit Ex. 38, # § Exhibit EX. 39)
                                             (O'Brien, Cullin) (Entered: 09/08/2015)

          09/08/20 15                        MOTION for Leave t0 File Surreply by Steven Novella. (Attachments:
                                             # l Exhibit   Declaration of Trey Rothell with Exhibits, # g Exhibit 2
                                                           1   -

                                             -
                                              Dates 0f Posting Sinha, # Q Exhibit 3 - Dates of Posting Davoodifar)
                                             (Randazza, Marc) (Entered: 09/08/2015)

          09/08/2015          N \l H         Request for Judicial Notice by Steven Novella (Attachments: # l
                                             Exhibit 1 - Accusation against Susan Davoodifar, # Z Exhibit 2 -
                                             Declaration 0f Trey RothellxRandazza, Marc)                      Modiﬁed text 0n
                                             9/9/2015 (jua). (Entered: 09/08/2015)

          09/1 1/2015         NﬂN            RESPONSE in Opposition re             ﬂ      Renewed
                                             Judgment ﬁled by Edward Tobinick. Replies due by 9/2 1/2015.
                                                                                                          MOTION for Summary

                                             (Attachments: # l Exhibit Counter—Statement of Material Facts, # 2

       hnpsjiecmsdmcm.guwcgimmmmplms148648561992_L_1_0_1                                                                                   W64



                                                                      Page 141
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 61 of 80 PageID #: 396
Envelope: 3067277
Reviewer: Jaiden H.
       211040021                                                 CWECF — Live Database   —   ﬂsd

                                         Exhibit Rule 56(d) Filing,   # é Exhibit Filing Declaration, # g Exhibit
                                         A, # é Exhibit B, # Q Exhibit C, # 1 Exhibit D, #5 Exhibit E, # 2
                                         Exhibit F, # m   Exhibit G, #     Q
                                                                           Exhibit H, #            Q
                                                                                           Exhibit I, #    Exhibit  Q
                                         J, #ﬂ   Exhibit K, #   ﬂ Exhibit M, #               E
                                                                                   Exhibit N, #             ﬂ
                                                                                                    Exhibit O, #
                                         E   Exhibit P, #  ﬂ Exhibit Q, #        m
                                                                              Exhibit R, #              L
                                                                                              Exhibit S, #            Q
                                         Exhibit T, #  Q  Exhibit U, #       ﬂ
                                                                           Exhibit V, #            é
                                                                                           Exhibit W, #     Exhibit  E
                                         X, # ﬂ            ﬂ
                                                  Exhibit Z, #           ﬂ
                                                                   Exhibit Y, #    Exhibit AA, #              ﬂ
                                                                                                      Exhibit BB,
                                         #ﬂ               Q
                                               Exhibit CC, #              ﬂ
                                                                 Exhibit DD, #      Exhibit EE, #             ﬂ
                                                                                                      Exhibit FF, #
                                         ﬂ Exhibit GG, # ﬂ Exhibit HH, # ﬂ Exhibit                     II)(O'Brien, Culljn)
                                         (Entered: 09/ 11/2015)

          09/11/2015          ﬂ          RESPONSE in Opposition re           ﬂ MOTION      Limjne t0 Preclude
                                         Plaintiﬁs' Experts ﬁled by Edward Tobinick. Replies due by
                                                                                                   in


                                         9/21/2015. (Attachments: # l Exhibit 1, # 2 Exhibit 2, # Q Exhibit 3, #
                                         A Exhibit 4, # é Exhibit 5, # Q Exhibit 6, # 1 Exhibit 7)(O'Brien,
                                         Cullin) (Entered: 09/ 1 1/2015)

          09/12/2015          ﬂﬂ         NOTICE of Filing Exhibit L for Plaintiffs' Response in Opposition re
                                             Renewed MOTION for Summary Judgment ﬁled by Edward
                                         Tobinick. Replies due by 9/24/2015. (Attachments: # l Exhibit L1 # 2                 ,


                                         Exhibit L2, # 1 Exhibit L3)(O'Brien, Cullin) Modiﬁed text 0n
                                         9/ 14/20 1 5 (jua) . (Entered: 09/ 12/20 15)

          09/15/2015          Nﬂ U1      ORDER denying 259 Plaintiffs' Corrected Rule 37 Motion for
                                         Sanctions and ﬂ              Corrected Rule 60(b) Motion for Relief
                                                               Plaintiffs'

                                         from June 4, 2015 Order and Sanctions. Also denying as moot:                 ﬂ
                                         Plaintiffs' Rule 60(b) Motion for Relief from June 4, 2015 Order and

                                         Sanctions,   E          Rule 37 Motion for Sanctions, and
                                                           Plaintiffs‘

                                         Defendant's Motion for Leave to File Surreply. Signed by Judge Robin
                                                                                                                     m
                                         L. Rosenberg on 9/15/2015. (dzs) (Entered: 09/15/2015)

          09/18/2015          ﬂ          MOTION/STIPULATIONfor Substitution 0f Counsel by Edward
                                         Lewis Tobinick, MD, INR PLLC, The Institute of Neurological
                                         Recovery, Edward Tobinick (Cahen, Geoffrey) Modiﬁed to convert
                                         document into a motion on 9/21/2015 (jua). (Entered: 09/1 8/2015)

          09/2 1/2015         to \1 \J   REPLY t0 Response to Motion re              m         Renewed MOTION
                                         Summary Judgment ﬁled by Steven Novella. (Attachments: # l
                                                                                                                    for


                                         Exhibit 1 — Brian Williams Inquiry Is Said t0 Expand - The New York
                                         Times, # g Exhibit 2 — Side Effects and Safety Information - Enbrel
                                         (etanercept), # i Exhibit 3 - Tobinick LA Yelp Page, # ﬂ Exhibit 4 -
                                         INR FL Yelp Page, # i Exhibit 5 - INR LA Yelp Page, # Q Exhibit 6 -
                                         Vitals Review Dr. Edward Tobinick, # 1 Exhibit 7 - TNF Inhibition
                                         Medscape, # ﬂ Exhibit 8 — Deﬁne Dubious at Dictionary, # 2 Exhibit 9
                                         -
                                           ICANN _ Archives _ Top-Level Domains (gTLDs), # Exhibit 10 -         m
                                         Hearing on Preliminary Injunction Vol. 1, #               ﬂ
                                                                                         Exhibit 11 — Program
                                         Requirements for Graduate Medical Education in Neurology, #                      Q
       hnpsjiecmsdmcm.guwcgimmptmms148648561992_L_1_0_1                                                                           45164




                                                                Page 142
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 62 of 80 PageID #: 397
Envelope: 3067277
Reviewer: Jaiden H.
       ZIMIZOZI                                                       CNHECF — Live Database   —   ﬂsd

                                           Exhibit 12   -   Dr.   Edward Tobinick Sues)(Randazza, Marc)                        (Entered:
                                           09/2 1/20 15)

          09/21/2015          to \1 oo     REPLY to Response to Motion re                   ﬂ MOTION
                                           Preclude Plaintiﬂs' Experts ﬁled by Steven Novella. (Attachments: # l
                                                                                                                  in   Limjne   Io


                                           Exhibit 1 - Tx of Prelim Inj Hrg March 30)(Randazza, Marc) (Entered:
                                           09/21/2015)

          09/22/2015          279          NOTICE OF CANCELLING HEARING re
                                           Hearing set for Friday, 9/25/2015 at 10:00 before Judge Robin L.
                                                                                                             E    ,
                                                                                                                      Status Conference


                                           Rosenberg is hereby CANCELLED. Status Conference 25—7 Will be
                                           re-set   by separate Order (mno) (Entered: 09/22/2015)

          09/23/20 15                      ORDER granting
                                           Counsel.
                                                                   ﬂ   Unstipulated Motion for Substitution of
                                                    Added attorney Culljn Avram O’Brien for INR PLLC.
                                           Attorney Jarod Bona and Aaron R. Gott terminated Notice 0f
                                           Termination delivered by US Mail to Jarod Bona, Aaron Gott.. Signed
                                           by Judge Robin L. Rosenberg on 9/23/2015. (yha) (Entered:
                                           09/24/20 15)

          09/25/20 15         N 00 H       NOTICE by Steven Novella re                  m      Reply to Response
                                           Notice ofErraza (Randazza, Marc) (Entered: 09/25/2015)
                                                                                                                          t0 Motion,,,



          09/29/20 15         N 00 N       JOINT STIPULATION to Extend Deadline                              t0 File Joint Pretrial
                                           Stipulations re    m
                                                              Scheduling Order, Set/Reset Deadlines/Hearings,
                                           by Steven Novella (Randazza, Marc) Modiﬁed text on 9/30/2015 (jua).
                                           (Entered: 09/29/20 15)

          09/29/2015          N 00 U)      MOTION SEEKING DENIAL OF OBIECTION TO
                                           CONTEMPLATED EXHIBITS, WHICH COULD OTHERWISE
                                           AFFECT SUMMARY JUDGMENT re
                                           Motion,    ﬂ     Stipulation,
                                                                          Response in Opposition to
                                                                            m     Response in Opposition
                                                                                                         m               t0   Motion, by
                                           Edward Lewis Tobinick,           MD.
                                                                         (Attachments: # l Errata A—l # g                       ,


                                           Exhibit A-2, # g Exhibit B, # Exhibit C-l # é Exhibit C-2, # g
                                                                                  d_1                    ,


                                           Exhibit D, # Z Exhibit E-l # § Exhibit E-2, # 2 Exhibit E-3)(O'Brien,
                                                                              ,



                                           Cullin) Modiﬁed text on 9/30/2015 Qua). (Entered: 09/29/2015)

          09/29/2015          N oo   4:.
                                           NOTICE by Edward Lewis Tobinick, MD re     MOTION
                                           PLAINTIFFS' MOTION SEEKING DENIAL OF OBJECTION TO
                                                                                                              m
                                           CONTEMPLATED EXHIBITS WHICH COULD OTHERWISE
                                           AFFECT SUMMARY JUDGMENT re
                                           M0ti0n,,,   ﬂ     Stipulation,    m
                                                                                        ,



                                                                                                         ﬂ
                                                                                 Response in Opposition to
                                                                         Response in Opposition t0 Motion,
                                                                                                "
                                           Correction Io Name ofExhibiI in Docketfrom "Errata Io "Exhibit"
                                           (Attachments: # l Exhibit A—l) (O'Brien, Cuﬂin) (Entered:
                                           09/29/2015)

          09/30/2015          285          PAPERLESS ORDER regarding the parties‘
                                           Extend Deadline        to File Joint Pretrial Stipulations.
                                                                                                             ﬂ    Joint Stipulation to
                                                                                                                       The Court     treats

       hnpsjiecmmuscomu.guwcgimmmmpmss148648561992_L_1_0_1                                                                                    46164




                                                                     Page 143
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 63 of 80 PageID #: 398
Envelope: 3067277
Reviewer: Jaiden H.
       ZIMIZOZI                                                  CWECF — Live Database   —   ﬂsd

                                        this as a joint   motion for extension 0f time and                   GRANTS   the motion.
                                        The                                               and designations of
                                              parties shall ﬁle their joint pretrial stipulation
                                        deposition testimony by today, September 30, 2015 Signed by Judge      .




                                        Robin L. Rosenberg 011 9/30/2015. (dzs) (Entered: 09/30/2015)

          09/30/20 15         N 00 ON   JOINT PRETRIAL STIPULATION by Steven Novella (Attachments:
                                        # l Exhibit Plaintiffs' Exhibit List, # g Exhibit Defendant's Exhibit
                                        List, # é Exhibit Plaintiffs' Witness List, # g Exhibit Defendants'
                                        Witness List )(Randazza, Marc) Modiﬁed text 0n 9/30/2015 (jua).
                                        (Entered: 09/30/20 1 5)

          09/30/20 15         N oo q    RESPONSE in Opposition re            ﬂ
                                                                  MOTION PLAINTIFFS' MOTION
                                        SEEKING DENIAL OF OBJECTION TO CONTEMPLATED
                                        EXHIBITS, WHICH COULD OTHERWISE AFFECT SUMMARY
                                        JUDGMENT re         ﬂ Response in Opposition to M0ti0n,,,
                                        Stipulation, 27—4 Response in Opposition to Motion, ﬁled by Steven
                                                                                                                      ﬂ
                                        Novella. Replies due by 10/13/2015. (Attachments: # l Exhibit A -
                                        OBrien Email and Attached Exhibit List, # Exhibit B — Randazza
                                                                                                   _2_


                                        Declaration, # i Exhibit C - Neifeld Attorneys and Professionals, # ﬁ
                                        Exhibit D - Speakers - NECSS 2015)(Randazza, Marc) (Entered:
                                        09/30/2015)

          09/30/2015          N 00 DO   ORDER GRANTING DEFENDANT DR. STEVEN NOVELLA
                                        M.D's 2;; MOTION FOR SUMMARY JUDGMENT Closing Case.
                                        Motions Terminated:      ﬂ
                                                                MOTION PLAINTIFFS' MOTION
                                        SEEKING DENIAL OF OBJECTION TO CONTEMPLATED
                                        EXHIBITS, WHICH COULD OTHERWISE AFFECT SUNIMARY
                                        JUDGMENT re
                                        Stipulation,   m ﬂ  Response in Opposition t0 M0tion,,,
                                                        Response in Opposition to Motion, ﬁled by Edward
                                                                                                                      ﬂ
                                        Lewis Tobinick, MD,       ﬂ
                                                                 MOTION in Limjne t0 Preclude Plaintiﬁs'
                                        Experts ﬁled by Steven Novella,           ﬂ
                                                                         Renewed MOTION for
                                        Summary Judgment ﬁled by Steven Novella. Signed by Judge Robin
                                        L. Rosenberg on 9/30/2015. (mno)


                                        NOTICE:                       documents in this case, they may be
                                                     If there are sealed
                                        unsealed after 1 year 0r as directed by Court Order, unless they
                                        have been designated to be permanently sealed. See Local Rule 5.4
                                        and Administrative Order 2014-69. (Entered: 10/02/2015)

          10/16/2015                    MOTION for Leave to File Excess Pages by Steven Novella.
                                        (Randazza, Marc) (Entered: 10/16/2015)

          10/19/2015          290       PAPERLESS ORDER granting                E
                                                                          Motion t0 Exceed Page Limit.
                                        Defendant Dr. Steven Novella may ﬁle an omnibus motion for
                                                     and costs of not more than 30 pages in length. Signed
                                        attorney's fees
                                        by Judge Robin L. Rosenberg on 10/19/2015 (dzs) (Entered:        .




                                        10/19/2015)

       hnpsjmcmmuscmguwcgnnnmkmmpmes148648561992_L_1_0_1                                                                            47164




                                                                Page 144
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 64 of 80 PageID #: 399
Envelope: 3067277
Reviewer: Jaiden H.
       2104/2021                                                 CNUECIF—ljveDatabase—ﬂsd


          10/24/2015          ND H      TRANSCRIPT of Motion Hearing held 0n      11/20/2014 before Judge
                                        Robin L. Rosenberg, 1-61 pages, Court Reporter: Karl Shires, 954-
                                        769—5496    /   Karl_Shjres@ﬂsd.uscourts.gov. Transcript            may be Viewed
                                        at   the court public terminal or purchased         by contacting the Court
                                        Reporter/Transcriber before th6 deadline for Ralease 0f Transcript
                                        Restriction. After that date     it   may be obtained through PACER.
                                        Redaction Request due 11/19/2015. Redacted Transcript Deadline                     set
                                        for 11/27/2015. Release of Transcript Restriction set for 1/25/2016.
                                        (Shires, Karl) (Entered: 10/24/2015)

          10/29/2015          ﬂ         OMNIBUS MOTION for Attorney Fees 311d Costs by
                                        Responses due by 11/16/2015 (Attachments: # l Exhibit 1 - Afﬁdavit
                                                                                                            Steven Novella.


                                        of James Hauser, # g Exhibit 2 - Declaration 0f Marc J. Randazza, # Q
                                        Exhibit 3 — Attorney Timesheet Spreadsheet, # i Exhibit 4 - CV of
                                        Marc J. Randazza, # i Exhibit 5 - Billing Summary, # Q Exhibit 6 -
                                        Emails attempting fee settlement, # 1 Exhibit 7 - Laffey Matrix, # §
                                        Exhibit 8 - Hourly Rates In A Time Of Moderation, # 2 Exhibit 9 -
                                        Invoices t0 Client, # lg Exhibit 10 - Excerpt 0f Deposition, # ll
                                        Exhibit 11 — Randazza Letter to Bona, #             Q
                                                                                    Exhibit 12 — Randazza
                                        Letter to B0na)(Randazza, Marc) Modiﬁed text on 10/30/2015 (jua).
                                        (Entered: 10/29/2015)

          10/29/2015          N \D Ln   Notice of Appeal by Edward Lewis Tobinick,               MD re
                                        Motion for Summary Judgment. Filing fee $ 505 .00 receipt number
                                                                                                          ﬂ       Order on

                                        113C-8206208. Within fourteen days 0f the ﬁling date 0f a Notice 0f
                                        Appeal, the appellant must complete the Eleventh Circuit Transcript
                                        Order Form regardless of whether transcripts are being ordered
                                        [Pursuant t0 FRAP 10(b)]. For information g0 t0 our FLSD website
                                        under Transcript Information. (Attachments: # L ExhibitXO'Brien,
                                        Cullin) Text modiﬁed 0n 10/30/2015 to add docket entry link (Inc).
                                        (Entered: 10/29/2015)

          10/30/20 15         294       Clerks Notice to Filer re     ﬂ       Notice of Appeal.   Document Not
                                        Linked; ERROR - The ﬁled document was not linked t0 the related
                                        docket entry. The correction was         made by     the Clerk.   It is   not necessary
                                        to reﬁle this    document.   (Inc) (Entered: 10/30/2015)

          10/30/2015                    Transmission 0f Notice 0f Appeal, Order and Docket Sheet t0                   US
                                        Court 0f Appeals for the 11th Circuit; re           ﬂ
                                                                                      Notice of Appeal. Notice
                                        has been electronically mailed. (Inc) Text modiﬁed on 10/30/2015
                                        (mc). (Entered: 10/30/2015)

          10/30/2015          295       Clerks Notice 0f Docket Correction re Transmission of Notice 0f
                                        Appeal and Docket Sheet to            USCA. Docket      Text   Modiﬁed by Clerk
                                        to indicate that the
                                        US
                                                            Notice 0f Appeal de #           ﬂ
                                                                                          was transmitted t0 the
                                              Court 0f Appeals for the 11th Circuit. (Inc) (Entered: 10/30/2015)


       hnpsjmcmmuscm.guwcgimmptpmss148648561992_L_1_0_1                                                                          43:64




                                                                Page 145
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 65 of 80 PageID #: 400
Envelope: 3067277
Reviewer: Jaiden H.
       2104/2021                                                     CMIECF — Live Database   —   ﬂsd

          10/30/2015           29 0           Corrected Notice of Appeal as t0          E
                                                                                   Order on Motion for Summary
                                              Judgment,,, by Edward Lewis Tobinjck, MD. Filing fee $ 505 .00. No
                                              Filing Fee Required. Within fourteen days 0f the ﬁling date 0f a Notice
                                              0f Appeal, the appellant must complete the Eleventh Circuit Transcript
                                              Order Form regardless 0f Whether transcripts are being ordered
                                              [Pursuant to FRAP 10(b)]. For information go to our FLSD website
                                              under Transcript Information. (Attachments: # L Exhibit)(O'Brien,
                                              Cullin) (Entered: 10/30/2015)

          10/30/2015                          Transmission 0f Corrected Notice of Appeal, Order and Docket Sheet
                                              to   US
                                                    Court of Appeals for the 1 1th Circuit; re                ﬂ
                                                                                                  Notice of Appeal.
                                              Notice has been electronically mailed. (Inc) (Entered: 10/30/2015)

          10/30/2015           N \D \J        NOTICE of Errata by       Steven Novella re               ﬂ
                                                                            # l Errata Exhibit A — Email)
                                              for Attorney Fees (Attachments:
                                                                                                            Defendant's   MOTION

                                              (Randazza, Marc) Modiﬁed text on 11/2/2015 (jua). (Entered:
                                              10/30/20 15)

          11/03/2015          IN      \D 00   Acknowledgment of Receipt 0f NOA from USCA re         Notice of
                                              Appea1,, ﬁled by Edward Lewis Tobinjck, MD. Date received by
                                                                                                                      ﬂ
                                              USCA: 10/30/2015. USCA Case Number: 15—14889-A. (amb)
                                              (Entered: 11/03/20 1 5)

          11/12/2015           Ix.)
                                      \O \O   TRANSCRIPT INFORMATION FORM by Edward Tobinick re
                                              Notice of Appea1,, 296 Notice of Appeal,,. pretrial proceedings
                                                                                                                                   ﬂ
                                              transcript(s) ordered. Order placed by Culljn O'Brien. Email sent to
                                              Court Reporter Coordinator. (O'Brien, Cullin) (Entered: 11/12/2015)

          11/12/2015          ﬁ         O     TRANSCRIPT NOTIFICATION -                   Transcript(s) ordered on:
                                              10/24/2015 by Cullin O'Brien, Esq. has/have been ﬁled by Court
                                              Reporter: Karl Shires, 954-769-5496 / Karl_Shires@ﬂsd.uscourts.gov
                                              re   ﬂ    Notice of Appeal,,   ﬂ     Notice 0f Appeal,,
                                              Information Form. (Shires, Karl) (Entered: 11/12/2015)
                                                                                                                ﬂ     Transcript



          11/16/2015          ﬂ               MOTION for Extension of Time re                 a         Defendant’s
                                              Attorney Fees by Steven Novella. Responses due by 12/3/2015
                                                                                                                      MOTION for

                                              (Randazza, Marc) (Entered: 11/16/2015)

          11/16/2015          u               MOTION to File Documents Under Seal (dj) (Additional
                                              attachment(s) added on 11/16/2015: # l Sealed Tracking Form, # 2
                                              Text of Proposed Order, # i Exhibit 35, # é Exhibit 37, # é Deposition
                                              f0 Steven Novella) (dj). (Entered: 11/16/2015)

          11/16/2015           3        L10
                                              RESPONSE in Opposition re
                                              Opposition) ﬁled by Steven Novella.
                                                                                  ﬂ
                                                                                MOTION t0 Seal (Limited
                                                                                    Replies due by 11/27/2015.
                                              (Randazza, Marc) (Entered: 11/ 1 6/20 15)

          11/16/2015          M               OMNIBUS Opposition re          ﬂ     Defendant's            MOTION for Attorney
       hnpsjiecmmuscomtsgowcgnnnmktnptpmss148648561992_L_1_0_1                                                                         49164




                                                                     Page 146
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 66 of 80 PageID #: 401
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                         CMIECF - Live Database   -   ﬁsd

                                         Fees ﬁled by Edward Tobim'ck. Replies due by l 1/27/2015.
                                         (Attachments: # l Afﬁdavit O'Brien Declaration Attaching Exhibits, #
                                         g Exhibit Exhibit 1,# g Exhibit Exhibit 2, # ﬂ Exhibit Exhibit 23, # é
                                         Exhibit Exhibit 2b, # Q Exhibit Exhibit 2c, # 1 Exhibit Exhibit 2d, # §
                                         Exhibit Exhibit 26,                        m Exhibit Exhibit # ﬂ
                                                                      # 2 Exhibit Exhibit                  2f, #                           3,
                                         Exhibit Exhibit   # E Exhibit Exhibit
                                                                4,                  ﬂ Exhibit Exhibit # ﬂ  5, #                            6a,
                                         Exhibit Exhibit    # Q Exhibit Exhibit
                                                                6b,                 # m Exhibit Exhibit    #6c,                              6d,
                                         ﬂ Exhibit Exhibit # ﬂ Exhibit Exhibit # ﬂ Exhibit Exhibit
                                                                      6e,                                         6f,
                                         6g, # m Exhibit Exhibit     #ﬂ      6h, Exhibit    # Q Exhibit
                                                                                             Exhibit                      6i,
                                         Coverpage     Exhibit 7 (documents ﬁled under
                                                           to                                #Q                         seal),         Exhibit
                                         Exhibit   # ﬂ Exhibit Exhibit
                                                     8,                   #    Exhibit Exhibit
                                                                                        9,        # E Exhibit
                                                                                                 2_5                             10,
                                         Exhibit 11)(O'Brien, Cullin)              Modiﬁed text on                  11/ 16/2015 (jua).
                                         (Entered: 11/16/2015)

          11/16/2015          U)   U‘I
                                         RESPONSE in Opposition re                      a    Defendant's
                                         Fees ﬁled by Geoffrey Michael Cahen, Cullin O'Brien. Attorney
                                                                                                                        MOTION for Attorney

                                         Geoffrey Michael Cahen added t0 party Geoffrey Michael
                                         Cahen(pty:res), Attorney Geoffrey Michael Cahen added t0 party
                                         Cullin O'Brien(pty:res). Replies due by 11/27/2015. (Cahen, Geoffrey)
                                         (Entered: 11/16/2015)

          11/16/2015          U)
                                   0     RESPONSE in Opposition re
                                         ﬂ     Defendant's
                                                                                        ﬂ MOTION
                                                                MOTION for Attorney Fees ﬁled by Edward Lewis
                                                                                                                   for Extension of       Time re

                                         Tobinick,        MD, INR PLLC, The Institute of Neurological Recovery,
                                         Edward Tobinick. Replies due by 11/27/2015. (Cahen, Geoffrey)
                                         (Entered: 1 1/16/2015)

          11/16/2015          U)
                                   q     NOTICE by Edward Lewis Tobinick, MD, [NR PLLC, The Institute
                                         of Neurological Recovery, Edward Tobinick re
                                         MOTION for Attorney Fees                       MDefendant's
                                                                         Response in Opposition to Motion,,,
                                                                                    ,
                                                                                                                        ﬂ
                                         ofFiling Declaration 0f Geoﬂ'rey                    M. Cahen (Cahen, Geoffrey)
                                         (Entered: 11/16/2015)

          11/16/2015          3 m        NOTICE by Edward Lewis Tobinick, MD, INR PLLC, The Institute
                                         of Neurological Recovery, Edward Tobinick re
                                         MOTION for Attorney Fees                       M
                                                                                           Defendant's
                                                                           Response in Opposition t0 Motion”,
                                                                                    ,
                                                                                                                        ﬂ
                                         ofFiling Declaration 0f Cullin O'Brien (Cahen, Geoffrey) (Entered:
                                         1 1/ 1 6/20 15)


          11/16/2015          3    \O    REPLY to Response t0 Motion re
                                         Time   re   ﬂ      Defendant's
                                                                                   ﬂ
                                                                              MOTION
                                                                                     MOTION
                                                                                                 for Attorney Fees ﬁled
                                                                                                                         for Extension 0f
                                                                                                                             by Steven
                                         Novella. (Attachments: #              l Exhibit         1 -       Email)(Randazza, Marc)
                                         (Entered: 11/16/2015)

          11/20/2015          31 O       TRANSCRIPT 0f Status Conference held 0n                                    1.28.15 before Judge
                                         Robin L. Rosenberg, 1-26 pages,
                                         Notice of Appeal,, Court Reporter: Pauline Stipes,
                                                                                             re:     ﬂ       Notice of Appeal,,
                                                                                                                           561-803-3434/
                                                                                                                                        ﬂ
       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                                         50/64




                                                                       Page 147
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 67 of 80 PageID #: 402
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                          CMIECF - Live Database   -   ﬁsd

                                                Pau1ine_Stipes@ﬂsd.uscourts.gov. Transcript                     may be viewed at the
                                                court public terminal or purchased by contacting the Court
                                                Reporter/Transcriber before the deadline for Release 0f Transcript
                                                Restriction. After that date      it   may be obtained through PACER.
                                                Redaction Request due 12/ 14/2015 Redacted Transcript Deadline set
                                                                                              .



                                                for 12/24/2015. Release of Transcript Restriction set for 2/22/2016.
                                                (ps) (Entered: 11/20/2015)

          11/20/2015          U.)
                                                TRANSCRIPT of Status Conference held 0n 2.6.15                          before Judge
                                    HH

                                                Robin L. Rosenberg, 1—25 pages, re:                   ﬂ     Notice of Appea1,,
                                                Notice of Appea1,, Court Reporter: Pauline Stipes, 561-803-3434/
                                                                                                                                 ﬁ
                                                Pauline_Stipes@ﬂsd.uscourts.gov. Transcript may be viewed at the
                                                court public terminal 0r purchased by contacting the Court
                                                Reporter/Transcriber before the deadline for Release 0f Transcript
                                                Restriction. After that date      it   may be obtained through PACER.
                                                Redaction Request due 12/14/2015. Redacted Transcript Deadline                          set
                                                for 12/24/2015. Release 0f Transcript Restriction set for 2/22/2016.
                                                (ps) (Entered: 11/20/2015)

          11/20/2015          31                TRANSCRIPT of Motion for Preliminary Injunction held 0n 3 30.15
                                                before Judge Robin L. Rosenberg, 1—205 pages,
                                                Appeal,,   ﬁ                                             Notice ofre:

                                                               Notice of Appeal,, Court Reporter: Pauline Stipes, 561—
                                                                                                                        ﬂ
                                                803-3434 / Pauline_Stipes@ﬂsd.uscourts.gov. Transcript may be
                                                viewed at the court public terminal 0r purchased by contacting the
                                                Court Reporter/Transcriber before the deadline for Release of
                                                Transcript Restriction. After that date it may be obtained through
                                                PACER. Redaction Request due 12/14/2015. Redacted Transcript
                                                Deadline   set for   12/24/2015. Release of Transcript Restriction set for
                                                2/22/2016. (ps) (Entered: 11/20/2015)

          11/20/2015          31 DJ             TRANSCRIPT 0f Motion for Preliminary Injunction held on 3 .31 .15
                                                before Judge Robin L. Rosenberg, 1-195 pages,
                                                Appeal,,   ﬂ                                             Notice ofre:

                                                               Notice 0f Appeal,, Court Reporter: Pauline Stipes, 561-
                                                                                                                        m
                                                803—3434 /   Pauline_Stipes@ﬂsd.uscourts.gov. Transcript may be
                                                viewed at the court public terminal or purchased by contacting the
                                                Court Reporter/Transcriber before the deadline for Release 0f
                                                Transcript Restriction. After that date it may be obtained through
                                                PACER. Redaction Request due 12/14/2015. Redacted Transcript
                                                Deadline set for 12/24/2015. Release of Transcript Restriction                    set for
                                                2/22/2016. (ps) (Entered: 11/20/2015)

          11/20/2015          b.)
                                                TRANSCRIPT 0f Status Conference held 0n 6.18.15                          before Judge
                                                                                                      ﬂ                          ﬁ
                                    p...
                                           .5

                                                Robin L. Rosenberg, 1-30 pages, re:                         Notice 0f Appeal,,
                                                Notice 0f Appea1,, Court Reporter: Pauline Stipes, 561-803-3434/
                                                Pauline_Stipes@ﬂsd.uscourts.gov. Transcript                     may be Viewed    at the
                                                court public terminal or purchased by contacting the Court


       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                                   51/64




                                                                        Page 148
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 68 of 80 PageID #: 403
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                           CMIECF - Live Database     -   ﬁsd

                                                Reporter/Transcriber before the deadline for Release 0f Transcript
                                                Restriction. After that date       it   may be obtained through PACER.
                                                Redaction Request due 12/ 14/2015 Redacted Transcript Deadline set
                                                                                                 .




                                                for 12/24/2015. Release of Transcript Restriction set for 2/22/2016.
                                                (ps) (Entered: 11/20/2015)

          11/23/2015          DJ    p...   U1
                                                REPLY to Response t0 Motion re                   ﬂ         Defendant's
                                                Attorney Fees ﬁled by Steven Novella. (Randazza, Marc) (Entered:
                                                                                                                          MOTION for

                                                1   1/23/20 15)

          11/23/2015          LA)
                                    pa
                                           O\   REPLY to Response t0 Motion re                   ﬂ         Defendant's
                                                Attorney Fees (Reply t0 Counsel Separate Opposition) ﬁled by
                                                                                            's
                                                                                                                          MOTION for

                                                Steven Novella. (Randazza, Marc) (Entered: 11/23/2015)

          12/01/20 15         DJ    p—n

                                           q    RESPONSE 0f Jarod Bona and Aaron Gott t0 Defendant's Renewed
                                                Motion
                                                MOTION
                                                          for Sanctions againstCounsel re
                                                             for Attorney Fees .Replies due by 12/1 1/2015 (gp)
                                                                                                                ﬂ
                                                                                              Defendant's Omnibus
                                                                                                                                   .



                                                (Entered: 12/01/2015)

          12/10/2015          DJ    p..—   OO   REPLY to Response to Motion re                   ﬂ
                                                Attorney Fees (Reply to Bona and Golf's Opposition
                                                                                                           Defendant's
                                                                                                       ) ﬁled by
                                                                                                                          MOTION for
                                                                                                                            ﬂ
                                                Steven Novella. (Randazza, Marc) (Entered: 12/10/2015)

          12/22/2015          m                 MOTION for Sanctions by Jared M Bona. (Attachments: # l Exhibit,
                                                # 2 Exhibit, # i Exhibit)(srd) (Entered: 12/23/20 15)

          12/23/20 15         319               PAPERLESS ORDER denying       as moot                          ﬂ
                                                                                           Defendant Steven Novella
                                                M.D.'s Motion for Extension of Time. Insofar as Defendant requests
                                                additional time for Plaintiffs and their counsel to respond, this is
                                                denied as moot because these parties have already responded. Insofar
                                                as Plaintiffs‘ response at docket entry                   306 argues
                                                                                                         Court should   that the
                                                deny Defendant‘s Omnibus Motion for Attorneys Fees and Costs, at
                                                docket entry 292, due to Defendant's failure t0 comply with Local
                                                Rule    7.3(b), the   Court exercises      its          do so. Given the
                                                                                                 discretion not to
                                                prior orders addressing fee issues at docket entries 190 and 193 as                         ,


                                                well as the history of this litigation, the Court ﬁnds Plaintiffs were not
                                                prejudiced by the failure to strictly comply with the rule, to the extent
                                                it applies t0 the fees Defendant requests. Signed by Judge Robin L.

                                                Rosenberg on 12/23/2015. (dzs) (Entered: 12/23/2015)

          12/23/2015          3            1    ORDER Granting
                                                the   documents ﬁled
                                                                        ﬂ DE
                                                                         at
                                                                              Motion
                                                                                  302-3
                                                                                         to Seal.

                                                                                           ,
                                                                                                               The Clerk of Court
                                                                                               DE 302-4 and DE 302-5 for the
                                                                                                                                       shall seal


                                                duration of this case ,includjng exhaustion of any appeals, and
                                                thereafter destroy these documents. Signed                         by Judge Robin L.
                                                Rosenberg on 12/23/2015. (nc) (Entered: 12/23/2015)

          12/23/2015          ﬂ                 RESPONSE in Opposition re               ﬂ MOTION
                                                Steven Novella. Replies due by 1/4/2016. (Attachments: # l Exhibit
                                                                                                                    for Sanctions ﬁled          by
                                                                                                                                                     1


       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                                          52/64




                                                                         Page 149
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 69 of 80 PageID #: 404
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZO21                                                           CMIECF - Live Database   -   ﬁsd

                                               -
                                                   Email)(Randazza, Marc) (Entered: 12/23/2015)

          01/05/2016          ﬂ                REPLY to Response to Motion re
                                               Jarod   M
                                                                                             ﬂ MOTION
                                                        Bona, Aaron R. Gott. (Interested party added)
                                                                                                                     for Sanctions ﬁled
                                                                                                                            (iua) (Entered:
                                                                                                                                            by

                                               0 1/05/20 l 6)

          03/28/2016          324              NOTICE of Change    0f Address by               Marc John Randazza (Randazza,
                                               Marc) (Entered: 03/28/2016)

          03/28/2016          ﬂ                Notice of Supplemental Authority re                     ﬂ
                                               Attorney Fees by Steven Novella (Attachments: # l Exhibit
                                                                                                             Defendant's   MOTION for
                                                                                                                                 A   -   Paton
                                               V. Geico) (Randazza, Marc) (Entered: 03/28/2016)


          05/03/2016          a                Notice 0f Supplemental Authority re                     ﬂ
                                               Attorney Fees by Steven Novella (Attachments: # _1_ Exhibit 1
                                                                                                             Defendant's   MOTION for
                                                                                                                                     -
                                                                                                                                         Baker
                                               v. Deshong — Opinion and Order) (Randazza, Marc) (Entered:

                                               05/03/2016)

          05/25/2016          327              Pursuant t0 F.R.A.P. 11(0), the Clerk of the District Court for the
                                               Southern District of Florida certiﬁes that the record is complete for
                                               purposes of this appeal       re:   m
                                                                           Notice 0f Appeal,, 222; Notice of
                                               Appeal,, Appeal N0. 15—14889-AA. The entire record 0n appeal is
                                               available electronically. (amb) (Entered: 05/25/2016)

          06/03/2016          U)          00   MOTION for Status Conference by Steven Novella. (Attachments: # l
                                               Exhibit     1 -   Email)(Randazza, Marc) (Entered: 06/03/2016)

          06/03/2016          U.)
                                          \D   MOTION PLAINTIFFS MOTION TO SUPPLEMENT PLAINTIFFS
                                               OPPOSITION TO NOVELLAS PENDING MOTION FOR FEES re
                                               m   Notice 0f Supplemental Authority,
                                               Authority,        ﬂ                                           ﬂ
                                                                                           Notice of Supplemental
                                                              Response in Opposition t0 Motion,,, by Edward
                                               Tobinick. (Attachments: # l Exhibit Exhibit    -
                                                                                                                 A
                                                                                                Declaration of Jason
                                               Gibson, # _2_ Exhibit Exhibit B Afﬁdavit of Dennis L. Kennedy)
                                                                                        —

                                               (O'Brien, Cullin) (Entered: 06/03/2016)

          06/08/2016          U)    U.)
                                          O    RESPONSE in Opposition re 3_29 MOTION PLAINTIFFS MOTION
                                               TO SUPPLEMENT PLAINTIFFS OPPOSITION TO NOVELLAS
                                               PENDING MOTION FOR FEES re
                                               Authority,        ﬂ
                                                              Notice 0f Supplemental Authority,
                                                                                                       ﬂ
                                                                                  Notice of Supplemental
                                                                                                    Response in       M
                                               Opposition to Motion,,, ﬁled by Steven Novella. Replies due by
                                               6/20/2016. (Attachments: # l Exhibit 1 - IQTAXX V. Boling — Order
                                               Granting Fees and Costs, # g Exhibit 2 - Randazza Email t0 O'Brien)
                                               (Randazza, Marc) (Entered: 06/08/2016)

          06/17/2016          DJ U)
                                          H    REPLY to Response to Motion re
                                               MOTION TO SUPPLEMENT PLAINTIFFS OPPOSITION TO
                                                                                             ﬂ
                                                                              MOTION PLAINTIFFS

                                               NOVELLAS PENDING MOTION FOR FEES re
                                               Supplemental Authority,         ﬂ         Notice 0f                    m
                                                                                      Notice of Supplemental Authority,                  ﬂ
       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                                  53/64




                                                                         Page 150
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 70 of 80 PageID #: 405
Envelope: 3067277
Reviewer: Jaiden H.
       ZIMIZOZI                                                         CNUECF — Live Database   —   ﬂsd

                                                Response in Opposition t0 Motion,,, ﬁled by Edward Tobinick.
                                                (Attachments: # l Exhibit, # 2 Exhibit, # g Exhibit)(O'Brien, Cullin)
                                                (Entered: 06/ 1 7/20 1 6)

          08/18/2016          332               PAPERLESS ORDER denying
                                                Conference   ;
                                                                 granting   ﬂ ﬂ  Plaintiffs
                                                                                                 Novella's Motion for Status
                                                                                                     Motion
                                                                                                   Supplement only to the
                                                                                                               t0
                                                extent that the Court Will permit the exhibits attached t0 the Motion to
                                                be a part of Plainitft‘s record in opposition t0 Novella's Motion for
                                                Attorney Fees. However, to the extent the Court does not ﬁnd the
                                                supplemental exhibits relevant t0 the issues raied in the Motion for
                                                Attorney Fees, the Court will not consider them. Signed by Judge
                                                Robin L. Rosenberg 011 8/1 8/2016. (RLR) (Entered: 08/ 1 8/2016)

          09/08/20 1 6        U.)
                                     DJ U)
                                                ORDER denying
                                                denying in part    ﬂﬂ    Motion for Sanctions; granting in part and
                                                                       Motion for Attorney Fees. Signed by Judge Robin
                                                L. Rosenberg on 9/8/2016. (nkl) (Entered: 09/08/2016)

          09/20/20 l 6        Ln
                                     u.)
                                           .p   FINAL IUDGMENT 0n Attorney Fees and Costs. Fees awarded t0
                                                Steven Novella, M.D. against Plaintiffs Edward Lewis Tobinick,                     MD,
                                                INR PLLC, and MD. Edward Tobinjck. Signed by Judge Robin L.
                                                Rosenberg 0n 9/20/2016.         (jas) (Entered:            09/20/2016)

          09/20/20 l 6        DJ b) U1
                                                Notice of Appeal as t0      ﬂ ﬂ
                                                                            Judgment on Attorney Fees, 319 Order on
                                                Motion for Extension 0f Time,”       Order on Motion for Sanctions,
                                                Order 0n Motion for Attorney Fees by Edward Tobinick. Filing fee $
                                                505 .00 receipt number 113C-9104271 Within fourteen days 0f the
                                                                                                       .




                                                ﬁling date of a Notice of Appeal, the appellant must complete the
                                                Eleventh Circuit Transcript Order Form regardless 0f whether
                                                transcripts are being ordered [Pursuant to FRAP 10(b)]. For
                                                information g0 t0 our FLSD website under Transcript Information.
                                                (Attachments: # l Exhibit Dkt. No. 334, # g Exhibit Dkt. N0. 333)
                                                (O'Brien, Cullin) (Entered: 09/20/2016)

          09/20/2016                            Transmission of Notice of Appeal, Judgment/Orders under appeal and
                                                Docket Sheet to US Court of Appeals re                     ﬂ
                                                                                              Notice of Appeal, Notice
                                                has been electronically mailed. (apz) (Entered: 09/21/20 16)

          09/21/2016          La.)
                                     U) O\
                                                MOTION PLAINTIFFS MOTION TO STAY EXECUTION OF
                                                JUDGMENT PENDING APPEALS AND FOR ORDER
                                                ALLOWING AND REQUIRING SUPERSEDEAS BOND re 319
                                                Order 0n Motion for Extension of Time,,,
                                                Sanctions, Order on Motion for Attorney Fees,
                                                                                                            ﬂﬂ
                                                                                             Order 0n Motion for
                                                                                                  Judgment 0n
                                                Attorney Fees, Transmission 0f Notice 0f Appeal and Docket Sheet to
                                                USCA,   ﬂ   Notice 0f Appeal,, by Edward Tobinick. (Attachments:
                                                Exhibit)(O'Brien, Cullin) (Entered: 09/21/2016)
                                                                                                                                    #l


          09/21/2016          3i                Clerks Receipt for Supersedeas
                                                amount of $ 245,958 .63     ,
                                                                                receipt
                                                                                        Bond          ﬂ     received on 9/21/2016 in the
                                                                                          number FLS 100129909.            (fbn)
       hnpsjiecmmuscomugowcgimmnptpmes148648561992_L_1_0_1                                                                            W64



                                                                       Page 151
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 71 of 80 PageID #: 406
Envelope: 3067277
Reviewer: Jaiden H.
       2130412021                                                    CMIECF - live Database   -   ﬂsd

                                              (Entered: 09/21/2016)

          09/21/2016          L10 U.)   DO    Clerks Receipt for Supersedeas         Bond
                                              amount of $ 39,804.60, receipt number FL8100129910.
                                                                                                   ﬂ     received on 9/21/2016 in the
                                                                                                                      (fbn)
                                              (Entered: 09/2 1/20 1 6)

          09/22/2016          339             PAPERLESS ORDER requiring Defendant to ﬁle        an expedited
                                              response to Plaintiffs Motion to Stay Execution 0f Judgment at DE
                                              ﬂ   by no later than Tuesday, September 27, 2016. Signed by Judge
                                              Robin L. Rosenberg on 9/22/2016. (RLR) (Entered: 09/22/20 16)

          09/27/2016          m               RESPONSE to Motion re         ﬂ
                                                                    MOTION PLAINTIFFS MOTION TO
                                              STAY EXECUTION OF JUDGMENT PENDING APPEALS AND
                                              FOR ORDER ALLOWING AND REQUIRING SUPERSEDEAS
                                              BOND re 3 19 Order 0n Motion for Extension 0f Time”,
                                              Motion                Order on Motion for Attorney Fees, ﬁled by
                                                       for Sanctions,
                                                                                                                       ﬂ   Order 0n

                                              Steven Novella. Replies due by 10/7/2016. (Randazza, Marc)
                                              (Entered: 09/27/2016)

          09/28/2016          341             PAPERLESS ORDER requiring Plaintiff to    submit a proposed order
                                              on ﬂ  Plaintiffs Motion to Stay Execution 0f Judgment Pending
                                              Appeal and for Order Allowing and Requiring Superscdeas Bond by
                                              September 29, 20 16 at 12:00pm. Submission should be made in Word
                                              format to the Court's e-mail address. Signed by Judge Robin L.
                                              Rosenberg 0n 9/28/2016. (asOO) (Entered: 09/28/2016)

          09/30/2016          ﬂ               Acknowledgment of Receipt 0f NOA from USCA re         Notice of
                                              Appeal,, ﬁled by Edward Tobinick. Date received by USCA:
                                                                                                                   ﬂ
                                              9/21/2016. USCA Case Number: 16-16210-A. (amb) (Entered:
                                              09/30/20 1 6)

          09/30/20 1 6        U)        DJ
                                              ORDER granting 33_6 Motion Motion to Stay Execution of Judgment
                                              Pending Appeals and for Order Allowing and Requiring a Supersedeas
                                              Bond. Signed by Judge Robin L. Rosenberg on 9/30/2016. (jas)
                                              (Entered: 10/03/20 1 6)

          10/04/20 l 6         ﬁ
                              3_              TRANSCRIPT INFORMATION FORM by Edward Tobinick re
                                              Notice of Appea1,,. Hearing transcript(s) ordered. Order placed by
                                                                                                                               ﬂ
                                              Cullin O'Brien. Email sent t0 Court Reporter Coordinator. (O'Brien,
                                              Cullin) (Entered: 10/04/2016)

          10/12/2016          LA)       U‘l
                                              COURT REPORTER ACKNOWLEDGMENT re 3444 Transcript
                                              Information Form. Transcripts for hearings 0n 1.28.15 and 2.6.15 to be
                                              ﬁled 0n or before 11 .11 .16, Court Reporter: Pauline Stipes, 561-803-
                                              3434 / Pauﬁne_Stipes@ﬂsd.uscourts.gov.                    (ps) (Entered: 10/12/2016)

          10/16/2016          3         ON
                                              TRANSCRIPT 0f Status Conference held on                       1.28.15 before Judge
                                              Robin L. Rosenberg, 1—31 pages, re:                 ﬂ     Notice of Appeal,, Court

       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                          55/64




                                                                    Page 152
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 72 of 80 PageID #: 407
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                    CMIECF - Live Database   -   ﬁsd

                                           Reporter: Pauline Stipes, 561-803-3434/
                                           Pauline_Stipes@ﬂsd.uscourts.gov. Transcript                        may be viewed at the
                                           court public terminal or purchased by contacting the Court
                                           Reporter/Transcriber before the deadline for Release 0f Transcript
                                           Restriction. After that date     it   may be obtained through PACER.
                                           Redaction Request due 11/10/2016. Redacted Transcript Deadline                           set
                                           for 11/21/2016. Release 0f Transcript Restriction set for 1/20/2017.
                                           (ps) (Entered: 10/16/2016)

          10/16/2016          3 7          TRANSCRIPT 0f Status Conference held 0n 2.6.15                           before Judge
                                           Robin L. Rosenberg, 1-31 pages, re:
                                           Reporter: Pauline Stipes, 561—803—3434/
                                                                                                ﬂ
                                                                                   Notice 0f Appeal,, Court


                                           Pauline_Stipes@ﬂsd.uscourts.gov. Transcript may be Viewed at the
                                           court public terminal 0r purchased by contacting the Court
                                           Reporter/Transcriber before the deadline for Release 0f Transcript
                                           Restriction. After that date     it   may be obtained through PACER.
                                           Redaction Request due 11/ 10/2016. Redacted Transcript Deadline set
                                           for 11/21/2016. Release of Transcript Restriction set for 1/20/2017.
                                           (ps) (Entered: 10/16/2016)

          10/17/2016                  00   TRANSCRIPT NOTIFICATION - have been ﬁled by Pauline A.
                                                       ﬂ
                              L»)




                                           Stipes re       Court Reporter Acknowledgment,
                                           Appeal,,. (ps) (Entered: 10/17/2016)
                                                                                                              ﬂ         Notice of


          10/17/2016          L9      \D   NOTICE by Edward Tobinick re
                                           (Attachments:     # l Exhibit Exhibit A
                                                                                      155 Order,
                                                                                                -
                                                                                                             ﬂNotice of Appeal,,
                                                                                                    March 27, 2015 email to
                                           District   Court, # g Exhibit Exhibit B              -
                                                                                           Proposed Findings of Fact and
                                           Conclusions of Law Provided t0            District Court on March 27, 2015)
                                           (O'Brien, Cullin) (Entered: 10/17/2016)

          10/20/20 l 6        U) U1
                                      O    TRANSCRIPT of Discovery Hearing held on 8/6/2015                               before
                                           Magistrate Judge    Dave Lee Brannon,                    1-41 pages,
                                           Appeal, Court Reporter: Carl Schanzleh, 305—523-5635. Transcript
                                                                                                                  re:   ﬂ   Notice of


                                           may be Viewed at the court public terminal 0r purchased by contacting
                                           the Court Reporter/Transcriber before the deadline for Release of
                                           Transcript Restriction. After that date                  it   may be obtained through
                                           PACER. Redaction Request due              11/14/2016. Redacted Transcript
                                           Deadline    set for 11/28/2016.       Release 0f Transcript Restriction set for
                                           1/23/2017. (Attachments:       # l Designation Access Form)(apz)
                                           (Entered: 10/20/2016)

          10/20/2016          U)
                                      H    TRANSCRIPT 0f Discovery Hearing held 0n 8/17/2015                               before
                                           Magistrate Judge    Dave Lee Brannon, 1-24 pages,
                                           Appeal, Court Reporter: Carl Schanzleh, 305—523-5635. Transcript
                                                                                                                  re:   ﬂ   Notice 0f


                                           may be Viewed at the court public terminal or purchased by contacting
                                           the Court Reporter/Transcriber before the deadline for Release of
                                           Transcript Restriction. After that date                  it   may be obtained through
       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                               56164




                                                                  Page 153
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 73 of 80 PageID #: 408
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                         CMIECF - Live Database   -   ﬁsd

                                               PACER. Redaction Request due                 11/ 14/2016.        Redacted Transcript
                                               Deadline      set for 11/28/2016.      Release 0f Transcript Restriction set for
                                               1/23/2017. (Attachments:          #   l Designation Access Form)(apz)
                                               (Entered: 10/20/20 1 6)

          10/20/2016          3 2              TRANSCRIPT of Discovery Hearing held on 8/24/2015                                before
                                               Magistrate Judge      Dave Lee Brannon, 1-25 pages, re:
                                               Appeal, Court Reporter: Carl Schanzleh, 305—523-5635. Transcript
                                                                                                                              ﬂ   Notice of


                                               may be Viewed at the court public terminal or purchased by contacting
                                               the Court Reporter/Transcn'ber before the deadline for Release of
                                               Transcript Restriction. After that date                 it   may be obtained through
                                               PACER. Redaction Request due                  11/14/2016. Redacted Transcript
                                               Deadline      set for 11/28/2016.         Release 0f Transcript Restriction set for
                                               1/23/2017. (Attachments:          # l Designation Access Form)(apz)
                                               (Entered: 10/20/2016)

          10/20/20 1 6        3          DJ
                                               TRANSCRIPT 0f Discovery Hearing held 0n 8/27/2015                                before
                                               Magistrate Judge      Dave Lee Brannon, 1-19 pages,
                                               Appeal, Court Reporter: Car] Schanzleh, 305-523-5635. Transcript
                                                                                                                        re:   ﬂ   Notice of


                                               may be Viewed at the court public terminal or purchased by contacting
                                               the Court ReporterfI‘ranscriber before the deadline for Release of
                                               Transcript Restriction. After that date                 it   may be obtained through
                                               PACER. Redaction Request due                 11/14/2016. Redacted Transcript
                                               Deadline      set for 11/28/2016.         Release 0f Transcript Restriction set for
                                               1/23/2017. (Attachments:          # l Designation Access F0rm)(apz)
                                               (Entered: 10/20/2016)

          10/20/20 1 6        z.»
                                    U]
                                         A     TRANSCRIPT NOTIFICATION — Transcript(s)                                 ordered on: 10/4/2016
                                               by Cullin O'Brien, Esq. has/have been ﬁled by Court Reporter: Car}
                                               Schanzleh, 305-523-5635 re
                                               (Entered: 10/20/2016)
                                                                                     M
                                                                                Transcript Information Form. (apz)



          11/16/2016          LA)        U'I
                                               MOTION for Bond by Steven Novella. Responses due by                                 12/5/2016
                                               (Attachments: #     l Exhibit     l   -   Appellants' Opening Brief,               # g Exhibit 2
                                               —   Tobinick Opps to   MTD Appeal, # g Exhibit 3                    —   Civil   Appeal
                                               Statement, # ﬂ Exhibit 4 Order Denying Clark and Graham Motions,
                                                                             —


                                               # é Exhibit 5 - Amicus Brief, # Q Exhibit 6 - Amicus Brief, # 1 Exhibit
                                               7 — Amicus Brief, # 3 Exhibit 8 - Amjcus Brief, # 2 Exhibit 9 -
                                               Randazza DeclarationXRandazza, Marc) (Entered: 11/16/2016)

          12/05/20 l6         U) U1
                                         Q     RESPONSE in Opposition re i5 MOTION for Bond ﬁled by Edward
                                               Tobinick. Replies due by 12/12/2016. (Attachments: # l Exhibit Order
                                               denying motions to dismiss appeal, # g Exhibit Plaintiffs' reply brief
                                               0n appeal, # Q Exhibit Plaintiffs' opposition t0                  UCLA amicus brief, # ﬁ
                                               Exhibit Plaintiffs' opposition to Prof. Tushnet amicus brief, #                        é Exhibit
                                               Plaintiffs'   opposition to Journalist amicus brief, #                  Q Exhibit Plaintiffs'
                                               oppo sition    to Publisher   amicus        brief,     # 1 Exhibit Appeal docket, # ﬂ
       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                                    57/64




                                                                       Page 154
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 74 of 80 PageID #: 409
Envelope: 3067277
Reviewer: Jaiden H.
       ZIMIZOZI                                                         CNUECF — Live Database   —   ﬂsd

                                            Exhibit October 28 2016 Email,
                                                                    ,
                                                                                          # 2 Exhibit Langer Declaration)
                                            (O'Brien, Cullin) (Entered: 12/05/2016)

          12/08/2016          Lao   U1 \J
                                            REPLY to Response to Motion re                 ﬂ MOTION
                                            Steven Novella. (Randazza, Marc) (Entered: 12/08/2016)
                                                                                                                   for   Bond ﬁled by


          12/12/2016          b.)
                                      DO    NOTICE by Edward Tobinick Filing Exhibits                           (Attachments:   #l
                                            Exhibit, #   2 Exhibit, # i Exhibit, # ﬁ Exhibit, # é Exhibit, # Q Exhibit)
                                            (O'Brien, Cullin) (Entered: 12/12/2016)

          12/20/20 l 6        359           Pursuant to F.R.A.P. 11(c), the Clerk 0f the District Court for the
                                            Southern District of Florida certiﬁes that the record is complete for
                                            purposes 0f this appeal re:           ﬂ
                                                                          Notice of Appeal,, Appeal N0. 16-
                                            162 10-AA. The entire record on appeal is available electronically.
                                            (apz) (Entered: 12/20/2016)

          02/15/2017                        Notice of Supplemental Authority re 3_55 MOTION for Bond by
                                            Steven Novella (Attachments: # l Exhibit   -
                                                                                         Opinion) (Randazza,A
                                            Marc) (Entered: 02/15/2017)

          02/17/2017          361           PAPERLESS ORDER requiring Defendant t0 show cause 0n 0r before
                                            February 24, 2017 why the
                                            Plaintiffs to Post a    Bond Pursuant
                                                                                  ﬂ
                                                                      Motion for an Order Requiring
                                                                                        R. App. P. 7 should not be
                                                                                            t0 Fed.
                                            denied as moot in light of the fact that the appeal in this case is no
                                            longer pending. Signed by Judge Robin L. Rosenberg on 2/17/2017                              .




                                            (asOO) (Entered: 02/ 17/2017)

          02/17/2017          362           AMENDED PAPERLESS ORDER requiring Defendant to show cause
                                            0n or before February 21 2017 at 5:00pm why the
                                                                              ,                       Motion for an
                                            Order Requiring Plaintiffs t0 Post a Bond Pursuant t0 Fed. R. App. P.
                                                                                                                     ﬂ
                                            7 should not be denied as moot in light of the fact that the appeal in
                                            this case is n0 longer pending. The 361 PAPERLESS ORDER setting
                                            a later date is hereby stricken. Signed by Judge Robin L. Rosenberg on
                                            2/17/2017. (asOO) (Entered: 02/17/2017)

          02/17/2017          Lu      U)
                                            RESPONSE TO ORDER TO SHOW CAUSE re 362 Order, by                                      Steven
                                            Novella. (Randazza, Marc) (Entered: 02/17/2017)

          02/21/2017                        Set Deadlines.    Show Cause Response due by                        2/21/2017.   PER DE     362
                                            .   (lbc) (Entered:   02/21/2017)

          04/05/20 l 7        lb.)
                               ox
                                  .p        ORDER DENYING DEFENDANT NOVELLAS MOTION FOR AN
                                            ORDER REQUIRING PLAINTIFFS TO POST A BOND
                                            PURSUANT TO FED. R. APP. P. 7; denying Motion for Bond.
                                            Signed by Judge Robin L. Rosenberg on 4/4/2017.
                                                                                                                E    (jas) (Entered:
                                            04/06/2017)

          04/20/2017          35 MANDATE of USCA (certiﬁed copy). AFFIRM Judgment of the
                                            district court

       Impairecrmdmcmgavrcgimmnptpmes148648561992_L_1_0_1
                                                             with court's opinion re                 ﬂ     Notice of Appeal, ﬁled by
                                                                                                                                             53:64




                                                                        Page 155
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 75 of 80 PageID #: 410
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                                    CMIECF - Live Database   -   ﬁsd

                                       Edward Lewis Tobinjck, MD,                ﬂ
                                                                         Notice of Appeal, ﬁled by Edward
                                       Lewis Tobinick, MD; Date Issued: 4/20/2017; USCA Case Number:
                                       15—14889-A. Bill of Costs are hereby taxed in the amount 0f $517.35
                                       against Appellants and are payable directly t0 Appellees. Bill of Costs
                                       are hereby taxed in the        amount of $2,284.50 against Appellants and
                                       are payable directly to       Appellee. (apz)Text Modiﬁed on 4/20/2017
                                       (apz). (Entered: 04/20/2017)

          08/22/2017          IL»)
                               OH
                                  a    ORDER of USCA. Appellee the Society's "Corrected Motion for
                                       Appellate Attorney's Fees" is GRANTED AS TO ENTITLEMENT.
                                       On its own motion, this Court TRANSFERS Appellee the Society's
                                       "Application for Attorney’s Fees and Expenses" to the District Court
                                       for   its   consideration of the reasonable amounts 0f attorney‘s fees and
                                       expenses to be forwarded.           On its own motion, this                 Court
                                       TRANSFERS    Appellee Novella's "Application for Attorneys' Fees
                                       and Expenses" to the District Court for its consideration of the issues
                                       of entitlement and the fee amounts, if any, t0 be forwarded re
                                       Notice of Appeal, ﬁled by Edward Lewis Tobinick, MD,           Notice 0f            ﬂ ﬂ
                                       Appeal, ﬁled by Edward Lewis Tobinick,                          MD. USCA #15-14889-AA.
                                       (apz) (Entered: 08/22/2017)

          08/22/2017          367      MOTION for Attorney Fees. (SEE DE
                                       due by 9/5/2017 (apz) (Entered: 08/22/2017)
                                                                                                      ﬂ FOR     IMAGE). Responses


          08/24/2017          3   00   NOTICE by
                                       Exhibit      1 -
                                                           Steven Novella re         ﬂ USCA
                                                          Opposition to Novella Fee Motion
                                                                                                        Order,,, (Attachments:
                                                                                                           -
                                                                                                               Pt 1,#   2 Exhibit
                                                                                                                                     #l
                                                                                                                                    1 —

                                       Opposition to Novella Fee Motion - Pt 2, # é Exhibit 1 - Opposition to
                                       Novella Fee Motion - Pt 3, # Exhibit 2 — Opposition to SfSBM Fee
                                                                               A_l



                                       Motion, # é Exhibit 3 Novella Reply in Support of Fee Motion, # Q
                                                                    -


                                       Exhibit 4 - SfSBM Corrected Fee Motion, # 1 Exhibit 5 - SfSBM
                                       Reply in Support 0f Fees, # § Exhibit 6 - Novella Supplemental
                                       Authority, # 2 Exhibit 7 - Tobinick Response t0 Supp Auth, #                           m
                                       Exhibit 8 - Tobinjck Supplemental Authority, #     Exhibit 9 - Novella  Q
                                       Response to Supp Auth) (Randazza, Marc) (Entered: 08/24/2017)

          09/01/2017          369      PAPERLESS ORDER referring Defendant The Society for Science
                                       Based Medicine's Application for Attorneys' Fees 367 for appropriate
                                       disposition t0 Judge James M. Hopkins. Pursuant t0 the Eleventh
                                       Circuit's Order ﬁled 0n August 22, 2017, this referral is for a
                                       consideration 0f the reasonable amount of attorney's fees and expenses
                                       to be awarded. Defendant Novella's Application for Attorneys' Fees
                                       and Expenses 367 is referred for appropriate disposition to Judge
                                       James M. Hopkins. Pursuant t0 the Eleventh Circuit's Order ﬁled on
                                       August 22, 2017, this referral is for a consideration 0f entitlement and
                                       the fee amounts, if any, to be awarded. Signed by Judge Robin L.
                                       Rosenberg on 9/1/2017. (bkd) (Entered: 09/0 1/2017)

       hupsjrecrﬁsdmcamtsguvlcgimmmmplme148648561992—L_1_o—1                                                                              59/64




                                                                  Page 156
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 76 of 80 PageID #: 411
Envelope: 3067277
Reviewer: Jaiden H.
       2104/2021                                                   CWECF — Live Database   —   ﬂsd

          09/05/20 l 7                    NOTICE by Edward Tobinick re 367 MOTION for Attorney Fees,
                                          Notice (Other),, 369 Order Referring Motion,, Additional Notice in
                                                                                                                                  ﬂ
                                          Opposition r0 Dr. Novella's Motion for Appeal Fees (Attachments: #                          l
                                          Exhibit Petition for Writ 0f Certiorari t0 the United States Supreme
                                          Court, #   g Exhibit Petition for Rehearing                t0 the   Eleventh Circuit)
                                          (O'Brien, Cullin) (Entered: 09/05/20 1 7)

          11/13/2017          U.)
                                    H     WRIT OF CERTIORARI DENIED, the motion of Stephen J                              Ralph
                                                                                                                          .




                                                                                         by US
                                          for leave t0 ﬁle a brief as amicus curiae is granted                         Supreme
                                            ﬂ
                                          Court re
                                          ﬂ           Notice 0f Appeal, ﬁled by Edward Lewis Tobinick, MD,
                                              Notice of Appeal, ﬁled by Edward Lewis Tobinick, MD. USCA
                                          #15-14889-AA. (apz) (Entered: 11/14/2017)

          11/29/2017          DJ
                                    N     REPORT AND RECOMMENDATIONS re 367 MOTION for
                                          Attorney Fees,   ﬂ      Notice (Other),, ﬁled by Steven Novella,
                                          USCA Order,,, Recommending GRANT IN PART AND DENY IN
                                                                                                                           ﬂ
                                          PART Defendant Dr. Novellas motion for appellate attorneys fees and
                                          costs, and GRANT IN FULL the amount of appellate attorneys fees
                                          sought by Defendant the Society for Science-Based Medicine, Inc..
                                          Objections to   R&R
                                                            due by 12/13/2017 Signed by Magistrate Judge
                                          Lurana   S.   Snow on   11/29/2017. (vmz) (Entered: 11/29/2017)

          12/13/2017          L»)   L10
                                          OBJECTIONS        to   ﬂ
                                                                 Report and Recommendations by Edward
                                          Tobinick. (O'Brien, Cullin) (Entered: 12/13/2017)

          12/18/2017                      ORDER Adopting         ﬂ
                                                                 Report and Recommendations;granting in part
                                          and denying in part 367 Motion for Attorney Fees. Signed by Judge
                                          Robin L. Rosenberg on 12/15/2017. (ail) (Entered: 12/18/2017)

          01/12/2018          b.)   U1
                                          Notice 0f Appeal as t0     ﬂOrder on Motion for Attorney Fees, Order
                                          0n Report and Recommendations, 369 Order Refern'ng M0tion,, by
                                          Edward Tobinick. Filing fee $ 505.00 receipt number 113C—10326683.
                                          Within fourteen days of the ﬁling date of a Notice of Appeal, the
                                          appellant must complete the Eleventh Circuit Transcript Order Form
                                          regardless 0f Whether transcripts are being ordered [Pursuant t0 FRAP
                                          10(b)]. For information go t0 our FLSD website under Transcript
                                          Information. (O'Brien, Cullin) (Entered: 0 1/ 12/20 1 8)

          01/16/2018                      Transmission 0f Notice 0f Appeal, Orders under appeal and Docket
                                          Sheet t0   US Court 0f Appeals re         ﬂ
                                                                                Notice of Appeal, Notice has
                                          been electronically mailed. (apz) (Entered: 01/16/2018)

          01/18/2018                      Acknowledgment of Receipt of NOA from USCA re         Notice of
                                          Appeal,, ﬁled by Edward Tobinick. Date received by USCA: 1/16/18.
                                                                                                                   ﬂ
                                          USCA Case Number: 18—10175-F. (hh) (Entered: 01/19/2018)
          01/26/2018                      TRANSCRIPT INFORMATION FORM by Edward Tobim'ck re
                                          Notice of Appea1,,. No Transcript Requested. (O'Brien, Cullin)
                                                                                                                                  ﬂ
       hnpsjiecmmuscomu.guwcgimmptpmss148648561992_L_1_0_1




                                                                  Page 157
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 77 of 80 PageID #: 412
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZO21                                                        CMIECF-UWDatabase-ﬂsd

                                             (Entered: 01/26/2018)

          03/21/2018          IL»)
                               -J m          NOTICE OF WITHDRAWAL OF MOTION by                             Steven Novella
                                             (Randazza, Marc) (Entered: 03/2 1/2018)

          03/27/2018          DJ NJ KO
                                             ORDER 0f DISMISSAL from USCA. Pursuant to Appellants INR
                                             PLLC, Edward Tobinick and Doctor Edward Lewis                    Tobinjck's motion
                                             for voluntary dismissal,     FRAP Rule 42          and 11th
                                                                                                R. 42—1(a), the
                                                                                                           Cir.
                                             above referenced appeal was duly entered dismissed re
                                             Appeal, ﬁled by Edward Tobinick. USCA 18-10175—FF. (apz)
                                                                                                       Notice of  ﬂ
                                             (Entered: 03/27/2018)

          06/12/2018                         MANDATE of USCA (certiﬁed copy). AFFIRM Judgment 0f the
                                             district court    with court’s opinion re   ﬂ
                                                                                    Notice of Appeal, ﬁled by
                                             Edward Tobinick; Date Issued: 6/12/2018; USCA Case Number: 16-
                                             16210-AA.      (apz) (Entered: 06/13/2018)

          06/13/2018          b»)
                                    DO   H   MOTION for Disbursement of Funds              —
                                                                                                Motion   t0 Distribute
                                             Supersedeas Bonds by Steven Novella. (Randazza, Marc) (Entered:
                                             06/ 1 3/20 1 8)

          06/13/2018          U) 00
                                         N   MOTION PLAINTIFFS MOTION REGARDING DISBURSEMENT
                                             OF THE $285,763.23 BOND [DKT. NOS. 337-338] POSTED TO
                                             SATISFY THE $259,784.75 JUDGMENT [DKT. NO. 334] re
                                             MOTION for Disbursement 0f Funds Motion t0 Distribute
                                                                                           7
                                                                                                                         ﬂ
                                             Supersedeas Bonds,       ﬂ
                                                                 Clerks Receipt,   USCA Mandate,
                                             Order on Motion for Miscellaneous Relief,
                                                                                                 ﬂﬂ      Clerks Receipt
                                                                                                                         ﬂby
                                             Edward Tobinick.       (O'Brien, Cullin) (Entered: 06/ 13/2018)

          06/13/2018          U.)
                                    00 Ln    RESPONSE in Opposition re
                                             Funds   -   Motion
                                                                          ﬂ MOTION ﬂ MOTION
                                                                  t0 Distribute   Supersedeas Bonds,
                                                                                                    for Disbursement of


                                             PLAINTIFFS         MOTION REGARDING DISBURSEMENT OF THE
                                             $285,763.23       BOND                POSTED TO
                                                                 [DKT. NOS. 337-338]                 SATISFY
                                             THE $259,784.75      JUDGMENT              ﬂ MOTION
                                                                             [DKT. NO. 334] re
                                             Disbursement of Funds Motion t0 Distribute Supersedeas Bonds<
                                                                    —
                                                                                                               for


                                             ﬁled by Edward Tobinick. Replies due by 6/20/2018. (O'Brien, Cullin)
                                             (Entered: 06/13/2018)

          06/19/2018          384            PAPERLESS ORDER regarding
                                             Supersedeas Bonds and        [   ﬂ ﬂ         Defendants” Motion t0 Distribute
                                                                                  Plaintiffs‘   Motion Regarding
                                             Disbursement of the $285,763.23 Bond [Dkt. Nos. 337—338] Posted to
                                             Satisfy the $259,784.75 Judgment [Dkt. N0. 334]. Both parties shall
                                             ﬁle Notices explaining the  amount of interest to Which they believe
                                             Defendants are entitled and how they calculated the amount 0f
                                             interest. Defendants shall also in the same Notice provide any
                                             authority 0n Which they rely for their contention that the Court could
                                             retain the residual amount of the bond as security for the award 0f


       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                    61/64




                                                                      Page 158
Case Number: PC-2021-00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 78 of 80 PageID #: 413
Envelope: 3067277
Reviewer: Jaiden H.
       211040021                                              CMIECIF — Live Database — ﬂsd

                                                              These Notices are due by 6/26/18. Signed by
                                       appellate attomeys‘ fees.
                                       Judge Robin L. Rosenberg 0n 6/19/2018. (egc) (Entered: 06/19/2018)

          06/19/2018          ﬂ        NOTICE by Edward Tobinick re 384 Order,, PLAINI'IFFS NOTICE
                                       EXPLAINING PROPOSED INTEREST CALCULATION (O'Brien,
                                       Cullin) (Entered: 06/ 1 9/20 1 8)

          06/20/2018          ﬂ        NOTICE by   Steven Novella re 384 Order,, Notice Regarding Interest
                                       Calculation and Court's Retention ofResidual Bond (Randazza, Marc)
                                       (Entered: 06/20/2018)

          06/26/2018          387      PAPERLESS ORDER granting in part and denying in part
                                       Defendants' Motion t0 Distribute Supersedeas Bonds and granting in
                                                                                                          ﬂ
                                       part and denying in part    ﬂPlaintiffs‘ Motion Regarding

                                       Disbursement 0f the $285,763.23 Bond Posted to Satisfy the
                                       $259,784.75 Judgment. It is hereby ORDERED AND ADIUDGED
                                       THAT $262,557 .56 shall be distribute to Defendant Novella and
                                       $23 £05.67 shall be distributed to Plaintiffs. Signed by Judge Robin L.
                                       Rosenberg 0n 6/26/2018. (ege) (Entered: 06/26/2018)

          06/26/2018          3   DO   NOTICE of Change    of Address by             Marc John Randazza (Randazza,
                                       Marc) (Entered: 06/26/2018)

          06/26/2018          389      CLERK'S NOTICE —        Attorney Admissions has updated address and/or
                                       email information for attorney(s) Jay Marshall Wolman re
                                       0f Change of Address. (cco) (Entered: 06/26/2018)
                                                                                                          ﬂ    Notice


          06/27/2018          Q   O    ORDER granting in part and denying in part 38—1
                                       Disbursement 0f Funds      ;
                                                                                                  Motion for
                                                                      granting in part and denying in part     ﬂ
                                       PLAINTIFFS   MOTION REGARDING DISBURSEMENT OF THE
                                       $285,763.23 BOND [DKT. NOS. 337—338] POSTED TO SATISFY
                                       THE $259,784.75 JUDGMENT [DKT. NO. 334] re 381 MOTION for
                                       Disbursement of Funds — Motion to Distribute Supersedeas Bonds, 337
                                       Clerks Receipt, 380 USCA Mandate, 343 Order 011 Motion for
                                       Miscellaneous Relief, 338 Clerks Receipt. Signed by Judge Robin L.
                                       R0 senberg 0n   6/26/20 1 8.   (ail)   (Entered: 06/27/20 1 8)

          06/27/2018          3   1    ORDER 0f USCA. On its own motion, this Court TRANSFERS
                                       Appellee's "Application for Attorney's Fees and Expenses" to the
                                       DistrictCourt for its consideration 0f the issues 0f both entitlement
                                       and the fee amount, if any re       ﬂ
                                                                         Notice of Appeal, ﬁled by Edward
                                       Tobinick. USCA #18—10175-FF. (apz) (Entered: 06/27/2018)

          06/27/2018          392      MOTION for Attorney Fees. (SEE DE
                                       ﬂ                                                      ﬂ
                                                                               FOR IMAGE). (Per DE
                                          USCA Order transferring Motion for Attorney's Fees — record
                                       received).Motion found at page no. 4. Response/opposition found at
                                       page no. 88. Reply found at page n0. 101. Responses due by 7/11/2018
                                       (apz) (Entered: 06/27/20 l 8)

       hnpsjmcmmuscm.guwcgnnnmnkptmms148648561992_L_1_0_1                                                            62:64




                                                             Page 159
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 79 of 80 PageID #: 414
Envelope: 3067277
Reviewer: Jaiden H.
       210412021                                                          CMJECF-LiveDatabase-ﬁsd

          06/29/20 l 8        393           PAPERLESS ORDER referring 392. Motion for Attorney Fees                  t0
                                            Judge Bruce E. Reinhart for appropriate disposition. Signed by Judge
                                            Robin L. Rosenberg 011 6/29/2018. (ege) (Entered: 06/29/2018)

          07/09/20 1 8                      NOTICE by    Steven Novella re 392 MOTION for Attorney Fees, 3_9_l
                                            USCA    Order, 393 Order Refen‘ing Motion /N0tice 0f Completion 0f
                                            Brieﬁng (Randazza, Marc) (Entered: 07/09/2018)

          07/12/2018          Lu      U1
                                            ORDER 0f USCA. On its own motion, this Court TRANSFERS
                                            Appellee's "Application for Attorney's Fees and Expenses" t0 the
                                            District   Court for   its   consideration 0f the issues of both entitlement
                                            and the fee amount,
                                            Tobinick.   USCA
                                                                         if   any re   ﬂ
                                                                                 Notice of Appeal, ﬁled by Edward
                                                                   #16-16210-AA. (apz) (Entered: 07/13/2018)

          07/ 12/20 l 8       LA)
                                    \D ON   MOTION for Attorney Fees. (SEE DE
                                            ﬂ                                                       ﬂ
                                                                                    FOR IMAGE). (Per DE
                                               USCA Order transferring Application for Attorney's Fees and
                                            Expenses t0 District Court - Record Received). Motion found at page
                                            no. 4. Response/Opposition found at page no. 202. Reply found at
                                            page no. 214. Responses due by 7/26/2018 (apz) (Entered:
                                            07/1 3/20 1 8)

          07/13/2018                        PAPERLESS ORDER referring                   ﬂ
                                                                                 Motion for Attorney Fees t0
                                            Judge Bruce E. Reinhart for appropriate disposition. Signed by Judge
                                            Robin L. Rosenberg on 7/ 1 3/201 8. (ege) (Entered: 07/ 1 3/20 1 8)

          07/29/20 l 8                      Notice 0f Supplemental Authority re 392 MOTION for Attorney Fees,
                                            ﬂ   USCA Order, 393 Order Referring Motion,
                                            Order Referring Motion,       MOTION for Attorney Fees,
                                                                                ﬁg
                                                                                                        ﬂ
                                                                                           USCA Order, 397
                                                                                                          Notice M
                                            (Other) by Edward Lewis Tobinick,                MD
                                                                                    (Attachments: # l Exhibit)
                                            (O'Brien, Cullin) (Entered: 07/29/2018)

          10/11/2018          DJ      \O    Notice 0f Supplemental Authority re               ﬂ
                                                                                   USCA Order, 393 Order
                                            Referring Motion, §2§ Notice 0f Supplemental Authority, 2:2; USCA
                                            Order, 397 Order Referring Motion,
                                            M                                                 ﬂ MOTION    for Attorney Fees,
                                                 Notice (Other) by Edward Tobinick (Attachments: # 1 Exhibit)
                                            (O'Brien, Cullin) (Entered: 10/1 1/2018)

          10/23/2018          ﬂ             RESPONSE t0       ﬂNotice of Supplemental Authority, by Steven
                                            Novella. (Randazza, Marc) (Entered: 10/23/2018)

          11/20/2018                        REPORT AND RECOMMENDATION ON DEFENDANT DR.
                                            NOVELLAS APPLICATIONS FOR APPELLATE ATTORNEYS
                                            FEES (DE      392, 396). Objections t0           R&R due by
                                                                                           12/4/2018. Signed by
                                            Magistrate Judge Bruce E. Reinhart 0n 11/19/2018. See attached
                                            documentforﬁdl         details. (lbc) (Entered: 11/20/2018)


          12/03/20 l 8        ﬂ             OBJECTIONS        to   ﬂ
                                                                  Report and Recommendations by Edward
                                            Tobinick. (Attachments: # l Exhibit Exhibit 1 - The Eleventh Circuit

       hupsjrecrﬁsdmcamsguvlcgimmmmpmee148648561992—L_1_o—1                                                                63/64




                                                                         Page 160
Case Number: PC-2021 -00224
                      County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 4/22/2021 3:42
                                            Document 6-2 Filed 07/02/21 Page 80 of 80 PageID #: 415
Envelope: 3067277
Reviewer: Jaiden H.
       21MIZD21                                               CMIECF-Live Database - ﬁsd

                                    May 7, 2018       Denial 0f Plaintiffs Petition for Rehearing, # g Exhibit
                                    Exhibit 2   -   In re: Marc J. Randazza, N0. 18-mc-91490, [Dkt. No. l]
                                    (D. Mass. Oct. 29, 2018),  # i Exhibit Exhibit 3 - In re: Marc J.
                                    Randazza, No. 18-mc—91490, [Dkt. No. 5] (D. Mass. Nov. 19, 2018), #
                                    é Exhibit Exhibit 4 - Gersh V. Anglin, N0. 17—CV-50, [Dkt. No. 118]
                                    (D. Montana Nov. 19, 2018), # é Exhibit Exhibit 5 — In re Marc John
                                    Randazza, N0. 15-14956-ab1, 295 (D. Nev. Bkr. Oct. 30, 2018), # Q
                                    Exhibit Exhibit 6 - Gersh v. Angljn, No. 17—cv—50, [Dkt. N0. 119-1]
                                    (D. Montana Nov. 20, 2018), # 1 Exhibit Exhibit 7 - Novellas January
                                    30, 2017 Filing in the 11th Circuit, # § Exhibit Exhibit 8 - Novellas
                                    August 29, 20 17 Motion in the 11th Circuit, # 2 Exhibit Exhibit 9 —
                                    11th Circuits Order Staying Brieﬁng in Appeal Number 18- 10175)
                                    (O'Brien, Cullin) (Entered: 12/03/2018)

          12/06/20 l 8        Lg ORDER granting in part and denying in part 392 Motion for Attorney
                                    Fees, granting in part and denying in part             ﬂ
                                                                                Motion for Attorney
                                    Fees, and adopting 40—1 Report and Recommendations. Signed by
                                    Judge Robin L. Rosenberg on 12/6/2018. See attached documemfor
                                    full details. (bkd) (Entered: 12/06/2018)




                                                 PACER Service Center
                                                      Transaction Receipt




       hnpsjlecrﬁsdmcamsguvlcgimmmpmes148648561992—L_1_o—1                                                       64:64




                                                             Page 161
